

Exhibit 10.37






SECOND AMENDED AND RESTATED
JOINT VENTURE AND SHAREHOLDERS AGREEMENT


BETWEEN


GENERAL ELECTRIC CAPITAL CORPORATION


AND


NACCO MATERIALS HANDLING GROUP, INC.


DATED NOVEMBER 21, 2013









--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED JOINT VENTURE
AND SHAREHOLDERS AGREEMENT
THIS SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT, dated
November 21, 2013 (“Agreement”) is by and between NACCO MATERIALS HANDLING
GROUP, INC., a Delaware corporation with offices at 5875 Landerbrook Drive,
Suite 300, Mayfield Heights, OH 44124 (“NMHG”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation with offices at 300 East John Carpenter
Freeway, Irving, TX 75062 (“GECC”).
BACKGROUND
NMHG is in the business of manufacturing forklift trucks and other equipment,
including without limitation, Yale, Hyster and Utilev brand name equipment
(collectively, the “NMHG Equipment”) that is sold and distributed by NMHG and by
its dealers (“Dealers”).
GECC is in the business of, among other things, providing financing on equipment
similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of NMHG Financial Services, Inc. or
as approved by the Board of Directors of NMHG Financial Services, Inc.
In conjunction therewith, NMHG and GECC have determined to amend and restate the
Restated and Amended Joint Venture and Shareholders Agreement dated April 15,
1998, as such has been amended from time to time (the “Current Shareholders
Agreement”), and certain of the ancillary agreements related to the operation of
the NMHG Financial Services, Inc. Therefore, this Second Amended and Restated
Joint Venture and Shareholders Agreement amends and restates the Current
Shareholders Agreement and sets forth the terms and conditions on which NMHG and
GECC shall continue to operate NMHG Financial Services, Inc. (“NFS”), an entity
owned twenty percent (20%) by NMHG and eighty percent (80%) by GECC.
NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained herein below, as well as other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
1.    Formation and Purposes.
(a)    On even date herewith, GECC and NMHG each hereby agree to amend and
restate the Current Shareholders Agreement with NMHG continuing to own twenty
percent (20%) and GECC eighty percent (80%) of the outstanding shares of capital
stock of NFS. On or after the date that this Agreement commences the following
agreements shall be contemporaneously amended: (i) the Restated and Amended
Corporate Name Agreement shall be amended and restated in the form of Exhibit A
attached hereto; (ii) the Amended and Restated By-Laws of NFS shall be amended
and restated in the form of Exhibit C attached hereto; (iii) the Restated and
Amended Financing Agreement and the related Guaranty shall be amended and
restated in the form of Exhibit D attached hereto; (iv) the Restated and Amended
Administrative Services Agreement shall be amended and

Second Amended and Restated Joint Venture Agreement - Page 1



--------------------------------------------------------------------------------



restated in the form of Exhibit E attached hereto; (iv) the Restated and Amended
Tax Allocation Agreement shall be amended and restated in the form of Exhibit F
attached hereto; (v) the Third Restated and Amended Remarketing Services
Agreement shall be amended and restated in the form of Exhibit G attached
hereto; and (vi) the Recourse and Indemnity Agreement shall be amended and
restated in the form of Exhibit J attached hereto.
(b)    NMHG and GECC hereby agree that the primary purpose of NFS shall be to
provide the following types of financial services:
(i)    origination and/or acquisition of floor plan and fleet rental financing
to the Dealers with respect to their inventory of NMHG Equipment and any related
trade-ins (“NMHG Inventory Financing”);
(ii)    origination and/or acquisition of floor plan and fleet rental financing
to the Dealers with respect to their inventory of new and/or used equipment
other than NMHG Equipment (“Allied Inventory Financing”);
(iii)    origination and/or acquisition of parts inventory financing to the
Dealers (“Parts Inventory Financing”; the NMHG Inventory Financing, Allied
Inventory Financing and Parts Inventory Financing being collectively referred to
as “Inventory Financing”);
(iv)    origination and/or acquisition of accounts receivable financing to the
Dealers (“Accounts Receivable Financing”; the Inventory Financing and Accounts
Receivable Financing being collectively referred to as “Wholesale Financing”);
(v)    origination and/or acquisition of financing with respect to any vehicles,
computers and/or other types of commercial equipment (other than inventory) for
the Dealers (“Commercial Equipment Financing”);
(vi)    origination and/or acquisition of true leases to the Customers and
Dealers with respect to NMHG Equipment, Allied Equipment or Strategic Equipment
(“Lease Financing”);
(vii)    origination and/or acquisition of secured loans, conditional sales
contracts, financing leases, lease-purchase agreements or other financings
(other than Lease Financings) to the Customers with respect to NMHG Equipment,
Allied Equipment or Strategic Equipment (“Money-Over-Money Financing”;
Commercial Equipment Financing, Lease Financing and Money-Over-Money Financing
being collectively referred to as “Retail Financing”); and
(viii)    any other financing offerings mutually agreed to by GECC and NMHG,
including but not limited to financing of a Dealer to facilitate the acquisition
of an existing dealership or financing to facilitate Dealer or NMHG
sale-leaseback transactions.
(c)    Anything in Section 1(b) above to the contrary notwithstanding and
subject to the provisions of Section 5(g) below, it is agreed and understood
that NFS shall have the power and authority to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware.
2.    Initial Capitalization of NFS.

Second Amended and Restated Joint Venture Agreement - Page 2



--------------------------------------------------------------------------------



(a)    NFS has authorized capital stock consisting of One Thousand (1,000)
shares of common stock, One Dollar ($1.00) par value (the “Shares”).
(b)    On the date of this Agreement, there are One Thousand (1,000) Shares
issued and outstanding, of which two hundred (200) Shares are owned by NMHG and
Eight Hundred (800) Shares are owned by GECC.
(c)    NMHG agrees to purchase twenty percent (20%) and GECC agrees to purchase
eighty percent (80%) of the number of Shares issued by NFS at any time.
3.    Additional Capital Contributions.
(a)    After giving effect to the initial capitalization of NFS as described in
Section 2(b) above, and subject to the debt/equity limitations set forth in
Section 3(b) below, when, as and if needed (whether on the basis of actual or
reasonably forecasted investments to be made) by NFS, NMHG and GECC agree to
make additional capital contributions to NFS, which when added to all previous
capital contributions, will not, without the consent of NMHG and GECC, exceed an
aggregate capitalization of One Hundred Million Dollars ($100,000,000.00). Each
such contribution to capital shall be made twenty percent (20%) by NMHG and
eighty percent (80%) by GECC, but neither NMHG nor GECC shall be required to pay
its proportion of any such contribution if the other does not pay its proportion
thereof. Such additional capital contributions shall be payable in full to NFS
upon receipt of written notice from GECC requesting such capital contributions.
Subject to the provisions of the second sentence of this Section 3(a), it is
agreed that GECC may deduct from any earnings of NFS any amount necessary to
satisfy such additional capital contributions. No additional Shares of NFS may
be issued in return for any additional capital contributions; provided, however,
that if any additional Shares are being issued, then such Shares shall be issued
to both NMHG and GECC in proportion to such additional capital contributions.
(b)    It will be the financial policy of NFS to maintain a Debt/Equity Ratio of
approximately 15:1 or such higher ratio as may be agreed to by GECC and NMHG
from time to time. As used in this Agreement, the term “Debt/Equity Ratio” shall
mean a ratio calculated as follows:
The numerator shall equal the principal amount of the Debt of NFS, plus interest
accrued thereon; and the denominator shall equal the shareholders equity shown
on NFS’s most recent financial statements (adjusted to reflect increases or
decreases in shareholders’ equity that may have occurred since the date of such
most recent financial statements).
As used in this Agreement, the term “Debt” shall mean all obligations for
borrowed money of NFS and shall include, but not be limited to any borrowings by
NFS from GECC.
4.    Fiscal Year.
The fiscal year of NFS shall end on the last day of December.
5.    Management of NFS.
(a)    Board of Directors. GECC and NMHG agree that the By-Laws of NFS shall at
all times provide for a Board of Directors consisting of seven (7) persons, each
of whom shall be an employee of either GECC or NMHG, or an employee of an
affiliate of either GECC or NMHG. NMHG and GECC each agrees to vote all of the
Shares of NFS owned or held of record by it at

Second Amended and Restated Joint Venture Agreement - Page 3



--------------------------------------------------------------------------------



any time so as to elect, and thereafter for the term of this Agreement to
continue in office, a Board of Directors consisting of four (4) persons
designated by GECC (the “GECC Directors”), including the chairperson, and three
(3) persons designated by NMHG (the “NMHG Directors”). The Board of Directors
will determine appropriate levels of synergy and differentiation between the
programs offered for the NMHG brands. The Board of Directors will meet not less
often than annually, and in any event, within two weeks of any submission to the
Board of Directors for resolution as contemplated by this Agreement.
(b)    Executive Committee. NMHG and GECC agree that the By-Laws of NFS shall at
all times provide for an Executive Committee consisting of five (5) persons,
three (3) of whom shall be GECC Directors (or GECC employees appointed by the
GECC Directors to serve in their stead) and the other two shall be NMHG
Directors (or NMHG employees appointed by the NMHG Directors to serve in their
stead). The Executive Committee shall have such powers (including, without
limitation, powers with respect to those matters specified in Section 5(g)
below) as shall be granted to it by the Board of Directors. A quorum for all
meetings of the Executive Committee shall require attendance of the majority of
the members thereof, and all actions to be taken by the Executive Committee must
be (i) approved by the unanimous consent of the members and (ii) recorded in
writing to be made available to the Board of Directors. The Executive Committee
will meet within one week of any submission to the Executive Committee for
resolution as contemplated by this Agreement.
(c)    Officers. NMHG and GECC agree that the By-Laws of NFS shall at all times
provide for the following officers: a President, an Executive Vice President,
Vice Presidents, a Treasurer, a Secretary and Assistant Secretaries. Subject to
confirmation by the Board of Directors, four Vice Presidents (other than the
Executive Vice President) will be designated by the NMHG Directors (“NMHG
Officers”), and all other officers will be designated by the GECC Directors
(“GECC Officers”). NMHG and GECC will each instruct the Director(s) designated
by it to confirm the officers designated by the other parties.
(d)    Working Committee. The By-Laws of NFS shall provide for a Working
Committee, consisting of four persons, two of whom shall be NMHG Officers and/or
NMHG employees, as applicable, and two of whom shall be GECC Officers and/or
GECC employees. Subject to confirmation by the Board of Directors, the NMHG
representatives on the Working Committee shall be designated by NMHG, and the
GECC representatives on the Working Committee shall be designated by GECC. The
Working Committee shall have the following duties:
(A)    identify promotions and financing programs to support NMHG initiatives,
including providing data to increase market competitiveness of new products;
(B)    setting response times and target credit approval rates;
(C)    monitoring credit approval target achievements and providing input for
development of automated systems;
(D)    reviewing competitiveness and adequacy of financing program rates; and
(E)    review staffing and personnel matters, including review of sales coverage
and strategy.
The Working Committee Members shall be set by the Board of Directors at a
meeting of the Board of Directors. The Working Committee, by the vote of any two
of its members, may refer any matter

Second Amended and Restated Joint Venture Agreement - Page 4



--------------------------------------------------------------------------------



to the Executive Committee for review and resolution, which matter will be
considered and resolved by the Executive Committee within two weeks of such
referral.
(e)    Status of Directors and Officers. All directors and officers of NFS will
be employees of either NMHG or GECC, or employees of an affiliate of NMHG or
GECC, and said directors and officers shall remain participants in any
retirement or pension plan, insurance, medical or other employee benefit plans
of NMHG or GECC, or any such affiliate, as the case may be; it being understood
and agreed that NFS will not have any employees and shall not be required to
adopt, or maintain in force, any such employee benefit plans.
(f)    Compensation of Directors and Officers. No director or officer of NFS
shall be entitled to any compensation from NFS in consideration of any services
that may be from time to time rendered to NFS.
(g)    Super-majority Provisions in By-Laws. NMHG and GECC agree that the
By-Laws of NFS shall at all times provide that any action to be taken by NFS on
any of the matters listed in this Section 5(g) below must be approved by either
the affirmative vote of the entire Board of Directors or the unanimous consent
of NMHG and GECC:
(i)    entry into any business other than providing the financial services to
the Dealers and the Customers as described in Section 1(b) above;
(ii)    approving the annual operational plan and major variances to each such
plan, approving annual financial statements, and any declaration of dividends
other than those which are not in excess of current year’s earning or those
under Section 15(b) herein below;
(iii)    guaranteeing the indebtedness or other obligation of any person or
entity;
(iv)    borrowing any funds, except from GECC;
(v)    pledging, mortgaging or otherwise encumbering any assets (tangible or
intangible) as security for loans or otherwise;
(vi)    acquiring or disposing of any assets, or otherwise entering into any
commitment, contract or transaction, other than in the normal course of
business;
(vii)    merging or consolidating with or into any other entity;
(viii)    liquidating or dissolving other than in accordance with the terms and
conditions of this Agreement;
(ix)    except as otherwise provided in Section 3 above, issuing any new Shares
or increasing the authorized capital stock of NFS, or repurchasing any of the
capital stock of NFS, or entering into any agreement for the sale, purchase or
transfer of any of the Shares of NFS;
(x)    amending or otherwise modifying the Certificate of Incorporation or
By-Laws of NFS; or
(xi)    granting any power to the Executive Committee or the Working Committee
not contained in this Agreement; or
(xii)    establishing any additional committee of the Board of Directors, other
than the Executive Committee and Working Committee, or creating or altering the
powers and/

Second Amended and Restated Joint Venture Agreement - Page 5



--------------------------------------------------------------------------------



or responsibilities of any committee of the Board of Directors, including
without limitation the Executive Committee and Working Committee.
(h)    Removal of Directors or Officers. If at any time NMHG or GECC shall
notify the other party that the notifying party desires any director of NFS
designated by it to be removed as a director, the other party agrees that it
will take all action necessary in order to cause the removal of such director.
If at any time either NMHG or GECC shall notify the other party that the
notifying party desires that any officer of NFS designated by it be removed as
an officer of NFS, the other party agrees that it will take all action necessary
in order to cause the removal of such officer.
(i)    Vacancies. Whenever any vacancy on the Board of Directors is to be
filled, the party who designated the individual formerly occupying such
directorship shall be entitled to designate a successor to fill such vacancy and
the other party hereto agrees to take such action as is necessary to cause such
individual to be elected as a member of the Board of Directors. Whenever any
vacancy occurs with respect to any officer of NFS, the party who designated the
individual formerly occupying such position shall be entitled to designate a
successor to fill such vacancy, subject to confirmation by the Board of
Directors, and the other party hereto agrees to take such action as is necessary
to cause such individual to be elected as an officer, and to instruct the
Director(s) designated by it to confirm the designation of the successor to such
position.
6.    Service and Financing Agreements.
On or after the date upon which this Agreement commences, NMHG and GECC agree to
cause NFS to enter into the following restated and amended agreements (“Other
Agreements”):
(i)    a Second Amended and Restated Financing Agreement with GECC in the form
of Exhibit D hereto (“Financing Agreement”);
(ii)    a Second Amended and Restated Administrative Services Agreement with
GECC in the form of Exhibit E hereto (“Administrative Services Agreement”);
(iii)    a Second Amended and Restated Tax Allocation Agreement with GECC in the
form of Exhibit F hereto (“Tax Allocation Agreement”; the Financing Agreement,
Administrative Services Agreement and Tax Allocation Agreement being
collectively referred to as the “Other GECC Agreements”);
(iv)    a Fourth Amended and Restated Remarketing Services Agreement with NMHG
in the form of Exhibit G hereto (“Remarketing Agreement”);
(v)    an Amended and Restated Recourse and Indemnity Agreement with NMHG in the
form of Exhibit J hereto (“Recourse Agreement”); and
(vi) a Second Amended and Restated Corporate Name Agreement with NMHG in the
form of Exhibit A hereto (“Corporate Name Agreement”; the Remarketing Agreement,
Recourse Agreement and Corporate Name Agreement being collectively referred to
as the “Other NMHG Agreements”).
To the extent that any term or provision of this Agreement is in conflict with
any term or provision of the Other Agreements, the terms and provisions of such
Other Agreements shall prevail.
7.    NMHG Obligations.

Second Amended and Restated Joint Venture Agreement - Page 6



--------------------------------------------------------------------------------



(a) Subject to the provisions of Section 30 herein below, NMHG shall have
primary responsibility for communicating with the Dealers and the Customers with
respect to marketing the financial services of NFS (including, without
limitation, training Dealer sales personnel on the use of financing as a major
sales tool, providing the Dealers from time to time with finance rates and
factors approved by NFS, assisting the Dealers in closing major financing
transactions, recommending for establishment Dealer credit lines with respect to
Wholesale Financing, scheduling Dealer floor plan audits, collections follow-up
with Dealers in default under Wholesale Financing arrangements and generally
promoting the Wholesale Financing and Retail Financing offered by NFS as an
alternative source of financing to the Dealers and the Customers). The costs and
expenses related to the provision of such services by NMHG shall not be
reimbursed by NFS to NMHG, rather NMHG shall receive a Loan Origination Fee
pursuant to the terms of Section 17(a) below and a Participation Fee (the
“Participation Fee”) in the manner set forth in Exhibit I. Anything in the first
sentence of this Section 7(a) notwithstanding, NMHG shall not make any
commitment of any kind whatsoever (written, verbal, implied or otherwise) on
behalf of GECC, and NMHG shall not make any commitment of any kind whatsoever
(written, verbal, implied, or otherwise) on behalf of NFS unless such commitment
is specifically authorized by the Board of Directors of NFS or is within the
scope of authority delegated to the Working Committee of NFS and such commitment
is approved specifically or generically by the Working Committee. NMHG hereby
agrees to indemnify, defend and hold harmless GECC, NFS and their respective
successors and assigns, from and against any and all claims, suits, actions,
judgments, losses, costs and expenses (including, without limitation, reasonable
attorneys’ fees) arising out of or in connection with, directly or indirectly,
any breach by NMHG of its obligations under the immediately preceding sentence.
(b)    NMHG agrees, to the extent permitted by law, to provide information to
the extent that GECC requires such information to perform its obligations
hereunder or under any of the Other Agreements, at all times during the term
hereof.
8.    GECC Obligations.
(a)    GECC agrees to support, assist and cooperate with NMHG in marketing the
financial services of NFS to the Dealers and the Customers. All costs and
expenses related to the provision of such services by GECC shall be reimbursed
to GECC by NFS pursuant to the terms of Section 17(d) below.
(b)    GECC agrees, to the extent permitted by law, to provide information to
the extent that NMHG requires such information to perform its obligations
hereunder or under any of the Other Agreements, at all times during the term
hereof.
(c)    Anything in this Section 8 notwithstanding, GECC shall not make any
commitment of any kind whatsoever (written, verbal, implied or otherwise) on
behalf of NMHG unless such commitment is specifically authorized in writing by
NMHG. GECC hereby agrees to indemnify, defend and hold harmless NMHG and its
respective successors and assigns, from and against any and all claims, suits,
actions, judgments, losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) arising out of or in connection with, directly or
indirectly, any breach by GECC of its obligations under the immediately
preceding sentence.
9.    Profitability Criteria.

Second Amended and Restated Joint Venture Agreement - Page 7



--------------------------------------------------------------------------------



(a)    The profitability criteria of NFS shall be set by the Board of Directors
annually for each full calendar year throughout the term of this Agreement. All
performance criteria and/or any other metrics relevant to the performance of NFS
will be reviewed at least every twelve (12) calendar months to ensure that NMHG
and GECC are satisfied with the performance of NFS.
10.    Accounting Records.
(a)    It shall be the responsibility of GECC to maintain the books, records and
accounts of NFS pursuant to the same accounting principles which GECC uses for
its own accounts. Consolidated unaudited quarterly and/or annual financial
statements for NFS shall be provided to NMHG by GECC as soon as available, but
no later than within seven (7) business days after the close of each quarter and
calendar year.
(b)    NMHG shall have the right to examine and inspect, at any and all times
during normal business hours, the books, records and accounts of NFS, and GECC
shall make available to NMHG appropriate personnel to answer any questions
related thereto. Such books, records and accounts shall be maintained by GECC at
such location as GECC may from time to time choose; provided however that the
choice of such location shall be subject to the consent of NMHG, which consent
shall not be unreasonably withheld. GECC and NMHG each acknowledges that such
books, records and accounts shall be and remain the property of NFS.
11.    Representations and Warranties.
(a)    GECC hereby represents and warrants to NMHG as follows:
(i)    GECC has been duly and validly organized, and is a validly existing
corporation, under the laws of the State of Delaware with full power and
authority to enter into this Agreement and to perform its obligations hereunder.
(ii)    This Agreement has been duly authorized, executed and delivered by GECC
and constitutes GECC’s valid and binding agreement, enforceable against GECC in
accordance with its terms.
(iii)    GECC is not a party to, or threatened with any suit, action,
arbitration, administrative or other proceeding or governmental investigation
which might materially and adversely affect GECC, this Agreement, or any of the
transactions contemplated hereby, and there is no judgment, decree, award or
order outstanding against GECC which might materially and adversely affect GECC,
this Agreement, or any of the transactions contemplated hereby.
(iv)    The execution and delivery of this Agreement, the consummation of the
transactions provided for herein, and the fulfillment of the terms of this
Agreement by GECC (A) will not result in the breach of any of the terms and
provisions of, or constitute a default (after notice, or passage of time, or
both) under, or conflict with, any agreement or other instrument by which GECC
is bound where such breach, default or conflict would have a material adverse
effect on GECC’s business or financial condition, (B) will not violate any
judgment, decree, order, or award of any court, governmental body, or
arbitrator, or any applicable law, rule or regulation where such violation would
have a material adverse effect on GECC’s business or financial condition, and
(C) do not require the consent of any governmental authority.
(b)    NMHG hereby represents and warrants to GECC as follows:

Second Amended and Restated Joint Venture Agreement - Page 8



--------------------------------------------------------------------------------



(i)    NMHG has been duly and validly organized, and is a validly existing
corporation, under the laws of the State of Delaware with full power and
authority to enter into this Agreement and perform its obligations hereunder.
(ii)    This Agreement has been duly authorized, executed and delivered by NMHG
and constitutes NMHG’s valid and binding agreement enforceable against NMHG in
accordance with its terms.
(iii)    NMHG is not a party to, or threatened with, any suit, action,
arbitration, administrative or other proceeding, or governmental investigation
which might materially and adversely affect NMHG, this Agreement, or any of the
transactions contemplated hereby, and there is no judgment, decree, award or
order outstanding against NMHG which might materially and adversely affect NMHG,
this Agreement, or any of the transactions contemplated hereby.
(iv)    The execution and delivery of this Agreement, the consummation of the
transactions provided for herein, and the fulfillment of the terms of this
Agreement by NMHG (A) will not result in the breach of any of the terms and
provisions of, or constitute a default (after notice or passage of time, or
both) under, or conflict with, any agreement or other instrument by which NMHG
is bound where such breach, default or conflict would have a material adverse
effect on NMHG’s business or financial condition, (B) will not violate any
judgment, decree, order, or award of any court, governmental body, or
arbitrator, or any applicable law, rule or regulation where such violation would
have a material adverse effect on NMHG’s business or financial condition, and
(C) do not require the consent of any governmental authority.
12.    Indemnities.
Each party agrees to indemnify, defend and hold the other harmless from, against
and in respect of any and all claims, demands, damages suffered, or losses
incurred, by the party to be indemnified as a result of the failure of any
representation or warranty of the indemnifying party, as set forth in Section 11
hereof, to be true and correct.
13.    Litigation.
(a)    In the event that any litigation and/or claim arising out of the
operations conducted under this Agreement or the Other Agreements in which NFS,
GECC, their subsidiaries and affiliates, or the directors, officers or employees
of any of them, is or are involved or potentially will become involved contains
solely allegations of product defect or breach of warranty with respect to any
NMHG Equipment which is the object of financing provided by NFS, NMHG, subject
to Section 13(c) hereof, will have sole control of the prosecution or defense of
such claim, litigation or potential litigation. NMHG shall prepare a report for
NFS and GECC each month of such litigation and/or claims. Such report shall
include the style of the suit, the nature of the claim, the damages sought and
the status of each suit.
(b)    In the event that any litigation and/or claim arising out of the
operations conducted under this Agreement or the Other Agreements in which NFS,
GECC, their subsidiaries and affiliates, or the directors, officers or employees
of any of them, is or are involved or potentially will become involved contains
solely allegations other than of product defect or breach of warranty with
respect to any NMHG Equipment, GECC, subject to Section 13(c) hereof, will have
sole control of the prosecution or defense of such claim, litigation or
potential litigation. GECC shall prepare a report

Second Amended and Restated Joint Venture Agreement - Page 9



--------------------------------------------------------------------------------



for NFS and NMHG each month of such litigation and/or claims. Such report shall
include the style of the suit, the nature of the claim, the damages sought and
the status of each suit.
(c)    The provisions of Sections 13(a) and 13(b) to the contrary
notwithstanding, in the event that (i) any claim or litigation arising out of
operations conducted under this Agreement or the Other Agreements in which NFS,
GECC, their subsidiaries or affiliates, or the directors, officers or employees
of any of them, is or are involved or potentially will become involved exceeds
$100,000 (with respect to the amount of the claim or demand) or (ii) any claim
or litigation contains both (A) allegations of product defect or breach of
warranty with respect to any NMHG Equipment and (B) allegations other than
product defect or breach of warranty with respect to any NMHG Equipment, both
NMHG and GECC shall be entitled to participate in the prosecution and defense of
such claims; provided, however, (i) NMHG shall have control of the prosecution
or defense of any claims involving product defect or breach of warranty with
respect to any NMHG Equipment and (ii) GECC shall have control of the
prosecution or defense of all other claims.
(d)    In the event that any claim or litigation is subject to indemnity by one
party hereto of the other whether under this Agreement or any other agreement,
the indemnitor shall have sole control of the litigation thereof (including the
negotiation and consummation of any settlement of such claim or of such
litigation); provided, however, that the indemnitor acknowledges in writing to
the indemnitee(s) its obligation to indemnify with respect to all claims set
forth in such litigation and advises in reasonable detail in writing the terms
and conditions of any proposed settlement.
(e)    In the event that NMHG and GECC are unable to agree on the applicability
of any indemnification provision under this Agreement or any Other Agreement in
connection with any such claim or litigation, then such matter shall only be
settled upon terms and conditions satisfactory to both NMHG and GECC.
(f)    NFS shall bear all outside legal costs and expenses (including, without
limitation, attorneys’ fees) arising from the prosecution or defense of any
claim or litigation by or against NFS, its directors, officers or employees, as
well as any compromise or settlement thereof, unless such claim or litigation is
subject to indemnity by one party hereto whether under this Agreement or any
Other Agreement and, in that case, the indemnitor shall bear all outside legal
costs and expenses (including, without limitation, attorneys’ fees) arising
therefrom or from any compromise or settlement thereof.
14.    Term and Termination.
(a)    This Agreement shall be effective upon the execution and delivery hereof,
shall remain in full force and effect until December 31, 2018 (the “Base Term”)
unless sooner terminated as hereinafter provided, and will automatically renew
for additional periods of one year (each a “Renewal Term”) unless either party
at any time not less than 180 days prior to the end of the Base Term or any
Renewal Term notifies the other that the notifying party will not renew this
Agreement, in which event this Agreement will expire at the end of such Base
Term or Renewal Term. Anything herein to the contrary notwithstanding, either
party shall have the right to terminate this Agreement without cause during the
Base Term or any Renewal Term upon at least 180 days prior written notice to the
other party.
(b)    Notwithstanding anything to the contrary contained in Section 14(a)
hereof, this Agreement may be terminated during the Base Term or any Renewal
Term for Cause (as defined

Second Amended and Restated Joint Venture Agreement - Page 10



--------------------------------------------------------------------------------



below): (x) upon five days prior written notice by either party to the other in
the case of events specified in clauses (i) and (ii) below; and (y) upon 30 days
prior written notice by either party to the other in the case of events
specified in clause (iii) below if the defaulting party fails to cure the
default as specified in clause (iii) below. “Cause” shall be defined as follows:
(i)    dissolution or liquidation of the other party or NFS;
(ii)    insolvency of the other party or NFS or the voluntary institution by the
other party or NFS of any proceeding under any statute of any governmental
authority for the relief of debtors, seeking relief from or readjustment of its
indebtedness, either through reorganization, composition, extension or
otherwise, or the involuntary institution against the other party or NFS of any
such proceeding which is not vacated within sixty days from the institution
thereof, or the appointment of a receiver, custodian or other officer having
similar powers for the other party or NFS or for the other party’s or NFS’s
business who is not removed within sixty days after such appointment; and
(iii)    any breach or violation by the other party of any obligation contained
in this Agreement (including, without limitation, the exclusivity provisions of
Section 19 hereof), or in any other agreement between such party and NFS or the
other party hereto, which breach or violation is not corrected within thirty
(30) days after written notice thereof.
(c)    If this Agreement terminates for any reason whatsoever, the obligations
of either party hereto under this Agreement and the Other Agreements shall not
be affected or impaired in any manner except as specifically provided for in
such agreements. NMHG and GECC agree to take such action as may be necessary to
cause NFS to cease providing any new Wholesale Financing, Retail Financing or
other financing after the effective date of the termination (including, but not
limited to, calling, terminating or otherwise canceling any Wholesale Financing,
Retail Financing or other financing as of such date to the extent legally
permitted). NMHG and GECC further agree that, upon the effective date of such
termination, they will cause NFS to immediately wind up its business and affairs
and shall proceed to liquidate and dissolve NFS. Such liquidation and
dissolution shall be achieved through an orderly program calculated to protect
the interests of each of NMHG and GECC and shall take place over a period of
time not to exceed the unexpired term of any contract for financing provided by
NFS outstanding on the effective date of termination (which contract cannot
legally be called, terminated or otherwise canceled by NFS) plus six months. In
such event, the parties agree that they will use commercially reasonable efforts
to effect the prompt liquidation and dissolution of NFS and to bring about the
distribution of the assets of NFS in accordance with the provisions of this
Agreement. The provisions of this Section 14(c) to the contrary notwithstanding,
it is understood by the parties hereto that NFS shall not make distributions “in
kind” except upon their prior mutual agreement.
15.    Dissolution of Venture.
(a)    In the event that NFS be dissolved and liquidated, the proceeds of such
liquidation shall be applied and distributed in the following order of priority,
except to the extent otherwise required by applicable provisions of law:
(i)    First, to the payment of debts and liabilities of NFS (other than any
debts and liabilities owed to either of the parties hereto) and the expenses of
liquidation;

Second Amended and Restated Joint Venture Agreement - Page 11



--------------------------------------------------------------------------------



(ii)    Next, to the payment of any debts and liabilities of NFS to either of
the parties hereto; and
(iii)    Finally, the balance of the assets remaining after the distributions
set forth under (i) and (ii) above, pro rata to the shareholders in accordance
with the Shares held by them at the time of distribution.
(b)    It is understood that NFS shall, from time to time and as available, make
interim cash distributions to the parties hereto, pro rata to the shareholders
in accordance with the Shares held by them at the time of distribution.
16.    NMHG’s Stock Option.
(a)    The provisions of Section 14(c) to the contrary notwithstanding, upon the
termination of this Agreement by GECC for cause, or by NMHG for cause, pursuant
to Section 14(b) above, then NMHG shall be entitled, at its sole option, to
purchase all, but not less than all, of the Shares of NFS held by GECC (the
“GECC Shares”), such purchase to be made in accordance with the provisions of
this Section 16. In order to exercise its option hereunder (the “Stock Option”),
NMHG shall give written notice to GECC to such effect no later than forty-five
(45) days after NMHG has given or received written notice of termination of the
kinds described above.
(b)    The purchase price (“Purchase Price”) for the GECC Shares under the Stock
Option shall be the “net book value” (as hereinafter defined) of such GECC
Shares determined as of the date on which such GECC Shares are purchased and
sold (the “Purchase Date”). For purposes of this Section 16, the “net book
value” of the GECC Shares shall be determined by reference to the “net book
value of NFS” on the Purchase Date. The “net book value of NFS” shall be
determined in accordance with generally accepted accounting principles and the
regular methods and practices used by NFS in keeping its books, applied on a
consistent basis, except that the following provisions, even though not
necessarily consistent with generally accepted accounting principles, shall
apply:
(i)    Goodwill, trade names, trademark, copyrights and similar intangible
assets shall be of no value unless such assets shall have been acquired and paid
for in cash and, in such event, the value thereof, if any, shall be taken at the
amount paid therefor, less any amortization or impairment thereof;
(ii)    Fixed assets, if any, consisting of, but not limited to, furniture and
fixtures, shall be taken at cost less accumulated depreciation;
(iii)    Real estate, if any, shall be stated at the fair market value thereof,
as determined by an independent appraiser to be selected by the mutual consent
of NMHG and GECC;
(iv)    Money-over-money retail contracts and wholesale contracts shall be at
the outstanding principal balance thereof, plus all accrued and unpaid interest,
late charges and other amounts due thereunder;
(v)    True leases shall be at the termination value thereof (as of the rental
payment date immediately preceding the Purchase Date) and all rentals, late
charges and other amounts under such leases that are due and unpaid as of the
Purchase Date;
(vi)    Adequate provisions for reserves for federal, state and local taxes
shall be accrued and applied as a liability as of the balance sheet date;

Second Amended and Restated Joint Venture Agreement - Page 12



--------------------------------------------------------------------------------



(vii)    All loss reserves shall be valued at zero;
(viii)    Prepaid insurance and other prepaid expenses and charges shall be
reflected as prepaid assets as of the balance sheet date; and
(ix)    Adequate provisions for accounts payable and any other known liabilities
of NFS shall be taken as a liability as of the balance sheet date.
(c)    On the Purchase Date, NMHG shall make an initial payment (“Initial
Payment”) to GECC in an amount equal to the estimated “net book value” of the
GECC Shares as indicated on the books and records of GECC as of the Purchase
Date and shall be paid by wire transfer of immediately available funds to an
account designated by GECC.
(d)    On or before the date ninety (90) days after the Purchase Date, GECC
shall submit to NMHG an unaudited balance sheet of NFS dated as of the Purchase
Date (“Purchase Date Balance Sheet”) which shall be prepared in accordance with
generally accepted accounting principles by GECC. If requested by NMHG by
written notice delivered to GECC no later than 30 days after the receipt of the
Purchase Date Balance Sheet, the independent public accountants regularly
engaged by NFS will audit (the “Audit”), at NMHG’s sole cost and expense, the
Purchase Date Balance Sheet. Such Audit shall be conducted in accordance with
generally accepted audit standards and shall be sufficient to permit such
accountants to render their unqualified opinion to the effect that the original
Purchase Date Balance Sheet, or an adjusted Purchase Date Balance Sheet prepared
by such accountants (“Adjusted Purchase Date Balance Sheet”), fairly presents
the consolidated financial position of NFS on the Purchase Date in conformity
with generally accepted accounting principles (except as set forth in subsection
(b) above) applied on a consistent basis. The Audit shall be final, binding and
conclusive on the parties. If NMHG does not request for any reason whatsoever
the Audit in the time and manner required by this Section 16(d), then the
original Purchase Date Balance Sheet shall be deemed final, binding and
conclusive on the parties.
(e)    On the date which is the thirtieth (30th) day following the date of
delivery to NMHG of the Purchase Date Balance Sheet (or, alternatively, the
fifth (5th) business day following the date on which the audit requested
pursuant to paragraph (d) above is finalized), the Purchase Price shall be
adjusted as follows:
(i) if the Purchase Price pursuant to the Purchase Date Balance Sheet exceeds
the Initial Payment, NMHG shall pay to GECC the difference between said amounts
(plus interest thereon at the Prime Rate that was in effect on the Purchase Date
calculated from the Purchase Date); however
(ii) if the amount of the Initial Payment exceeds the Purchase Price, pursuant
to the Purchase Date Balance Sheet, GECC shall pay to NMHG the difference
between said amounts (plus interest thereon at the Prime Rate that was in effect
on the Purchase Date calculated from the Purchase Date).
As used herein, the “Prime Rate” shall mean the highest rate of interest
announced by any member bank of the N.Y. Clearinghouse Association as its prime
or base lending rate for commercial loans of short term maturities.
(f)    The Purchase Date for the Stock Option shall be on the later of (i) the
effective date of termination of this Agreement or (ii) the expiration of any
waiting period imposed under the

Second Amended and Restated Joint Venture Agreement - Page 13



--------------------------------------------------------------------------------



Hart-Scott-Rodino Antitrust Improvements Act of 1976, if applicable. On the
Purchase Date, NMHG shall pay to GECC the Initial Payment for the GECC Shares.
(If post-closing it is determined that the Initial Payment was not equal to the
Purchase Price, then the difference shall be reconciled between NMHG and GECC as
provided in Section 16(e)). Such payment shall be made by wire transfer of NMHG
to GECC against delivery of the GECC Shares in the following manner:
certificates representing such Shares shall be endorsed in blank, with
signatures guaranteed. THE PURCHASE BY NMHG OF THE GECC SHARES SHALL BE WITHOUT
ANY RECOURSE TO, OR REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER BY,
GECC, except that (i) GECC has been duly and validly organized, and is a validly
existing corporation, under the laws of the State of Delaware with full power
and authority to sell the GECC Shares to NMHG, (ii) the sale of the GECC Shares
has been duly authorized by GECC, and (iii) GECC has good and marketable title
to the GECC Shares and has the absolute right, power and capacity to sell assign
and transfer the GECC shares to NMHG free and clear of any liens, claims and
encumbrances arising by, through or under GECC (other than restrictions imposed
generally by state and federal securities laws with respect to unregistered
securities).
(g)    Anything in the foregoing to the contrary notwithstanding, the Stock
Option shall be deemed null and void, and GECC shall have no duty or obligation
under this Section 16 or otherwise to sell the GECC Shares to NMHG, if such sale
would require such GECC Shares or the transaction to be registered under any
applicable federal or state securities laws. In connection with any purchase of
the GECC Shares pursuant to the Stock Option, NMHG understands and agrees that
it will be required to provide GECC with representations and warranties that
would reasonably be expected to be provided in substantially similar
transactions.
(h)    In the event that NMHG exercises its Stock Option, NMHG shall, unless
GECC has terminated this Agreement without cause, be obligated to reimburse GECC
upon demand for all out-of-pocket fees, costs and expenses of any kind
whatsoever incurred by GECC in connection therewith and/or in connection with
its sale of the GECC Shares to NMHG (including, without limitation, any fees and
disbursements of outside counsel or outside accountants and any costs related to
the prepayment of any debt incurred by GECC as a result of its obligations under
the Financing Agreement).
17.    Staffing and Organization Expenses.
(a)    NMHG shall supply front room personnel (frontroom personnel are those
that primarily dedicate their time to working on Wholesale and Retail Financing
prior to closing and booking), which personnel may comprise the following
positions: managers, field representatives, account representatives, wholesale
administrators and administrative assistants. All such personnel will be fully
dedicated to NFS. Frontroom staffing, shall be mutually agreed upon by the
parties from time to time based on the needs of NFS. As compensation for the
frontroom staffing, NMHG shall be entitled to an annual loan origination fee
(“Loan Origination Fee”). Prior to January 1, 2014, the Loan Origination Fee
shall be $500,000.00. Effective January 1, 2014, the Loan Origination Fee shall
be the greater of (i) $500,000.00, or (ii) $500,000.00 times the Consumer Price
Index (“CPI”) measured on the September 30 of the year prior to the payment of
the Loan Origination Fee divided by the CPI measured as of September 30, 2012.
The Loan Origination Fee may be paid by NFS to NMHG quarterly or otherwise as
NFS and NMHG may agree.

Second Amended and Restated Joint Venture Agreement - Page 14



--------------------------------------------------------------------------------



(b)    GECC shall perform all administrative responsibilities with respect to
all Wholesale and Retail Financing entered into by NFS pursuant to the terms of
the Administrative Services Agreement.
(c)    NFS will pay all reasonable external, out-of-pocket expenses incurred by
NMHG and GECC in connection with the establishment of NFS, the qualification and
licensing of NFS and preparation of the documentation for Wholesale and Retail
Financing; provided, however, that the specific type of out-of-pocket expenses
to be borne by NFS are mutually agreed to by GECC and NMHG in writing.
(d)    NFS will pay or reimburse all internal and external out-of-pocket
expenses incurred by GECC in connection with the design, creation and
publication of financing and remarketing literature, bulletins, price sheets and
promotional literature, provided, however, that the specific type of
out-of-pocket expenses to be borne by NFS are mutually agreed to by the Working
Committee.
18.    Trademarks.
(a)    GECC hereby waives any right, title and interest in and to the trade
names “NMHG”, “NMHG Financial Services”, “Hyster Capital” and “Yale Financial
Services”, as well as any and all variations thereof, and the related
trademarks. NMHG hereby grants to GECC, on the same basis as NMHG has already
granted to NFS under the Corporate Name Agreement, the right to use the trade
names “NMHG”, “NMHG Financial Services”, “Hyster Capital” and “Yale Financial
Services” and the related trademarks in connection with the performance of
GECC’s obligations hereunder or under any of the Other Agreements.
(b)    NMHG hereby waives any right, title and interest in and to the trade
names “General Electric Company”, “GE”, “General Electric Capital Corporation”
and “GECC”, as well as any and all variations thereof, and the related service
marks and trademarks.
19.    Exclusivity.
(a)    As to GECC. With respect to GECC’s operations in the United States of
America, GECC will endeavor to not enter into any other significant financing
program arrangements the primary function of which is to finance forklift
trucks with NMHG Competitors. GECC shall additionally endeavor not to develop
any business unit in the United States of America the primary function of which
is to finance forklift trucks. For the purposes of this paragraph the term “NMHG
Competitors” shall be the competitors and competitive brands as shall be
determined by mutual agreement of the parties hereto, as the same may be amended
from time to time.


(b)    As to NMHG. With respect to NMHG’s operations in the United States of
America, NMHG will endeavor not to solicit, or enter into, any Retail or
Wholesale Financing (or enter into any partnership, joint venture or other
arrangement with any other party to provide any of the foregoing) for either
NMHG or Allied Equipment, except that NMHG may make equity investments in, or
general loans and other extensions of credit to or for the benefit of, Dealers
from time to time which may be secured by general liens on inventory,
receivables, equipment and other assets of the Dealers.
20.    Confidentiality.

Second Amended and Restated Joint Venture Agreement - Page 15



--------------------------------------------------------------------------------



All information with respect to NFS, NMHG or GECC, or with respect to the
business, operations, products and customers of NFS, NMHG or GECC, shall be kept
confidential and shall not be disclosed to third parties, except for (i) any
disclosures required by law or required to be made to any governmental agencies,
or (ii) with respect to NFS, any disclosures to its independent certified public
accounting firm or to other persons or entities that may need to know for the
purpose of the business or operations of NFS, or (iii) any disclosures of
information that was in the public domain at the time of receipt or subsequently
comes into the public domain (other than as a result of an unauthorized
disclosure), or (iv) disclosures of the type that are customary in the ordinary
course of business (e.g., the terms of financing available from NFS).
21.    Waiver.
Waiver by any party hereto of any breach or default by any other party of any of
the terms and conditions of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived.
22.    Notices.
Any notices or other communications required or permitted hereunder shall be
made in writing and sufficiently given if personally delivered or sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
TO NMHG:
NACCO Materials Handling Group, Inc.

5875 Landerbrook Drive, Suite 300

Mayfield Heights, OH 44124

Attn: General Counsel
TO GECC:
 


                General Electric Capital Corporation

                300 East John Carpenter Freeway, Suite 510

                Irving, TX 75062

                Attention: General Counsel – Vendor Finance
Either party hereto may change the address to which each such notice or
communication shall be sent by giving written notice of such change of address
to the other party hereto in the manner above stated.
23.    Entire Agreement; Amendments.

Second Amended and Restated Joint Venture Agreement - Page 16



--------------------------------------------------------------------------------



This Agreement (along with the attached exhibits) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior negotiations, representations and
agreements made by and among the parties with respect thereto. No alteration,
amendment, assignment or modification of any of the terms or provisions of this
Agreement shall be void unless made pursuant to an instrument in writing signed
by each of the parties hereto; provided that the waiver by either party hereto
of compliance with a provision hereof or of any breach or default by the other
party hereto need be signed only by the party waiving such provision, breach or
default.
24.    Adoption by NFS; Legend on Certificates.
(a)    Each of NMHG and GECC agrees that it will consent to and approve any
amendment to the Certificate of Incorporation or By-Laws of NFS which may be
necessary or advisable in order to conform to any of the provisions of this
Agreement or any amendments hereto to the applicable laws of the State of
Delaware as now or hereafter enacted, including, without limitation, the General
Corporation Law of the State of Delaware. Each party further agrees to vote its
Shares in NFS and to execute and deliver such documents as may be necessary in
order to implement the provisions of the preceding sentence.
(b)    The certificates representing the Shares shall have endorsed upon them
the following legend:
The sale, assignment, transfer, pledge, encumbrance or hypothecation of the
Shares represented by this Certificate are subject to compliance with the terms
and conditions of a Second Amended and Restated Joint Venture and Shareholders
Agreement, dated November 21, 2013 by and between NACCO Materials Handling
Group, Inc. and General Electric Capital Corporation, a copy of which is on file
at the offices of NMHG Financial Services, Inc.
25.    Counterparts.
This Agreement may be executed in any number of counterparts each of which shall
be an original, but all of which taken together shall constitute one and the
same instrument.
26.    Successors and Assigns.
Neither party hereto may sell, assign, transfer, pledge, encumber or hypothecate
any of its rights or obligations hereunder or any Shares without the prior
written consent of the other party hereto. Any attempted sale, assignment,
transfer, pledge, encumbrance or hypothecation in violation of this Section
shall be void and of no force and effect. All of the terms and provisions of
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto.
27.    Section Headings.
All sections, subsections and clauses contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
28.    Governing Law and Arbitration.
This Agreement shall be construed and enforced in accordance with the laws of
the State of New York. Any and all disputes, controversies or claims arising out
of, or relating to, this Agreement or any of the Other Agreements shall be
determined by arbitration in accordance with

Second Amended and Restated Joint Venture Agreement - Page 17



--------------------------------------------------------------------------------



the Arbitration Rules of the American Arbitration Association. The number of
arbitrators shall be three. One arbitrator each shall be appointed by NMHG and
GECC respectively, and the third arbitrator, who shall serve as chairman of the
tribunal, shall be appointed by the American Arbitration Association. The place
of arbitration shall be New York City. The language of the arbitration shall be
English and any arbitral award arising from any arbitration pursuant to this
paragraph shall be final and binding upon all parties hereto and no party shall
seek recourse to a court of law or other authorities to appeal for revision of
such decision or any other ruling of the arbitrator. The cost of the arbitration
shall be borne by the party who does not prevail in the arbitration proceeding
or as is otherwise decided by the arbitration panel. The question of whether a
dispute is governed by this arbitration clause shall itself be determined by
arbitration.
29.    Severability of Provisions.
If any covenant or other provision of this Agreement is invalid, unlawful, or
incapable of being enforced by reason of any rule of law or public policy, all
other covenants and provisions of this Agreement which can be given effect
without the invalid, unlawful or unenforceable provision shall, nevertheless,
remain in full force and effect, and no covenant or provision shall be deemed
dependent upon any other covenant or provision unless so expressed.
30.    Advertising.
Without the prior written consent of the other party hereto, neither NMHG nor
GECC shall advertise in any manner the financial services of NFS (whether by
written brochure, newspaper advertisement, radio commercial, television
commercial or otherwise), even if such advertisement is intended solely for the
Dealers and the Customers, except that NMHG may advertise the financial services
of NFS without mentioning GECC and without the consent of GECC, but, if NMHG
does so without the prior written consent of GECC, NMHG shall be solely
responsible for any costs or liabilities arising from any such advertisement.
31.    Competitiveness.
GECC will communicate pricing policies consistent with the provisions of Section
3.01 of the Administrative Services Agreement. GECC and NMHG acknowledge and
agree that all rates quoted by GECC may be conditioned and subject to change by
GECC, and any such changes will be communicated to NMHG prior to such changes.
Different rates may apply to different financial offerings depending on size,
term, product type and credit classification of the Customer. All quoted rates
will be at GECC’s sole discretion. Both GECC and NMHG will use commercially
reasonable efforts to ensure that NFS offers rates and products that are
competitive within the U.S. market, and any concerns that NMHG has with the
rates or products offered by GECC may be addressed by the Board of Directors
either independently by the Board of Directors, or upon escalation by the
Working Committee or the Executive Committee.

Second Amended and Restated Joint Venture Agreement - Page 18



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.


NACCO MATERIALS HANDLING GROUP, INC.
            
 
By:
/s/ Colin Wilson
 
 
Name: Colin Wilson
 
 
Title: President and COO





GENERAL ELECTRIC CAPITAL CORPORATION
                    
 
By:
/s/ Diane L. Cooper
 
 
Name: Diane L. Cooper
 
 
Title: Vice President








Second Amended and Restated Joint Venture Agreement - Page 19



--------------------------------------------------------------------------------



EXHIBIT A
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT


SECOND AMENDED AND RESTATED CORPORATE NAME AGREEMENT
This SECOND AMENDED AND RESTATED CORPORATE NAME AGREEMENT dated November 21,
2013 (“Agreement”) is by and between NACCO MATERIALS HANDLING GROUP, INC., a
Delaware corporation with offices at 5875 Landerbrook Drive, Mayfield Heights,
OH 44124 (“NMHG”) and NMHG FINANCIAL SERVICES, INC., a Delaware corporation
(“NFS”).
BACKGROUND
NMHG is in the business of manufacturing forklift trucks and other equipment,
including without limitation, Yale, Hyster and Utilev brand name equipment
(collectively, the “NMHG Equipment”) that is sold and distributed by NMHG and by
its dealers (“Dealers”).
NMHG sells such products throughout the world under certain trade names and
trademarks, including but not limited to the tradenames and registered
trademarks “NMHG”, “NACCO Materials Handling Group, Inc.,” “YALE”, “HYSTER” and
“UTILEV”, which it owns and which have become valuable property rights of NMHG
and for which NMHG has established substantial goodwill;
NFS is a joint venture of NMHG and General Electric Capital Corporation (“GECC”)
that from time to time provides financial services to NMHG, Dealers of NMHG and
the customers of such Dealers, and facilitates the sale, leasing and rental of
NMHG Equipment, other equipment and parts; and
NFS desires to secure from NMHG, and NMHG is willing to grant to NFS,
authorization to utilize the words “NMHG”, “NACCO Materials Handling Group,
Inc.,” “YALE”, “HYSTER”, and “UTILEV” in NFS’s corporate name or otherwise in
conducting its ongoing business in the United States as contemplated in the
Second Amended and Restated Joint Venture and Shareholders Agreement dated as of
the date hereof between NMHG and GECC (the “Shareholders Agreement”), subject to
the terms and conditions set forth hereunder;
NOW, THEREFORE, in consideration of the mutual agreements, promises and
undertakings set forth herein, as well as other good and valuable
considerations, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
Section 1. NMHG hereby represents and warrants that it has proprietary rights in
the trade names and registered trademarks “NMHG”, “NACCO Materials Handling
Group, Inc.”, “YALE” “HYSTER”, and “UTILEV”. NMHG further represents and
warrants that it has the right to use the words “NMHG”, “NACCO Materials
Handling Group, Inc.”, “YALE”, “HYSTER”, and “UTILEV” in a trade name or as part
of a corporate name for any business relating to industrial trucks.
Section 2. On the basis of the representations and warranties of NMHG in Section
1 above, NFS hereby acknowledges that any and all rights in the words “NMHG”,
“NACCO Materials Handling Group, Inc.”, “YALE”, “HYSTER”, and “UTILEV” are
proprietary to NMHG, and NFS



--------------------------------------------------------------------------------



hereby agrees not to: (i) take any action, directly or indirectly, to defeat any
proprietary rights of NMHG in such words, (ii) claim any proprietary rights in
such words or the goods attached thereto except as provided in this Agreement,
or (iii) use any such words except in NFS’s corporate name or in conducting its
ongoing business as contemplated in the Shareholders Agreement.
Section 3. On the basis of the representations and warranties of NMHG in Section
1 above, NFS hereby acknowledges that NMHG, its subsidiaries and any authorized
dealers of NMHG or NMHG’s subsidiaries have the right to use, or may be granted
permission by NMHG to use, the words “NACCO Materials Handling Group, Inc.”,
“NMHG”, “YALE”, “YALE Industrial Trucks”, “Yale Materials Handling”, “HYSTER”,
“HYSTER Industrial Trucks”, “HYSTER Materials Handling”, and “UTILEV” in a trade
name or as part of a corporate name for any business relating to industrial
trucks owned or controlled by NMHG, its subsidiaries or such dealers,
notwithstanding any local or other registration of NFS’s corporate name; and NFS
shall execute any consents which NMHG may consider necessary relating to the
exercise of those rights. NFS also hereby: (i) admits that NMHG has the right to
register NACCO Materials Handling Group, Inc.”, “NMHG”, “YALE”, “YALE Industrial
Trucks”, “Yale Materials Handling, “HYSTER”, “HYSTER Industrial Trucks”, “HYSTER
Materials Handling”, and “UTILEV” as trademarks; (ii) agrees not to take any
action, directly or indirectly, to defeat any trademark application which NMHG
has filed or may file therefor; and (iii) agrees to execute all documentation
prepared by NMHG which may be required to prosecute such trademark application.
Section 4. NMHG hereby consents to the use of the word “NMHG” by NFS in NFS’s
corporate name which shall be “NMHG FINANCIAL SERVICES, INC.” or such other name
as may be approved by NMHG under the provisions and conditions hereof. NMHG
hereby agrees to defend, indemnify and hold harmless NFS against all claims,
demands suits or other proceedings (and all related casts and losses suffered by
NFS including reasonable attorney’s fees), brought against NFS based upon an
allegation that the use of the word “NMHG” in the corporate name of NFS
constitutes an infringement of any trademark or other proprietary right. The
provisions of this paragraph shall survive any termination of this Agreement.
Section 5. NMHG hereby consents to the use of the words “NACCO Materials
Handling Group, Inc.”, “NMHG”, “YALE”, “HYSTER”, and “UTILEV” by NFS in the
United States in conducting its ongoing business as contemplated in the
Shareholders Agreement. NMHG hereby agrees to defend, indemnify and hold
harmless NFS against all claims, demands, suits or other proceedings (and all
related costs and losses suffered by NFS including reasonable attorney’s fees),
brought against NFS based upon an allegation that the use of any such words in
its ongoing business constitutes an infringement of any trademark or other
proprietary right. The provisions of this paragraph shall survive any
termination of this Agreement.
Section 6. NFS agrees that this Agreement may be terminated by NMHG upon receipt
of written notice to that effect from NMHG (“Termination Notice”). NFS shall
have a period of ninety (90) days from the date of receipt of such Termination
Notice (the “Phasing Out Period”) to take all actions necessary, at its sole
expense and at no cost to NMHG to eliminate the word “NMHG” from its corporate
name, such actions including, but not limited to, amendment of the NFS’s
articles of incorporation, if any, and all registrations of the corporate name.
NFS shall also during the Phasing Out Period cease to use in any manner
whatsoever, the words, terms or identifications “NACCO Materials Handling Group,
Inc.”, “NMHG,” “YALE”, “HYSTER”, and “UTILEV” or any form



--------------------------------------------------------------------------------



thereof, or any words or terms confusingly similar thereto.
Section 7. If NFS shall fail to take all steps necessary to eliminate the words
set forth in Section 6 from its corporate name or in conducting its ongoing
business by the end of the Phasing Out Period, then NMHG may enjoin further use
of any such words in any manner or form in the corporate name of NFS. NFS shall
not contest any such action by NMHG. NFS shall indemnify and hold harmless NMHG
against and from any and all expenses whatsoever, including but not limited to
court costs and reasonable attorneys’ and experts’ fees, incurred by NMHG in
relation to any such action. Furthermore, resort to such action by NMHG shall
not preclude or in any way affect NMHG’s rights to bring any other actions of
any sort whatever against NFS for damages or otherwise relating to a breach of
this Agreement by NFS.
Section 8. NFS shall not assign or otherwise transfer this Agreement or its
rights or obligations hereunder in whole or in part, directly or indirectly, by
operation of law or otherwise, without the prior written consent of NMHG. NMHG
may withhold such consent under any circumstances. Any transfer of this
Agreement from NFS by merger, consolidation or liquidation and any change in
majority ownership of NFS (other than any sale of stock in NFS to NMHG) or power
to vote the majority of the outstanding voting stock of NFS shall constitute an
assignment for purposes of this Agreement.
Section 9. All notices for all purposes under this Agreement shall be deemed to
have been sufficiently given when given in writing on the date sent by telex, or
electronic facsimile machine, or delivered personally, or three days after the
date mailed by registered or certified mail, postage prepaid, addressed to the
other party as described below or to such other address as shall be furnished in
writing by either party to the other from time to time in accordance herewith:
TO NMHG:


NACCO Materials Handling Group, Inc.
5875 Landerbrook Drive, Suite 300
Mayfield Heights, OH 44124
Attn: General Counsel


To NFS:
NMHG Financial Services, Inc.
c/o General Electric Capital Corporation
300 East John Carpenter Freeway, Suite 510    
Irving, TX 75062
Attn: General Counsel


Section 10. This Agreement shall be construed and enforced in accordance with
the laws of the State of New York. Any and all disputes, controversies or claims
arising out of, or relating to, this Agreement shall be determined by
arbitration in accordance with the Arbitration Rules of the American Arbitration
Association. The number of arbitrators shall be three. One arbitrator each shall
be appointed by NMHG and NFS respectively, and the third arbitrator, who shall
serve as chairman of the tribunal, shall be appointed by the American
Arbitration Association. The place of arbitration shall be New York City. The
language of the arbitration shall be English and any arbitral award arising



--------------------------------------------------------------------------------



from any arbitration pursuant to this paragraph shall be final and binding upon
all parties hereto and no party shall seek recourse to a court of law or other
authorities to appeal for revision of such decision or any other ruling of the
arbitrator. The cost of the arbitration shall be borne by the party who does not
prevail in the arbitration proceeding or as is otherwise decided by the
arbitration panel. The question of whether a dispute is governed by this
arbitration clause shall itself be determined by arbitration.
Section 11. The parties agree to take such further action and to execute such
further documents or instruments which are necessary and appropriate to enable
NFS to use the trademark and trade name as described herein.
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed by its duly authorized officers as of the date first above written.
                    
NACCO MATERIALS HANDLING GROUP, INC.
By:                         
Title:                          


NMHG FINANCIAL SERVICES, INC.
By:                         
Title:                          











--------------------------------------------------------------------------------



EXHIBIT B
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT






State of Delaware


Office of the Secretary of State
PAGE    1








I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT
OF “YALE FINANCIAL SERVICES, INC.”, CHANGING ITS NAME FROM “YALE FINANCIAL
SERVICES, INC. “ TO “NMHG FINANCIAL SERVICES, INC. “, FILED IN THIS OFFICE ON
THE FIRST DAY OF SEPTEMBER, A.D. 1998, AT 4:30 O’CLOCK P.M.
A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARED TO THE NEW CASTLE COUNTY
RECORDER OF DEEDS.






 
 
 
 
/s/ Edward J. Freel
 
 
 
 
 
 
Edward J. Freel, Secretary of State
 
 
 
 
 
 
 
 
 
2073649 8100
 
 
 
AUTHENTICATION:
 
9283121
 
 
 
 
 
 
 
981342511
 
 
 
DATE:
 
09-02-98












--------------------------------------------------------------------------------



CERTIFICATE OF AMENDMENT
OF
CERTIFICATE OF INCORPORATION
YALE FINANCIAL SERVICES, INC.


YALE FINANCIAL SERVICES, INC., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware,
DOES HEREBY CERTIFY:


FIRST: That pursuant to the provisions of Section 141(f) of Title 8 of the
Delaware Code as amended, on the 17th day of July, 1998 the Board of Directors
of said corporation by the unanimous written consent of its members, filed with
the minutes of the board, adopted a resolution proposing and declaring advisable
the following amendment to the Certificate of Incorporation of said corporation:
RESOLVED, that the Certificate of Incorporation of YALE FINANCIAL SERVICES, Inc.
be amended by changing the first Article thereof so that, as amended, said
Article shall be and read as follows:


"1. The name of the corporation is NMHG FINANCIAL SERVICES, INC."
SECOND: That in lieu of a meeting and vote of stockholders, the holders of all
of the issued and outstanding stock entitled to vote have given unanimous
written consent to said amendment in accordance with the provisions of section
228 of Title 8
of the Delaware Code as amended, such consent having been filed with the
corporation


on the 17th day of July, 1998.


THIRD: That the aforesaid amendment was adopted in accordance with the


applicable provisions of section 242, 141(f) and 228 of Title 8 of the Delaware
Code as


amended.


IN WITNESS WHEREOF, said YALE FINANCIAL SERVICES, INC. has caused its corporate
seal to be hereunto affixed and this certificate to be signed by E.J. Simoneau,
its Executive Vice-President and attested by Amanda N. Skolan-Logue, its
Secretary, this 17th day of July, 1998.
            
 
 
YALE FINANCIAL SERVICES, INC.
 
By:
/s/ Edward J. Simoneau
 
 
Name: Edward J. Simoneau
 
 
Executive Vice Present

                                
ATTEST:
By:
/s/ Amanda N. Skolan-Logue
 
 
Name: Diane L. Cooper
 
 
Title: Vice President






--------------------------------------------------------------------------------



STATE OF CONNECTICUT


COUNTY OF FAIRFIELD


ss:
BE IT REMEMBERED, that on this 17th day of July, 1998, there personally came
before me, the subscriber, a Notary Public in and for the County and State
aforesaid, EDWARD J. SIMONEAU, Executive Vice President of YALE FINANCIAL
SERVICES, INC., a corporation of the State of Delaware, the corporation
described in and which executed the foregoing Certificate, known to me
personally to be such, and he, the said
EDWARD J. SIMONEAU, as such executive Vice President, duly executed said
Certificate before me and acknowledged the said Certificate to be his act and
deed and the act and deed of said Corporation, and that the facts stated therein
are true; that the signatures of the said Executive Vice President and Secretary
of said Corporation to said Certificate are in the handwriting of the said Vice
President and Secretary of said Corporation, respectively, and that the seal
affixed to said Certificate is the common or corporate seal of said Corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and seat of office the day and
year aforesaid.


 
By:
/s/ Julia Tracy
 
 
Notary Public



                                    















































--------------------------------------------------------------------------------



State of Delaware
Office of the Secretary of State




I, MICHAEL HARKINS, SECRETARY OF STATE OF THE STATE OF DELAWARE DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT
OF CFD V INC. FILED IN THIS OFFICE ON THE SECOND DAY OF SEPTEMBER, A.D. 1988, AT
10 O'CLOCK A.M.












 
By:
/s/ Michael Harkins
 
 
Michael Harkins, Secretary of State
 
 
AUTHENTICATION: 1848533
 
 
DATE: 09/02/1988


























































--------------------------------------------------------------------------------





CERTIFICATE OF AMENDMENT


OF


CERTIFICATE OF INCORPORATION


CFD V INC.




CFD V INC., a corporation organized and existing under and by virtue of the
General Corporation Law of the State of Delaware,
DOES HEREBY CERTIFY:


FIRST: That pursuant to the provisions of Section 141(f)of Title 8 of the
Delaware Code as amended, on the 30th day of August, 1988 the Board of Directors
of said corporation by the unanimous written consent of its members, filed with
the minutes of the board, adopted a resolution proposing and declaring advisable
the following amendment to the Certificate of
Incorporation of said corporation:


RESOLVED, that the Certificate of Incorporation of CFD V INC. be amended by
changing the first Article thereof so that, as amended, said Article shall be
and read as follows:


“1. The name of the corporation is YALE FINANCIAL SERVICES, INC."




SECOND: That in lieu of a meeting and vote of stockholders, the holders of all
of the issued and outstanding stock entitled to vote have given unanimous
written consent to said amendment in accordance with the provisions of section
228 of Title 8 of the Delaware Code as amended, such consent having been filed
with the corporation on the 30th day of August, 1988.




THIRD: That the aforesaid amendment was duly adopted in accordance with the
applicable provisions of sections 242, 141(f)and 228 of Title 8 of the Delaware
Code as amended.


IN WITNESS WHEREOF, said CFD V Inc. has caused its corporate seal to be hereunto
affixed and this certificate to be signed by R.H. Chamides, its Vice-President
and attested by Michael A. Meehan, its Secretary, this 30th day of August, 1988.
 
By:
/s/ Illegible
 
 
Vice President

                                
ATTEST:
By:
/s/ Illegible
 
 
Secretary








--------------------------------------------------------------------------------





CERTIFICATE OF INCORPORATION


OF


CFD V INC.
***** * * *


1.
The name of the corporation is

CFD V INC.
2. The address of its registered office in the State of Delaware is Corporation
Trust Center, 1209 Orange Street, in the City of Wilmington, County of New
Castle. The name of its registered agent at such address is The Corporation
Trust Company.
3. The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporation may be organized
under the General Corporation Law of Delaware.
4. The total number of shares of stock which the corporation shall have
authority to issue is one thousand (1,000) and the par value of each of such
shares is One Dollar ($1.00), amounting in the aggregate to One Thousand Dollars
($1,000.00).


5.
The name and mailing address of each incorporator is as follows:





NAME                    MAILING ADDRESS


K. L. Husfelt    Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801


S. M. Fraticelli    Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801




M. A. Brzoska    Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801







--------------------------------------------------------------------------------





6. The corporation is to have perpetual existence.
7. In furtherance and not in limitation of the powers conferred by statue, the
board of directors is expressly authorized to make, alter or repeal the by-laws
of the corporation.


8. Elections or directors need not be by written ballot unless the by-laws of
the corporation shall so provide.
Meetings of stockholders may be held within or without the State of Delaware, as
the by-laws may provide. The books of the corporation may be kept (subject to
any provision contained in the statutes) outside the State of Delaware at such
place or places as may be designated from time to time by the board of directors
or in the by-laws of the corporation.
9. The corporation reserves the right to amend, alter, change or repeal any
provision contained in this certificate of incorporation, in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.















--------------------------------------------------------------------------------







WE, THE UNDERSIGNED, being each of the incorporators hereinbefore named, for the
purpose of forming a corporation pursuant to the General Corporation Law of the
State of Delaware, do make this certificate, hereby declaring and certifying
that this is our act and deed and the facts herein stated are true, and
accordingly have hereunto set our hands this 18th day of October , 1985.




K. L. Husfelt
K. L. Husfelt


S. M. Fraticelli
S. M. Fraticelli


M. A. Brzoska
M. A. Brzoska





















































--------------------------------------------------------------------------------



EXHIBIT C
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT


SECOND AMENDED AND RESTATED BY-LAWS
NMHG FINANCIAL SERVICES, INC.
Dated November 21, 2013
ARTICLE I
OFFICES
Section 1. The registered office shall be in the City of Wilmington, County of
New Castle, State of Delaware.
Section 2. The corporation may also have offices at such other places both
within and without the State of Delaware as the Board of Directors may from time
to time determine or the business of the corporation may require.
ARTICLE II
PURPOSES
Section 1. The primary purpose of the corporation shall be to provide the
following types of financial services:
(i)    origination and/or acquisition of floor plan and fleet rental financing
to the dealers (“Dealers”) of NACCO Materials Handling Group, Inc. (“NMHG”) with
respect to their inventory of equipment manufactured by NMHG (“NMHG Equipment”)
and any related trade-ins;
(ii)    origination and/or acquisition of floor plan and fleet rental financing
to the Dealers with respect to their inventory of new and/or used equipment
other than NMHG Equipment;
(i)
origination and/or acquisition of parts inventory financing to the Dealers;

(iv)    origination and/or acquisition of accounts receivable financing to the
Dealers;
(v)    origination and/or acquisition of financing with respect to any vehicles,
computers and/or other types of commercial equipment (other than inventory) for
the Dealers;
(vi)    origination and/or acquisition of true leases to the customers of NMHG
(“Customers”) and the Dealers with respect to (i) NMHG Equipment, (ii) certain
other equipment sold by Dealers (“Allied Equipment”) and (iii) equipment sold by
non-



--------------------------------------------------------------------------------



Dealers to certain Customers deemed by NMHG to be strategic customers
(“Strategic Equipment”) (“Lease Financing”);
(vii)    origination and/or acquisition of secured loans, conditional sales
contracts, financing leases, lease-purchase agreements or other financings
(other than Lease Financings) to the Customers with respect to NMHG Equipment,
Allied Equipment or Strategic Equipment; and
(viii)    any other financing offerings authorized by the Board of Directors,
including, but not limited to financing of a Dealer to facilitate the
acquisition of an existing dealership or financing to facilitate Dealer or NMHG
sale-leaseback transactions.
Section 2. Anything in Section 1 of this Article II to the contrary
notwithstanding and subject to the provisions of Section 11 of Article IV of
these by-laws, the corporation shall have the power and authority to engage in
any lawful act or activity permitted by its certificate of incorporation and for
which corporations may be organized under the General Corporation Law of the
State of Delaware.
ARTICLE III
MEETINGS OF STOCKHOLDERS
Section 1. All meetings of the stockholders for the election of directors shall
be held in the city of Danbury in the State of Connecticut at such place as may
be fixed from the to time by the board of directors of the corporation (the
“Board of Directors”), or at such other place either within or without the State
of Delaware as shall be designated from time to time by the Board of Directors
and stated in the notice of the meeting. Meetings of stockholders for any other
purpose may be held at such time and place, within or without the State of
Delaware, as shall be stated in the notice of the meeting or in a duly executed
waiver of notice thereof.
Section 2. Annual meetings of stockholders shall be held on the second Monday of
March if not a legal holiday, and if a legal holiday, then on the next business
day following, at 12:30 P.M., or at such other date and time as shall be
designated from time to time by the Board of Directors and stated in the notice
of the meeting, at which they shall elect by a plurality vote a Board of
Directors, and transact such other business as may properly be brought before
the meeting.
Section 3. Written notice of the annual meeting stating the place, date and hour
of the meeting shall be given to each stockholder entitled to vote at such
meeting not less than ten nor more than sixty days before the date of the
meeting.
Section 4. The secretary of the corporation shall prepare and make, at least ten
days before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting, arranged in alphabetical order, and showing the
address of each stockholder and the number of shares registered in the name of
each stockholder. Such list shall be open to the examination of any stockholder,
for any purpose germane to the meeting, during ordinary



--------------------------------------------------------------------------------



business hours, for a period of at least ten days prior to the meeting, either
at a place within the city where the meeting is to be held, which place shall be
specified in the notice of the meeting, or, if not so specified, at the place
where the meeting is to be held. The list shall also be produced and kept at the
time and place of the meeting during the whole time thereof, and may be
inspected by any stockholder who is present.
Section 5. Special meetings of the stockholders, for any purpose or purposes,
unless otherwise prescribed by statute or by the certificate of incorporation,
may be called by the president and shall be called by the president or secretary
at the request in writing of a majority of the Board of Directors, or at the
request in writing of stockholders owning a majority in amount of the entire
capital stock of the corporation issued and outstanding and entitled to vote.
Such request shall state the purpose or purposes of the proposed meeting.
Section 6. Written notice of a special meeting of stockholders stating the
place, date and hour of the meeting and the purpose or purposes for which the
meeting is called, shall be given not less than ten nor more than sixty days
before the date of the meeting, to each stockholder entitled to vote at such
meeting.
Section 7. Business transacted at any special meeting of stockholders shall be
limited to the purposes stated in the notice.
Section 8. The holders of a majority of the stock issued and outstanding and
entitled to vote thereat, present in person or represented by proxy, shall
constitute a quorum at all meetings of the stockholders for the transaction of
business except as otherwise provided by statute or by the certificate of
incorporation. If, however, such quorum shall not be present or represented at
any meeting of the stockholders, the stockholders entitled to vote thereat,
present in person or represented by proxy, shall have power to adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present or represented. At such adjourned
meeting at which a quorum shall be present or represented any business may be
transacted which might have been transacted at the meeting as originally
notified. If the adjournment is for more than thirty days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each stockholder of record entitled to
vote at the meeting.
Section 9. When a quorum is present at any meeting, the vote of the holders of a
majority of the stock having voting power present in person or represented by
proxy shall decide any question brought before such meeting, unless the question
is one upon which by express provision of the statutes or of the certificate of
incorporation or these by-laws, a different vote is required in which case such
express provision shall govern and control the decision of such question.
Section 10. Unless otherwise provided in the certificate of incorporation each
stockholder shall at every meeting of the stockholders be entitled to one vote
in person or by proxy for each share of the capital stock having voting power
held by such stockholder, but no proxy shall be voted on after three years from
its date, unless the proxy provides for a longer period.



--------------------------------------------------------------------------------



Section 11. Unless otherwise provided in the certificate of incorporation, any
action required to be taken at any annual or special meeting of stockholders of
the corporation, or any action which may be taken at any annual or special
meeting of such stockholders, may be taken without a meeting, without prior
notice and without a vote, if a consent in writing, setting forth the action so
taken, shall be signed by the holders of outstanding stock having not less than
the minimum number of votes that would be necessary to authorize or take such
action at a meeting at which all shares entitled to vote thereon were present
and voted. Prompt notice of the taking of the corporate action without a meeting
by less than unanimous written consent shall be given to those stockholders who
have not consented in writing.
ARTICLE IV
DIRECTORS
Section 1. The number of directors which shall constitute the whole board shall
be seven. The directors shall be elected at the annual meeting of the
stockholders, except as provided in Section 2 of this Article, and each director
elected shall hold office until his or her successor is elected and qualified.
Directors need not be stockholders, but shall be employees of the stockholders.
The Board of Directors shall be constituted in accordance with the terms of
Section 5(a) of the Second Amended and Restated Joint Venture and Shareholders
Agreement dated as of the date hereof between the stockholders of the
corporation (the “Shareholders Agreement”).
Section 2. Vacancies and newly created directorships resulting from any increase
in the authorized number of directors may be filled pursuant to the terms of
Section 5(i) of the Shareholders Agreement, and the directors so chosen shall
hold office until the next annual election and until their successors are duly
elected and shall qualify, unless sooner displaced. If there are no directors in
office, then an election of directors may be held in the manner provided by
statute. If, at the time of filling any vacancy or any newly created
directorship, the directors then in office shall constitute less than a majority
of the whole board (as constituted immediately prior to any such increase), the
Court of Chancery may, upon application of any stockholder or stockholders
holding at least ten percent of the total number of the shares at the time
outstanding having the right to vote for such directors, summarily order an
election to be held to fill any such vacancies or newly created directorships,
or to replace the directors chosen by the directors then in office.
Section 3. The business of the corporation shall be managed by or under the
direction of the Board of Directors which may exercise all such powers of the
corporation and do all such lawful acts and things as are not by statute or by
the certificate of incorporation or by these by-laws directed or required to be
exercised or done by the stockholders.
MEETINGS OF THE BOARD OF DIRECTORS
Section 4. The Board of Directors may hold meetings, both regular and special,
either within or without the State of Delaware.



--------------------------------------------------------------------------------



Section 5. The first meeting of each newly elected Board of Directors shall be
held at such time and place as shall be fixed by the vote of the stockholders at
the annual meeting and no notice of such meeting shall be necessary to the newly
elected directors in order legally to constitute the meeting, provided a quorum
shall be present. In the event of the failure of the stockholders to fix the
time or place of such first meeting of the newly elected Board of Directors, or
in the event such meeting is not held at the time and place so fixed by the
stockholders, the meeting may be held at such time and place as shall be
specified in a notice given as hereinafter provided for special meetings of the
Board of Directors, or as shall be specified in a written waiver signed by all
of the directors.
Section 6. Regular meetings of the Board of Directors may be held without notice
at such time and at such place as shall from time to time be determined by the
Board.
Section 7. Special meetings of the Board of Directors may be called by the
president upon not less than two weeks written notice to each director; special
meetings shall be called by the president or secretary in like manner and on
like notice on the written request of two directors unless the Board of
Directors consists of only one director; in which case special meetings shall be
called by the president or secretary in like manner and on like notice on the
written request of the sole director.
Section 8. At all meetings of the Board of Directors a majority of the directors
shall constitute a quorum for the transaction of business and the act of a
majority of the directors present at any meeting at which there is a quorum
shall be the act of the Board of Directors, except as otherwise expressly
provided in Section 11 of this Article IV and except as may be otherwise
specifically provided by statute or by the certificate of incorporation. If a
quorum shall not be present at any meeting of the Board of Directors the
directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present,
Section 9. Unless otherwise restricted by the certificate of incorporation or
these by-laws, any action required or permitted to be taken at any meeting of
the Board of Directors or of any committee thereof may be taken without a
meeting, if all members of the Board of Directors or committee, as the case may
be, consent thereto in writing, and the writing or writings are filed with the
minutes of proceedings of the Board of Directors or committee.
Section 10. Unless otherwise restricted by the certificate of incorporation or
these by-laws, members of the Board of Directors, or any committee designated by
the Board of Directors, may participate in a meeting of the Board of Directors,
or any committee, by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at the meeting.
Section 11. Any action to be taken by the corporation on any of the matters
listed in this Section 11 must be approved by either the affirmative vote of the
entire Board of Directors or the unanimous consent of all stockholders:



--------------------------------------------------------------------------------



(i)
entry into any business other than providing the financial services to the
Dealers and the Customers as described in Section 1 of Article II of these
by-laws;

(ii)
approving each annual operational plan and major variances to each such plan,
approving annual financial statements, and any declaration of dividends other
than those which are (x) not in excess of current year's earning or (y) declared
in the course of the liquidation and dissolution of the corporation;

(i)
guaranteeing the indebtedness or other obligation of any person or entity;

(iv)
borrowing any funds, except from General Electric Capital Corporation (“GECC”);

(v)
pledging, mortgaging or otherwise encumbering any assets (tangible or
intangible) as security for loans or otherwise;

(vi)
acquiring or disposing of any assets, or otherwise entering into any commitment,
contract or transaction, other than in the normal course of business;

(i)
merging or consolidating with or into any other entity;

(viii)
liquidating or dissolving, other than in accordance with the terms and
conditions of, the Shareholders Agreement;

(xi)
except as otherwise provided in Section 3 of the Shareholders Agreement, issuing
any new shares or increasing the authorized capital stock of the corporation, or
repurchasing any of the capital stock of the corporation, or entering into any
agreement for the sale, purchase or transfer of any of the shares of the
corporation;

(x)
amending or otherwise modifying the certificate of incorporation or by-laws of
the corporation;

(xi)
granting any power to the Executive Committee or the Working Committee not
contained in these By-Laws or the Shareholders Agreement; or

(xii)
establishing any additional committee of the Board of Directors, other than the
Executive Committee and Working Committee, or creating or altering the powers
and/or responsibilities of any committee of the Board of Directors, including
without limitation the Executive Committee and the Working Committee.

EXECUTIVE COMMITTEE
Section 12. The Board of Directors may, by resolution passed by the unanimous
consent of the whole Board of Directors, designate an Executive Committee to
consist of five directors and elect the directors which shall serve as members
thereof in accordance with the terms of Section 5(b) of the Shareholders
Agreement. Each elected member of the Executive Committee shall hold office
until his or her successor is elected and qualified.



--------------------------------------------------------------------------------



The Executive Committee shall have such powers (including, without limitation,
powers with respect to those matters specified in Section 11 of this Article IV)
as shall be granted to it by the unanimous consent of the whole Board of
Directors. All meetings of the Executive Committee shall be attended by a
majority of members thereof and no less than one NMHG appointed member, and all
actions to be taken by the Executive Committee must be approved by the unanimous
consent of the members thereof and recorded in writing to be made available to
the Board of Directors. The Executive Committee will meet within one week of any
submission to the Executive Committee for resolution as contemplated by the
Shareholders Agreement.
OTHER COMMITTEES OF DIRECTORS
Section 13. The Board of Directors may, by resolution passed by the unanimous
consent of the whole Board of Directors, designate a Working Committee and other
steering committees, each to consist of four representatives of the stockholders
and elect the persons which shall serve as members thereof in accordance with
the terms of Section 5(d) of the Shareholders Agreement. Each elected member of
the Working Committee or other steering committees shall hold office until his
or her successor is elected and qualified. Each Working Committee or other
steering committees shall have the duties delegated to it by the Board of
Directors which shall include those designated in Section 5(d) of the
Shareholders Agreement. The Working Committee or any other steering committee,
by the vote of any two of its members, may refer any matter to the Executive
Committee for review and resolution, which matter will be considered and
resolved by the Executive Committee within two weeks of such referral.
The Board of Directors may, by resolution passed by the unanimous consent of the
whole Board of Directors, designate one or more other committees, each such
committee to consist of one or more of the directors of the corporation. Each
elected member of any such committee shall hold office until his or her
successor is elected and qualified.
Each such committee shall have such powers as shall be granted to it by the
unanimous consent of the whole Board of Directors. All meetings of any such
committee shall be attended by all members thereof, and all actions to be taken
by any such committee must be approved by the unanimous consent of all members
thereof. Any such committee shall keep regular minutes or notes of its meetings
and report the same to the Board of Directors when so requested.
Any such committee or committees shall have such name or names as may be
determined from time to time by resolution adopted by the Board of Directors.
COMPENSATION OF DIRECTORS
Section 14. Unless otherwise approved by the unanimous vote of all of the
stockholders, no director or member of the Executive Committee, any Steering
Committee or of any other committee of directors shall be entitled to any
compensation for his or her services as a director or member of any such
committee.
REMOVAL OF DIRECTORS



--------------------------------------------------------------------------------



Section 15. Unless otherwise restricted by the certificate of incorporation, the
Shareholders Agreement or by law, any director or the entire Board of Directors
may be removed, with or without cause, by the holders of a majority of shares
entitled to vote at an election of directors.
ARTICLE V
NOTICES
Section 1. Whenever, under the provisions of the statutes or of the certificate
of incorporation or of these by-laws, notice is required to be given to any
director or stockholder, it shall not be construed to mean personal notice, but
such notice may be given in writing, by mail, addressed to such director or
stockholder, at his or her address as it appears on the records of the
corporation, with postage thereon prepaid, and such notice shall be deemed to be
given at the time when the same shall be deposited in the United States mail.
Notice to directors may also be given by e-mail or facsimile.
Section 2. Whenever any notice is required to be given under the provisions of
the statutes or of the certificate of incorporation or of these by-laws, a
waiver thereof in writing, signed by the person or persons entitled to said
notice, whether before or after the time stated therein, shall be deemed
equivalent thereto.
ARTICLE VI
OFFICERS
Section 1. The officers of the corporation shall be a President, an Executive
Vice President, Vice Presidents, a Treasurer, a Secretary and Assistant
Secretaries, who shall be elected by the Board of Directors at its first meeting
following the annual meeting of stockholders to serve for one year and until
their respective successors are elected and qualified. Any vacancy in any office
(including any office created between annual meetings of the Board of Directors
following the annual meeting of stockholders) may be filled by the Board of
Directors. Officers of the corporation shall be appointed in accordance with the
terms of Section 5(c) of the Shareholders Agreement.
The same person may occupy two or more offices except the offices of president
and secretary. Each officer shall be an employee of a stockholder, but need not
be a stockholder or director of the corporation.
Section 2. Unless otherwise approved by the unanimous consent of the whole Board
of Directors, no officer shall be entitled to any compensation for his or her
services as an officer.
Section 3. The officers of the corporation shall hold office until their
successors are chosen and qualify. Any officer elected or appointed by the Board
of Directors may be removed at any time in accordance with Section 5(h) of the
Shareholders Agreement. Any vacancy



--------------------------------------------------------------------------------



occurring in any office of the corporation shall be filled in accordance with
Section 5(i) of the Shareholders Agreement.
PRESIDENT
Section 4. The President shall be the chief executive officer of the corporation
and shall preside at all meetings of the stockholders and the Board of
Directors. The President shall have general and active management of the
business of the corporation and shall see that all orders and resolutions of the
Board of Directors are carried into effect.
Section 5. The President shall execute bonds, mortgages and other contracts
requiring a seal, under the seal of the corporation, except where required or
permitted by law to be otherwise signed and executed and except where the
signing and execution thereof shall be expressly delegated by the Board of
Directors to some other officer or agent of the corporation.
THE EXECUTIVE VICE PRESIDENT
Section 6. In the absence of the President or in the event of his or her
inability or refusal to act, the Executive Vice President shall perform the
duties of the President, and when so acting, shall have all the powers of and be
subject to all the restrictions upon the President. The Executive Vice President
shall perform such other duties and have such other powers as the Board of
Directors may from time to time prescribe.
THE VICE-PRESIDENTS
Section 7. The Vice-Presidents shall perform such duties and have such powers as
the Board of Directors may from time to time prescribe.
THE SECRETARY AND ASSISTANT SECRETARIES
Section 8. The Secretary shall attend all meetings of the Board of Directors and
all meetings of the stockholders and record all the proceedings of the meetings
of the corporation and of the Board of Directors in a book to be kept for that
purpose and shall perform like duties for the standing committees when required.
He or she shall give, or cause to be given, notice of all meetings of the
stockholders and special meetings of the Board of Directors, and shall perform
such other duties as may be prescribed by the Board of Directors or president,
under whose supervision he shall be. He or she shall have custody of the
corporate seal of the corporation and he, or an Assistant Secretary, shall have
authority to affix the same to any instrument requiring it and when so affixed,
it may be attested by his or her signature or by the signature of such Assistant
Secretary. The Board of Directors may give general authority to any other
officer to affix the seal of the corporation and to attest the affixing by his
or her signature.
Section 9. The Assistant Secretaries shall, in the absence of the Secretary or
in the event of his or her inability or refusal to act, perform the duties and
exercise the powers of the Secretary and shall perform such other duties and
have such other powers as the Board of Directors may from time to time
prescribe.



--------------------------------------------------------------------------------



THE TREASURER
Section 10. The Treasurer shall have the custody of the corporate funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the corporation and shall deposit all monies
and other valuable effects in the name and to the credit of the corporation in
such depositories as may be designated by the Board of Directors.
Section 11. He or she shall disburse the funds of the corporation as may be
ordered by the Board of Directors taking proper vouchers for such disbursements,
and shall render to the President and the Board of Directors, at the regular
meetings, or when the Board of Directors so requires, an account of all his or
her transactions as treasurer and of the financial condition of the corporation.
ARTICLE VII


Indemnification and Advancement of Expenses


Section 1. Right to Indemnification. (a) The corporation shall indemnify and
hold harmless, to the fullest extent permitted by applicable law as it presently
exists or may hereafter be amended, any person (a “Covered Person”) who was or
is made or is threatened to be made a party or is otherwise involved in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “proceeding”), by reason of the fact that he or she, or a
person for whom he or she is the legal representative, is or was a director or
officer of the corporation or, while a director or officer of the corporation,
is or was serving at the request of the corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, enterprise or nonprofit entity, against all liability and loss suffered
and expenses (including attorneys’ fees) reasonably incurred by such Covered
Person; provided, however, that no indemnification shall be provided to any such
person if a judgment or other final adjudication adverse to the director or
officer and from which there is no further right to appeal establishes (i) his
or her acts were committed in bad faith or were the result of active and
deliberate dishonesty and, in either case, were material to the cause of action
so adjudicated, or (ii) he or she personally gained in fact a financial profit
or other advantage to which he or she was not legally entitled. Notwithstanding
the preceding sentence, except as otherwise provided in Section 3 of this
Article, the corporation shall be required to indemnify a Covered Person in
connection with a proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such proceeding (or part thereof) by the Covered
Person was authorized in the specific case by the Board of Directors of the
corporation.


(b) The corporation may indemnify to the fullest extent permitted by law any
person who is not a director or officer of the corporation to whom the
corporation is permitted by applicable law to provide indemnification, whether
pursuant to, or provided by, the General Corporation Law of the State of
Delaware or other rights created by (i) resolution of stockholders, (ii)
resolution of directors, or (iii) a written agreement providing for such
indemnification authorized by any officer designated by the Board of Directors
of the corporation for such purpose, it being expressly intended that these
by-laws authorize the creation of such rights in any such manner.



--------------------------------------------------------------------------------





Section 2. Prepayment of Expenses. (a) The corporation shall to the fullest
extent not prohibited by applicable law pay the expenses (including attorneys’
fees) incurred by a Covered Person in defending any proceeding in advance of its
final disposition, provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the proceeding shall
be made only upon receipt of an undertaking by the Covered Person to repay all
amounts advanced if it should be ultimately determined that the Covered Person
is not entitled to be indemnified under this Article VII or otherwise.


(b) The corporation may pay the expenses (including attorneys’ fees) incurred by
a person who is not a director or officer of the corporation to whom the
corporation is permitted by applicable law to provide advancement of expenses in
defending any proceeding for which such person is entitled to be indemnified
pursuant to Section 1(b) of this Article VII in advance of its final
disposition; provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the proceeding shall
be made only upon receipt of an undertaking by such person to repay all amounts
advanced if it should be ultimately determined that such person is not entitled
to be indemnified under this Article VII or otherwise.




Section 3. Claims. If a claim for indemnification (following the final
disposition of such proceeding) or advancement of expenses under this Article
VII is not paid in full within thirty days after a written claim therefor by the
Covered Person has been received by the corporation, the Covered Person may file
suit to recover the unpaid amount of such claim and, if successful in whole or
in part, shall be entitled to be paid the expense of prosecuting such claim to
the fullest extent permitted by law. In any such action the corporation shall
have the burden of proving that the Covered Person is not entitled to the
requested indemnification or advancement of expenses under applicable law.


Section 4. Nonexclusivity of Rights. The rights conferred on any Covered Person
by this Article VII shall not be exclusive of any other rights which such
Covered Person may have or hereafter acquire under any statute, provision of the
certificate of incorporation, these bylaws, agreement, vote of stockholders or
disinterested directors or otherwise.


Section 5. Other Sources. The corporation’s obligation, if any, to indemnify or
to advance expenses to any Covered Person who was or is serving at its request
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, enterprise or nonprofit entity shall be reduced by any
amount such Covered Person may collect as indemnification or advancement of
expenses from such other corporation, partnership, joint venture, trust,
enterprise or non-profit enterprise.


Section 6. Amendment or Repeal. Any right to indemnification or to advancement
of expenses of any Covered Person arising hereunder shall not be eliminated or
impaired by an amendment to or repeal of these bylaws after the occurrence of
the act or omission that is the subject of the civil, criminal, administrative
or investigative action, suit or proceeding for which indemnification or
advancement of expenses is sought.





--------------------------------------------------------------------------------



Section 7. Other Indemnification and Advancement of Expenses. This Article VII
shall not limit the right of the corporation, to the extent and in the manner
permitted by law, to indemnify and to advance expenses to persons other than
Covered Persons when and as authorized by appropriate corporate action.


ARTICLE VIII
CERTIFICATES FOR SHARES
Section 1. The shares of the corporation shall be represented by a certificate
or shall be uncertificated. Certificates shall be signed by, or in the name of
the corporation by (i) the President or the Executive Vice President and (ii)
the Treasurer or the Secretary or an Assistant Secretary of the corporation.
Within a reasonable time after the issuance or transfer of uncertificated stock,
the corporation shall send to the registered owner thereof a written notice
containing the information required to be set forth or stated on certificates
pursuant to Sections 151, 156, 202(a) or 218(a) of the Delaware Corporate Code
or a statement that the corporation will furnish without charge to each
stockholder who so requests the powers, designations, preferences and relative
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.
Section 2. Any of or all the signatures on a certificate may be facsimile. In
case any officer, transfer agent or registrar who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be such
officer, transfer agent or registrar before such certificate is issued, it may
be issued by the corporation with the same effect as if he were such officer,
transfer agent or registrar at the date of issue.
LOST CERTIFICATES
Section 3. The Board of Directors may direct a new certificate or certificates
or uncertificated shares to be issued in place of any certificate or
certificates theretofore issued by the corporation alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates or uncertificated
shares, the Board of Directors may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed certificate or certificates, or his or her legal representative, to
advertise the same in such manner as it shall require and/or to give the
corporation a bond in such sum as it may direct as indemnity against any claim
that may be made against the corporation with respect to the certificate alleged
to have been lost, stolen or destroyed.
TRANSFER OF STOCK



--------------------------------------------------------------------------------



Section 4. Upon surrender to the corporation or the transfer agent of the
corporation of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignation or authority to transfer, it shall be the
duty of the corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
Upon receipt of proper transfer instructions from the registered owner of
uncertificated shares such uncertificated shares shall be cancelled and issuance
of new equivalent uncertificated shares or certificated shares shall be made to
the person entitled thereto and the transaction shall be recorded upon the books
of the corporation.
FIXING RECORD DATE
Section 5. In order that the corporation may determine the stockholders entitled
to notice of or to vote at any meeting of stockholders or any adjournment
thereof, or the express consent to corporate action in writing without a
meeting, or entitled to receive payment of any dividend or other distribution or
allotment of any rights, or entitled to exercise any rights in respect of any
change, conversion or exchange of stock or for the purpose of any other lawful
action, the Board of Directors may fix, in advance, a record date, which shall
not be more than sixty nor less than ten days before the date of such meeting,
nor more than sixty days prior to any other action. A determination of
stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting: provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting.
REGISTERED STOCKHOLDERS
Section 6. The corporation shall be entitled to recognize the exclusive right of
a person registered on its books as the owner of shares to receive dividends,
and to vote as such owner and to hold liable for calls and assessments a person
registered on its books as the owner of shares, and shall not be bound to
recognize any equitable or other claim to or interest in such share or shares on
the part of any other person, whether or not it shall have express or other
notice thereof, except as otherwise provided by the laws of Delaware.
ARTICLE IX
GENERAL PROVISIONS
DIVIDENDS
Section 1. Dividends upon the capital stock of the corporation, subject to the
provisions of the certificate of incorporation, if any, and subject to
provisions of Section 11 of Article IV of these by-laws, may be declared by the
Board of Directors at any regular or special meeting, pursuant to law. Dividends
may be paid in cash, in property, or in shares of the capital stock, subject to
the provisions of the certificate of incorporation.
Section 2. Before payment of any dividend, there may be set aside out of any
funds of the corporation available for dividends such sum or sums as the
directors from time to time, in their absolute discretion, think proper as a
reserve or reserves to meet contingencies, or for



--------------------------------------------------------------------------------



equalizing dividends, or for repairing or maintaining any property of the
corporation, or for such other purpose as the directors shall think conducive to
the interest of the corporation, and the directors may modify or abolish any
such reserve in the manner in which it was created.
ANNUAL STATEMENT
Section 3. The Board of Directors shall present at each annual meeting, and at
any special meeting of the stockholders when called for by vote of the
stockholders, a full and clear statement of the business and condition of the
corporation.
CHECKS
Section 4. All checks or demands for money and notes of the corporation shall be
signed by such officer or officers or such other person or persons as the Board
of Directors may from time to time designate.
FISCAL YEAR
Section 5. The fiscal year of the corporation shall begin on January 1st and end
of December 31st of any given year.
SEAL
Section 6. The corporate seal shall have inscribed thereon the name of the
corporation, the year of its organization and the words “Corporate Seal,
Delaware.” The seal may be used by causing it or a facsimile thereof to be
impressed or affixed or reproduced or otherwise.
ARTICLE X
AMENDMENTS
Section 1. These by-laws may be altered, amended or repealed or new by-laws may
be adopted by the unanimous vote of all stockholders or by the unanimous consent
of the whole Board of Directors, when such power is conferred upon the Board of
Directors by the certificate of incorporation at any regular meeting of the
stockholders or of the Board of Directors or at any special meeting of the
stockholders or of the Board of Directors if notice of such alteration,
amendment, repeal or adoption of new bylaws be contained in the notice of such
special meeting. If the power to adopt, amend or repeal by-laws is conferred
upon the Board of Directors by the certificate of incorporation it shall not
divest or limit the power of the stockholders to adopt, amend or repeal by-laws.







--------------------------------------------------------------------------------



EXHIBIT D
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT




SECOND AMENDED AND RESTATED
FINANCING AGREEMENT
THIS SECOND AMENDED AND RESTATED FINANCING AGREEMENT, dated November 21, 2013
(“Agreement”), is by and between GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware Corporation with offices at 300 East John Carpenter Freeway, Irving, TX
75062 (“GECC”) and NMHG FINANCIAL SERVICES, INC., a Delaware corporation
(“NFS”).
RECITALS:
NACCO Materials Handling Group, Inc. (“NMHG”) is in the business of
manufacturing forklift trucks and other equipment, including without limitation,
both Yale, Hyster and Utilev brand name equipment (collectively, the “NMHG
Equipment”) that is sold and distributed by NMHG and by its dealers (“Dealers”).
GECC is in the business of, among other things, providing financing for
equipment similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of NFS or as approved by the Board of
Directors of NFS.
In conjunction therewith, NMHG and GECC have determined to amend and restate
that certain Restated and Amended Joint Venture and Shareholders Agreement dated
April 15, 1998, as such has been amended from time to time, and certain of the
ancillary agreements related to the operation of the NFS, including this
Agreement.
On August 30, 2010, GECC and NFS entered into that certain USD Cash Pooling
Confirmation agreement that incorporated by reference the terms and conditions
of that certain GECC Cash Pooling Master Terms and Conditions Version 1.1
(collectively, the “Cash Pooling Agreement”).
NOW, THEREFORE, in consideration of the above premises and the mutual promises
herein contained, as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:



--------------------------------------------------------------------------------



ARTICLE I
CERTAIN DEFINITIONS
Section 1.01 Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
(a) “Debt Cost” shall mean the external costs associated with and incurred by GE
Treasury on the open market with the raising of debt that may be used to fund
Participant Transfers under the Cash Pooling Agreement.
(b) “GE Treasury” shall mean the Treasury department of General Electric
Company.
(c) “NFS Cost of Funds Assessment” shall mean (i) that portion of the Debt Cost
internally allocated and assessed by GE Treasury against NFS for the raising of
capital to fund NFS’s operations pursuant to the Cash Pooling Agreement, PLUS
(ii) that portion of the Treasury Assessment internally allocated and assessed
by GE Treasury against NFS related to the Treasury Assessment for GE Treasury’s
efforts attributed to NFS.
(d) “Shareholders Agreement” shall mean that certain Second Amended and Restated
Joint Venture and Shareholders Agreement dated as of the date of this Agreement,
by and between GECC and NMHG.
(d) “Treasury Assessment” shall mean that amount of overhead costs and expenses
assessed by GE Treasury to cover the overhead costs and expenses related to GE
Treasury’s procurement of funds necessary to fund Participant Transfers (as
defined in the Cash Pooling Agreement) under the Cash Pooling Agreement.
All capitalized terms not defined herein shall have the same meanings as
contained in the Shareholders Agreement.
Section 1.02 Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
ARTICLE II
LOANS UNDER THE CASH POOLING AGREEMENT
Section 2.01 The Cash Pooling Agreement.
(a) Subject to the satisfaction of all conditions set forth in the Cash Pooling
Agreement, under the Cash Pooling Agreement, NFS may borrow, and GECC will lend,
amounts determined by the Board of Directors and/or authorized officers of NFS
to be necessary for: (i) the day-to-day operations of NFS, (ii) investment in or
acquisition of any Wholesale Financing transaction, and (iii) investment in or
acquisition of any Retail Financing transaction.



--------------------------------------------------------------------------------



(b) In addition to any amounts due under the Cash Pooling Agreement, NFS shall
pay on a quarterly basis to GECC upon GECC’s request (a “Cost of Funds
Request”), the NFS Cost of Funds Assessment determined by GECC and/or GE
Treasury. Upon the written request of NFS or NMHG, GECC shall provide to NFS
and/or NMHG the backup data detailing the basis of such NFS Cost of Funds
Assessment. In lieu of requiring NFS to pay such funds to GECC, GECC may make
such internal accounting adjustments to reflect the NFS Cost of Funds Assessment
on the books of NFS.
(c) NMHG shall execute contemporaneously with the execution of this Agreement a
guaranty in the form of Exhibit A attached hereto by NMHG of all of the
obligations of NFS under this Agreement and the Cash Pooling Agreement
("Guaranty").
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01    GECC Representations. GECC hereby represents and warrants to
NMHG as follows:
(a) GECC has been duly and validly organized, and is a validly existing
corporation, under the laws of the State of Delaware with full power and
authority to enter into this Agreement and to perform its obligations hereunder.
(b) This Agreement has been duly authorized, executed and delivered by GECC and
constitutes GECC’s valid and binding agreement, enforceable against GECC in
accordance with its terms.
(c) GECC is not a party to, or threatened with any suit, action, arbitration,
administrative or other proceeding or governmental investigation which might
materially and adversely affect GECC, this Agreement, or any of the transactions
contemplated hereby, and there is no judgment, decree, award or order
outstanding against GECC which might materially and adversely affect GECC, this
Agreement, or any of the transactions contemplated hereby.
(d) The execution and delivery of this Agreement, the consummation of the
transactions provided for herein, and the fulfillment of the terms of this
Agreement by GECC (i) will not result in the breach of any of the terms and
provisions of, or constitute a default (after notice, or passage of time, or
both) under, or conflict with, any agreement or other instrument by which GECC
is bound where such breach, default or conflict would have a material adverse
effect on GECC’s business or financial condition, (ii) will not violate any
judgment, decree, order, or award of any court, governmental body, or
arbitrator, or any applicable law, rule or regulation where such violation would
have a material adverse effect on GECC’s business or financial condition, and
(iii) do not require the consent of any governmental authority.
Section 3.02 NFS Representations. NFS hereby represents and warrants to GECC as
follows:
(a) NFS has been duly and validly organized, and is a validly existing
corporation, under the laws of the State of Delaware with full power and
authority to enter into this Agreement and perform its obligations hereunder.



--------------------------------------------------------------------------------



(b) This Agreement has been duly authorized, executed and delivered by NFS and
constitutes NFS’s valid and binding agreement enforceable against NFS in
accordance with its terms.
(c) NFS is not a party to, or threatened with, any suit, action, arbitration,
administrative or other proceeding, or governmental investigation which might
materially and adversely affect NFS, this Agreement, or any of the transactions
contemplated hereby, and there is no judgment, decree, award or order
outstanding against NFS which might materially and adversely affect NFS, this
Agreement, or any of the transactions contemplated hereby.
(d) The execution and delivery of this Agreement, the consummation of the
transactions provided for herein, and the fulfillment of the terms of this
Agreement by NFS (i) will not result in the breach of any of the terms and
provisions of, or constitute a default (after notice or passage of time, or
both) under, or conflict with, any agreement or other instrument by which NFS is
bound where such breach, default or conflict would have a material adverse
effect on NFS business or financial condition, (ii) will not violate any
judgment, decree, order, or award of any court, governmental body, or
arbitrator, or any applicable law, rule or regulation where such violation would
have a material adverse effect on NFS’s business or financial condition, and
(iii) do not require the consent of any governmental authority.
ARTICLE IV
DEFAULT AND REMEDIES
Section 4.01 Events of Default. The occurrence of any of the following events or
conditions shall constitute an Event of Default under this Agreement:
(a) Default by NFS in the payment required under the Cash Pooling Agreement;
(b) Default by NFS in the due observance or performance of any term,
covenant or other provision of this Agreement or any other agreement then
outstanding which has GECC and the NFS as parties thereto, if such default shall
continue for a period of thirty (30) days after written notice thereof;
(c) Any representation or warranty of NFS set forth in this Agreement or
any other agreement then outstanding which has GECC and NFS as parties thereto,
or any statement or representation made in any certificate, report, financial
statement, opinion or other document delivered now or at any time hereafter by
NFS to GECC, shall prove to have been false or misleading in any material
respect when made;
(d) A petition is filed by either NFS or NMHG under any bankruptcy or
insolvency law, or a petition is filed against either NFS or NMHG under any
bankruptcy or insolvency law and such petition is not withdrawn or dismissed
within sixty days after the date of its filing;



--------------------------------------------------------------------------------



(e) NFS or NMHG becomes insolvent, ceases to do business as a going concern, or
otherwise suffers, in GECC’s sole opinion, any material adverse change in its
financial or operating condition; or
(f) GECC ceases to own at least eighty percent (80%) of the issued and
outstanding shares of any class of the capital stock of NFS.
Section 4.02 Remedies.
(a) Upon the occurrence of any Event of Default described in Section 4.01
hereof,
GECC may declare an event of default under the Cash Pooling Agreement and
exercise its rights thereunder.
(b) The rights and remedies set forth in Section 4.02(a) hereof are in addition
to,
and not in lieu of, all rights and remedies that GECC may have at law, in equity
or by statute.
ARTICLE V
GENERAL PROVISIONS


Section 5.01 Notices.
(a) Any notice to be given under this Agreement shall be made in writing and
shall be deemed to have been duly given upon actual receipt of certified or
registered mail, return receipt requested, addressed as set forth below:
(i) If to GECC:
General Electric Capital Corporation
300 East John Carpenter Freeway, Suite 510
Irving, TX 75062
Attention: General Counsel - Vendor Finance
 
(ii) If to NFS:
NMHG Financial Services, Inc.
c/o General Electric Capital Corporation
300 East John Carpenter Freeway, Suite 510
Irving, TX 75062
Attention: General Counsel - Vendor Finance


(iii) If to NMHG:
NACCO Materials Handling Group, Inc.
5875 Landerbrook Drive, Suite 300
Mayfield Heights, OH 44124
Attn: General Counsel
    



--------------------------------------------------------------------------------



(b) GECC, NMHG or NFS may change the address to which notice is to be sent by
giving notice of such change in conformity with the provisions of this Section.
Section 5.02 Jurisdiction and Arbitration. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York. Any and all
disputes, controversies or claims arising out of, or relating to, this Agreement
shall be determined by arbitration in accordance with the Arbitration Rules of
the American Arbitration Association. The number of arbitrators shall be three.
One arbitrator each shall be appointed by NMHG (on behalf of NFS) and GECC
respectively, and the third arbitrator, who shall serve as chairman of the
tribunal, shall be appointed by the American Arbitration Association. The place
of arbitration shall be New York City. The language of the arbitration shall be
English and any arbitral award arising from any arbitration pursuant to this
paragraph shall be final and binding upon all parties hereto and no party shall
seek recourse to a court of law or other authorities to appeal for revision of
such decision or any other ruling of the arbitrator. The cost of the arbitration
shall be borne by the party who does not prevail in the arbitration proceeding
or as is otherwise decided by the arbitration panel. The question of whether a
dispute is governed by this arbitration clause shall itself be determined by
arbitration.
Section 5.03 Entire Agreement. This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and understandings,
inducements or conditions, with respect thereto, express or implied, oral or
written, except as expressly herein contained. This Agreement may not be
modified or amended other than by an agreement in writing executed by an
authorized representative of each party at a contemporaneous or subsequent date.
Section 5.04 Validity. In the event that all or any portion of any provision of
this Agreement shall be held to be invalid, the same shall not affect in any
respect whatsoever the validity of the remainder of this Agreement.
Section 5.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.
Anything in the immediately preceding sentence to the contrary notwithstanding,
NFS shall not be permitted to assign any of its rights or obligations hereunder.
Section 5.06 Waiver. Neither the failure nor any delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or any other right, remedy, power or privilege; nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
signed by the party asserted to have granted such waiver.
Section 5.07 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the



--------------------------------------------------------------------------------



signatures of all of the parties reflected hereon as the signatories.
Section 5.08 Headings. The headings of articles and sections in this Agreement
are for convenience only; they form no part of this Agreement and shall not
affect its interpretation.
Section 5.09 Payments. Except as may be otherwise expressly provided in this
Agreement, all payments to be made by either party to the other under this
Agreement shall be payable upon demand therefor.
Section 5.10 Term and Termination.
(a) Except as otherwise provided in this Section 5.10, this Agreement shall be
coterminous with the term of the Shareholders Agreement.
(b) GECC may terminate this Agreement at any time GECC fails to own at least
eighty percent (80%) of the issued and outstanding shares in any class of the
capital stock of NFS.
Section 5.11 Non-Exclusivity. Nothing herein shall be construed so as to
restrict GECC from performing the same type or similar services to any other
person or entity.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representatives as of the date first
above written.
GENERAL ELECTRIC CAPITAL            NMHG FINANCIAL SERVICES, INC.
CORPORATION                
BY:                            BY:                        
TITLE:                        TITLE:                    





--------------------------------------------------------------------------------





EXHIBIT A
GUARANTY


Date: November 21, 2013


GENERAL ELECTRIC CAPITAL CORPORATION
300 East John Carpenter Freeway
Irving, Texas 75062


To induce you (“GECC”) to enter into the Second Amended and Restated Financing
Agreement dated November 21, 2013 (said agreement, including any present or
future amendments or revisions thereto, being hereinafter collectively referred
to as the “Financing Agreement”), with NMHG FINANCIAL SERVICES, INC., a Delaware
corporation (“NFS”), and to loan monies from time to time to NFS on and subject
to the terms and conditions of the Financing Agreement, but without in anyway
binding GECC to do so, NACCO MATERIALS HANDLING GROUP, INC., a Delaware
corporation having its principal place of business at 5875 Landerbrook Drive,
Mayfield Heights, OH 44124 (“NMHG”), for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, does hereby guarantee
to GECC, its successors and assigns, subject only to the provisions of the last
sentence of this paragraph, the due regular and punctual payment of any sum or
sums of money which NFS may owe to GECC now or at any time hereafter, under or
in connection with the Financing Agreement or the Cash Pooling Agreement (as
defined in the Financing Agreement), whether evidenced by the Financing
Agreement, the Cash Pooling Agreement or any present or future promissory notes
and/or any other documents or instruments evidencing, or relating to, any loan,
extension of credit or other financial accommodation made or to be made by GECC
to NFS under the Financing Agreement or Cash Pooling Agreement (collectively
“Loan Documents” and each a “Loan Document”), on open account or otherwise, and
whether it represents principal, interest, late charges, indemnities, an
original balance, an accelerated balance, a balance reduced by partial payment,
a deficiency after sale or other disposition of any collateral or security, or
any other type of sum of any kind whatsoever that NFS may owe to GECC now or at
any time hereafter under or in connection with the Financing Agreement or the
Cash Pooling Agreement (collectively the “Indebtedness”). ANYTHING IN THE
FOREGOING TO THE CONTRARY NOTWITHSTANDING, WITH RESPECT TO ANY SUM THAT MAY NOW
OR AT ANY TIME HEREAFTER BE DUE AND UNPAID UNDER OR IN CONNECTION WITH THE
FINANCING AGREEMENT, NMHG’S OBLIGATION TO MAKE PAYMENT UNDER THE IMMEDIATELY
PRECEDING SENTENCE SHALL IN NO EVENT EXCEED TWENTY PERCENT (20%) OF THE ENTIRE
INDEBTEDNESS. Notwithstanding the foregoing, NMHG shall not be required to pay
to GECC under this Guaranty more than 20% of any unpaid amount due to GECC from
NFS under the Loan Documents.


NMHG does hereby further guarantee to GECC, its successors and assigns, to pay
upon demand the full amount of all reasonable out-of-pocket costs, attorneys’
fees and expenses which may be incurred by GECC by reason any default by NMHG
with respect to any of its obligations under this Guaranty.



--------------------------------------------------------------------------------





This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require GECC to first seek or
exhaust any remedy against NFS, its successors and assigns, or any other person
that may be or become obligated with respect to the Indebtedness, or to first
foreclose, exhaust or otherwise proceed against any collateral or security which
may be given now or hereafter in connection with the Indebtedness. It is agreed
that you may, upon any breach or default of NFS, or at any time thereafter, make
demand upon NMHG and receive payment under this Guaranty, with or without notice
or demand for payment by NFS, its successors or assigns, or any other person.
Suit may be brought and maintained against NMHG, at GECC’s election, without
joinder of NFS or any other person as parties thereto.


NMHG agrees that its obligations under this Guaranty shall be primary, absolute,
continuing and unconditional (except as otherwise expressly provided in the last
sentence of the first paragraph to this Guaranty), irrespective of and
unaffected by any of the following actions or circumstances (regardless of any
notice to or consent of NMHG): (a) the genuineness, validity, regularity and
enforceability of any Loan Document(s) or any other document; (b) any extension,
renewal, amendment, change, waiver or other modification of any Loan Document(s)
or any other document; (c) the absence of, or delay in, any action to enforce
any Loan Document(s), this Guaranty or any other document; (d) any failure or
delay in obtaining any other guaranty of the Indebtedness; (e) the release of,
extension of time for payment or performance by, or any other indulgence granted
to NFS or any other person with respect to the Indebtedness by operation of law
or otherwise; (f) the existence, value, condition, loss, subordination or
release (with or without substitution) of, or failure to have title to or
perfect and maintain a security interest in, or the time, place and manner of
any sale or other disposition of any collateral or security that may be given,
now or hereafter, in connection with the Indebtedness, or any other impairment
(whether intentional or negligent, by operation of law or otherwise) of the
rights of NMHG; (g) NFS’s voluntary or involuntary bankruptcy, assignment for
the benefit of creditors, reorganization, or similar proceedings affecting NFS
or any of its assets; or (h) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor.


This Guaranty shall continue and remain undischarged until all of the
Indebtedness has been indefeasibly paid in full. Without limiting the foregoing,
NMHG agrees that this Guaranty shall remain in full force and effect or be
reinstated (as the case may be) if at any time payment of any of the
Indebtedness (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by GECC, all as though such payment or performance had not
been made. If, by reason of any bankruptcy, insolvency or similar laws effecting
the rights of creditors, GECC shall be prohibited from exercising any of its
rights or remedies against NFS or any other person or against any property,
then, as between GECC and NMHG, such prohibition shall be of no force an effect,
and GECC shall have the right to make demand upon, and receive payment from,
NMHG all amounts and other sums that would be due hereunder but for such
prohibition.


Notice of acceptance of this Guaranty, of any loan, advance or other extension
of credit under or in connection with the Financing Agreement, and of any
default by NFS or any other person, is hereby waived. Presentment, protest
demand, and notice of protest, demand and dishonor of any of the Indebtedness,
and the exercise of possessory, collection or other remedies for the



--------------------------------------------------------------------------------



Indebtedness, are hereby waived. NMHG warrants that it has adequate means to
obtain from NFS on a continuing basis financial data and other information
regarding NFS. Without limiting the foregoing, notice of adverse change in the
financial condition of NFS or of any other fact which might materially increase
the risk of NMHG is also waived. All settlements, compromises, accounts stated
and agreed balances made in good faith between NFS, its successors or assigns,
and GECC shall be binding upon and shall not affect the liability of NMHG. NMHG
waives any and all rights of subrogation until all of the Indebtedness has been
indefeasibly paid in full.


As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.


This Guaranty is intended by the parties as a final expression of the guaranty
of NMHG and is also intended as a complete and exclusive statement of the terms
thereof. No course of dealing, course of performance or trade usage, nor any
paid evidence of any kind, shall be used to supplement or modify any of the
terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by GECC and NMHG. No failure by GECC to
exercise its rights hereunder or any of the Loan Documents shall give rise to
any estoppel against GECC, or excuse NMHG from performing hereunder. GECC’s
waiver of any right to demand performance hereunder shall not be a waiver of any
subsequent or other right to demand performance hereunder.


This Guaranty shall bind NMHG, its successors and assigns, and the benefits
hereof shall extend to and include GECC, its successors and assigns.


This Guaranty shall be construed and enforced in accordance with the laws of the
State of New York. Any and all disputes, controversies or claims arising out of,
or relating to, this Guaranty shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by NMHG
and GECC respectively, and the third arbitrator, who shall serve as chairman of
the tribunal, shall be appointed by the American Arbitration Association. The
place of arbitration shall be New York City. The language of the arbitration
shall be English and any arbitral award arising from any arbitration pursuant to
this paragraph shall be final and binding upon all parties hereto and no party
shall seek recourse to a court of law or other authorities to appeal for
revision of such decision or any other ruling of the arbitrator. The cost of the
arbitration shall be borne by the party who does not prevail in the arbitration
proceeding or as is otherwise decided by the arbitration panel. The question of
whether a dispute is governed by this arbitration clause shall itself be
determined by arbitration.


NMHG hereby represents and warrants that this Guaranty (i) has been duly
authorized, executed and delivered on behalf of NMHG, (ii) constitutes a valid,
legal and binding obligation of NMHG, and (iii) is enforceable against NMHG in
accordance with its terms (except to the extent that enforcement of remedies may
be limited by any bankruptcy or insolvency proceedings affecting NMHG).



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.


NACCO MATERIALS HANDLING GROUP, INC.
 
By:
 
 
 
Name:
 
 
Title:

            













--------------------------------------------------------------------------------



EXHIBIT E
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT


SECOND AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
THIS SECOND AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT, dated
November 21, 2013 (this “Agreement”), is by and among GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation with offices at 300 East John Carpenter
Freeway, Irving, TX 75062 (“GECC”), NACCO MATERIALS HANDLING GROUP, INC., a
Delaware corporation with offices at 5875 Landerbrook Drive, Mayfield Heights,
OH 44124 (“NMHG”) and NMHG FINANCIAL SERVICES, INC., a Delaware corporation
(“NFS”).
BACKGROUND
NMHG is in the business of manufacturing forklift trucks and other equipment,
including without limitation, both Yale, Hyster and Utilev brand name equipment
(collectively, the “NMHG Equipment”) that is sold and distributed by NMHG and by
its dealers (“Dealers”).
GECC is in the business of, among other things, providing financing for
equipment similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of NFS or as approved by the Board of
Directors of NFS.
In conjunction therewith, NMHG and GECC have determined to amend and restate
that certain Restated and Amended Joint Venture and Shareholders Agreement dated
April 15, 1998, as such has been amended from time to time, and certain of the
ancillary agreements related to the operation of NFS, including this Agreement.
NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein, as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:
ARTICLE I
CERTAIN DEFINITIONS



--------------------------------------------------------------------------------





Section 1.01 Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
(a) “Account” shall mean and include any loan, conditional sales contract,
lease-purchase arrangement, true lease or any other type of financial
accommodation (including, without limitation, any Wholesale Financing) that is
provided by or acquired by NFS.
(b)    “Account Documents” shall mean and include all documentation with respect
to any Account.
(c)    “Customer” shall have the meaning provided in the preamble of this
Agreement.
(d)    “Equipment” shall mean any NMHG Equipment, Allied Equipment or Strategic
Equipment on which or in which NFS may have a lien, security interest, title
retention interest or ownership interest in connection with any Account.
(e)    “Financing Agreement” shall mean the Second Amended and Restated
Financing Agreement between GECC and NFS dated as of the date of this Agreement.
(f) “JV Agreements” shall mean the Shareholders Agreement and all other
agreements referenced in paragraph 1(a) of the Shareholders Agreement.
(g)    “Lease” shall mean and include any Account that is a true lease for
federal income tax purposes.
(h)    “Permitted Purposes” shall mean purposes of facilitating various
activities undertaken by either NMHG or GECC in connection with this Agreement,
such as pricing, originations and account maintenance and (solely with respect
to NMHG) facilitating the performance of NMHG’s obligations under the
Remarketing Agreement.
(i)    “Remarketing Agreement” shall mean the Fourth Amended and Restated
Remarketing Services Agreement dated as of the date of this Agreement, by and
between NMHG and NFS.
(j)    “Shareholders Agreement” shall mean that certain Second Amended and
Restated Joint Venture and Shareholders Agreement dated as of the date of this
Agreement, by and between GECC and NMHG.
(k)    “Systems” shall mean GECC’s computer systems, including, but not limited
to, the computer systems known as NORAD, Leasing Source, Supertrump, Asset
Tracker, and Support Central.
(l)    “Wholesale Financing” shall have the meaning set forth in Section
1(b)(iv) of the Shareholders Agreement.
All capitalized terms not defined herein shall have the same meanings as
contained in the



--------------------------------------------------------------------------------



Shareholders Agreement.


Section 1.02 Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
ARTICLE II
GENERAL UNDERTAKING


Section 2.01 Appointment. Except to the extent otherwise expressly provided in
this Agreement or any of the other JV Agreements, NFS hereby appoints GECC, and
GECC hereby agrees to accept such appointment, as the agent of NFS for the
purpose of administering the day-to-day operation of the business and affairs of
NFS; provided, however, that NFS hereby appoints NMHG to perform certain
administrative services for NFS, including without limitation, services related
to NMHG dealers, facilitating lease and financing origination activities and
remarketing and any other services that NFS requests and NMHG agrees to perform.
Without limiting the foregoing, NFS hereby agrees to purchase from GECC, and
GECC hereby agrees to provide to NFS, the services more particularly described
in this Agreement.
Section 2.02 Powers. Except as may be otherwise expressly provided in this
Agreement or any of the other JV Agreements, GECC is hereby granted general
exclusive authority to act, and hereby agrees to act, on behalf of NFS, in the
name of NFS or GECC, to the extent necessary to carry out its duties under this
Agreement. Without limiting the foregoing, GECC is hereby granted specific
authority, and hereby assumes the obligation, to: (i) execute, on behalf of NFS,
all documents and instruments necessary to perform its duties hereunder; (ii)
draw checks, on one or more bank accounts of NFS, to make necessary payments;
(iii) receive payments and make collections of monies owing to NFS and deposit
such monies in any bank accounts of NFS; (iv) accept any communications on
behalf of NFS, including, without limitation, any judicial or administrative
writs, notices and process (but GECC will endeavor to promptly forward copies of
any of the foregoing to NFS); (v) consult with, and render advice to, NFS
concerning the obtaining of all permits, licenses and authorizations that may
from time to time be required by NFS and, where necessary, obtain such permits,
licenses and authorizations on behalf of NFS; and (vi) cause NFS to borrow money
to the extent provided in, and pursuant to, the Financing Agreement or any other
financing agreement that may from time to time be approved by the Board of
Directors of NFS.
Section 2.03 Advisors. In connection with the performance of GECC’s duties under
this Agreement, GECC may retain any outside attorneys, accountants, collection
agencies, repossession agencies, corporate services companies, and/or other
advisors or agents as GECC may from time to time deem necessary or advisable;
provided, however, that GECC shall consult with NMHG if the estimated fee for
any such attorney, accountant, agency, company or other advisor as to may mater
is estimated to exceed $100,000.00.
Section 2.04 Other Agreements. In discharging its duties under this Agreement,
GECC shall use its best efforts to administer the day-to-day operations of NFS
in such a manner as to avoid any breach by NFS of its obligations under any of
the other JV Agreements.



--------------------------------------------------------------------------------



ARTICLE III
ORIGINATION OF ACCOUNTS


Section 3.01 Pricing and Residuals. GECC, after consultation with NMHG, shall
from time to time establish the pricing policies of NFS in a manner that is
designed to achieve the profitability criteria set forth in Sections 9 and 31 of
the Shareholders Agreement. Subject to those pricing policies, GECC shall, after
such consultation with NMHG as GECC may deem necessary or advisable, establish
the interest rates, lease rates or finance rates that will be utilized by NFS in
connection with its investment in or acquisition of any Account. In connection
with any Lease, GECC shall, after consultation with NMHG, establish from time to
time the residual value assumptions that will be utilized by NFS with respect to
the Equipment to be leased thereunder in a manner that is designed to achieve
the profitability criteria set forth in Sections 9 and 31 of the Shareholders
Agreement, and is nevertheless reasonably prudent.
Section 3.02 Credit Approvals. With respect to Wholesale Financing, except as
may be otherwise agreed in writing by GECC, NMHG and NFS, subject to any
approval authorities and in accordance with such credit standards and criteria
that may from time to time be required or adopted by the Board of Directors of
NFS, NMHG and GECC shall consult and mutually agree on the actions to be taken
with respect to Wholesale Financing Accounts. Upon mutual agreement of GECC and
NMHG, NMHG shall reject, establish, increase, decrease or terminate credit lines
for each Dealer with respect to such Wholesale Financing. With respect to all
other Accounts, subject to any approval authorities that may from time to time
be required by the Board of Directors of NFS, GECC shall, after such
consultation with NMHG as GECC may deem necessary or advisable, approve or
reject the credit of any prospective Customer using the same standards that are
then being utilized by GECC.
Section 3.03 Documentation. GECC shall be responsible for the documentation and
negotiation on behalf of NFS of all Account Documents. GECC shall, after
consultation with NMHG, from time to time develop and provide to NFS, standard
Account Documents. GECC may from time to time request NMHG and/or its Dealers to
provide assistance in connection with the negotiation and execution of any
Account Documents by a Customer. GECC shall execute all Account Documents on
behalf of NFS.
ARTICLE IV
MAINTENANCE OF ACCOUNTS


Section 4.01 Documentation. GECC shall electronically store and/or maintain, at
such office or offices as may be from time to time designated by GECC, all
Account Documents. GECC acknowledges that all such Account Documents shall be
and remain the property of NFS however stored and wherever located.
Section 4.02 Billing. GECC shall bill each Customer of NFS with respect to its
Account by sending out periodic invoices under GECC’s periodic billing system
unless a Customer requests that no invoice(s) be sent or makes other
arrangements with GECC not to send invoices to a Customer. GECC shall accept and
process all payments received on behalf of NFS and shall deposit such



--------------------------------------------------------------------------------



payments to a bank account for NFS’s credit.
Section 4.03 Collections. GECC shall use its standard collection practices to
collect any past due payments that are due to NFS, including but not limited to,
automated collections, live collector interface, mail-o-grams and external
collection agencies as GECC may deem reasonably necessary or advisable. NMHG
shall assist GECC, to the extent deemed necessary or advisable by GECC, in
collecting amounts owed by Dealers under any Wholesale Financing Accounts. GECC
may, in its sole discretion, waive late charges, arrange deferred payment plans
or make other arrangements for payment of past due Accounts. Anything in the
preceding sentence to the contrary notwithstanding, so long as (i) the Recourse
Agreement shall remain in effect and (ii) there shall be no material adverse
condition in NMHG’s financial condition since the date hereof, GECC shall not,
without first consulting with NMHG, arrange deferred payment plans or make other
arrangements for payment of any past due Wholesale Financing.
Section 4.04 Compliance Monitoring. GECC may from time to time monitor the
compliance of the Customers with their obligations under their respective
Account Documents, including, but not limited to, monitoring any insurance
obligations that the Customers may have under their respective Account
Documents. With respect to all Wholesale Financing Accounts, subject to any
directives that may from time to time be determined by the Board of Directors of
NFS, NMHG shall, after such consultation with GECC as NMHG may deem necessary or
advisable, schedule periodic audits, at Dealer premises, of all Equipment
subject to Wholesale Financing.
Section 4.05 Repossessions and Dispositions. When, as and if GECC shall deem it
appropriate, GECC shall arrange for the recovery of any Equipment which is the
subject of an Account that is in default or which has otherwise terminated or
expired in a manner which would entitle NFS to possession of the Equipment.
Except to the extent that NMHG may be required or requested to perform such
services under the Remarketing Agreement, GECC shall arrange the storage, repair
and, ultimately, to the extent NMHG is not required or requested to dispose of
Equipment under the Remarketing Agreement, for the sale, lease or other
disposition of any such Equipment that has been recovered by NFS. Any net
proceeds from any such sale, lease or other disposition of the Equipment shall
be deposited to a bank account of GECC for the credit of NFS. GECC shall account
to the Customer, as may be required by law or the applicable Account Documents,
for any surplus resulting from the sale, lease or other disposition of the
Equipment.
Section 4.06 Litigation. GECC may, whenever it deems necessary or advisable,
retain attorneys and institute legal action on behalf of NFS against any
Customer to recover any money or Equipment in connection with any Account or to
otherwise enforce any Account Documents. GECC shall consult with NMHG before
retaining any attorney on any matter if the estimated fees for such engagement
are estimated to exceed $100,000.00. Except as may be otherwise expressly
provided in Section 14 of the Shareholders Agreement, GECC shall have sole
control of the prosecution, and any settlement of, any such legal action. GECC
shall use its own standard for selection of outside attorneys and approval of
such attorneys’ fees.
ARTICLE V
FINANCIAL MANAGEMENT AND OTHER SERVICES





--------------------------------------------------------------------------------



Section 5.01 Bank Accounts. GECC may open in the name of NFS, maintain and close
bank accounts, and sign checks and other bank documents in the name of NFS as
may be necessary to provide the services required under the terms of this
Agreement. Additionally, GECC may utilize its own bank accounts to process
transactions on behalf of NFS provided that GECC shall properly account for and
give credit to any amounts owed to NFS that are deposited in a GECC account.
Section 5.02 Qualifications and Licenses.
(a) Prior to commencing business in any state, GECC shall prepare, make and
maintain all filings with such governmental authorities as may from time to time
be necessary to enable NFS to become and remain qualified to conduct business as
a foreign corporation in such state.
(b) GECC shall prepare and make all filings with such governmental authorities
as may from time to time be necessary to enable NFS to become and remain during
the term of this Agreement licensed to conduct its business in those states
where necessary.


Section 5.03 Books and Records. GECC shall maintain full and accurate books and
records of NFS using generally accepted accounting principles, showing all
receipts and expenditures, assets and liabilities, profits and losses,
provisions and reserves and other records that may be necessary for recording
NFS’s business and affairs. The books of NFS shall be maintained on an accrual
basis. Such books and records shall be open for inspection and examination by
NFS, NMHG and their respective representatives and/or accountants during normal
business hours.
Section 5.04 Reports. GECC shall prepare and deliver to NFS the financial
statements in accordance with Section 10 of the Shareholders Agreement.
Section 5.05 Tax Returns. GECC shall prepare and file in a timely manner all of
NFS’s federal, state and local tax returns. GECC shall provide NFS with copies
of all such tax returns that have been prepared on an unconsolidated basis in
connection with the taxes of NFS, GECC will endeavor to minimize such taxes to
the extent legally permissible; provided, however, that it is understood and
agreed that all of the tax matters of NFS will be handled on a basis that is
reasonable, proper and consistent with those of GECC. GECC may, but shall not be
obligated, to consolidate or combine any federal, state or local tax return of
NFS with that of GECC and, possibly, any affiliates of GECC. GECC shall control
any audit that may arise in connection with any tax return of NFS, shall decide
whether contest procedures are appropriate, and, if so, the manner in which such
contest will be prosecuted and/or settled.
Section 5.06 Insurance. In addition to any insurance maintained by the Customers
of NFS, GECC may obtain and maintain for NFS any other insurance coverages that
may be deemed by GECC to be prudent in view of the perceived risks and hazards
associated with the business of NFS.
ARTICLE VI
SYSTEM ACCESS AND CONFIDENTIALITY





--------------------------------------------------------------------------------



Section 6.01 System Access. GECC and NFS wish to allow NMHG to have access to
the Systems for the Permitted Purposes, and accordingly, GECC agrees to provide
access to the Systems to NMHG for the Permitted Purposes. When accessing the
Systems, NMHG agrees to install and utilize all of the following software
provided by GECC: Leasing Source, Supertrump, NORAD (via Citrix Metaframe),
Asset Tracker and Support Central. NMHG also agrees to use best efforts and to
take all reasonable steps to safeguard the Systems to ensure that no
unauthorized person shall have access thereto. NMHG acknowledges that the
Systems contain valuable confidential information and trade secrets and that
unauthorized use is harmful to GECC and NFS. NMHG also agrees to maintain in
strict confidence its user identification and corresponding password assigned to
it by GECC.


Section 6.02 System Use and Proprietary Rights. When using the Systems, NMHG
agrees to access only Accounts. NMHG also acknowledges that the Systems and
intellectual property rights therein are the sole property of GECC. Nothing in
this Agreement shall be interpreted as granting to NMHG a license under any
intellectual property right, including any patent, trademark or copyright of
GECC.


Section 6.03 Records. NMHG shall keep accurate and up to date records of all
Accounts it has accessed through its connection with the Systems and shall
maintain its records in such a manner as to be readily inspected and audited by
GECC and NFS.


Section 6.04 Confidentiality.


(a) NMHG acknowledges that GECC and NFS have a responsibility to their customers
to keep information about such customers and their accounts (“Customer
Information”) strictly confidential. All material and information supplied by
GECC to NMHG via access to the Systems or supplied to a party hereto by GECC’s
and/or NFS’s customers, including, but not limited to names or addresses of
customers, written comments on the status of the Accounts, and other proprietary
technological information, are confidential and proprietary (“Confidential
Information”). For purposes of this Section 6.04, “Personal Data” is any
information relating to an identified or identifiable natural person, and
“GECC/NFS Personal Data” shall include (i) Personal Data obtained by NMHG from
GECC and/or NFS; (ii) Personal Data (from whatever source) being Processed (as
defined hereafter) by NMHG in connection with the Permitted Purposes; and (iii)
Personal Data (from whatever source) pertaining to GECC and/or NFS’s personnel.
“Processing” of Personal Data shall mean and include any operation or set of
operations which is performed upon Personal Data, whether or not by automatic
means, such as collection, recording, organization, storage, adaptation or
alteration, retrieval, accessing, consultation, use, disclosure by transmission,
dissemination or otherwise making available, alignment or combination, blocking,
erasure or destruction.


(b) Handling of Confidential Information. Confidential Information shall be used
by NMHG solely for the Permitted Purposes. NMHG shall not disclose Confidential
Information to any third party, except as otherwise required by law (provided
that NMHG shall use commercially reasonable efforts to obtain confidential
treatment for the Confidential Information being disclosed). Additionally, NMHG
will take commercially reasonable steps to ensure that its officers, directors,
shareholders, employees and agents take such action as shall be necessary or
advisable to preserve and protect



--------------------------------------------------------------------------------



the confidentiality of Confidential Information. Upon written demand or upon
termination of the Shareholders Agreement, NMHG shall return to GECC all
Confidential Information in its possession or control. NMHG agrees that the text
of this Article VI, and other terms of all related documents are considered
proprietary to GECC and NFS and are included within the definition of
Confidential Information.


(c) Handling of GECC/NFS Personal Data. GECC/NFS Personal Data shall be viewed
and Processed only to the extent necessary in connection with the Permitted
Purposes or upon GECC’s and/or (as the case may be) NFS’s written instructions.
If NMHG will Process any GECC/NFS Personal Data or other customer information
that is subject to Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999 and regulations promulgated under that Act
(collectively “GLB”) or other federal, state, and local laws, rules,
regulations, and ordinances governing the privacy and security of customer
information (collectively “Customer Information Privacy Laws”), NMHG agrees to
comply with GLB and other Customer Information Privacy Laws, and to protect and
maintain the privacy of such customer information accordingly. Such compliance
shall include, but not be limited to, NMHG (i) not disclosing any Customer
Information to any third party, except as expressly provided in this Agreement,
the Shareholders Agreement, as otherwise directed or authorized in writing by
GECC and/or (as the case may be) NFS or as required by law; (ii) ensuring that
its employees and subcontractors who obtain or have access to Customer
Information comply at all times with the other Customer Information Privacy Laws
and the provisions of this Agreement and the Shareholders Agreement regarding
the use and protection of Customer Information; and (iii) protecting and
maintaining the security of all Customer Information in NMHG’s custody or under
NMHG’s control. NMHG shall immediately report to GECC and NFS any unauthorized
disclosure or use of or any unauthorized access to any Customer Information in
NMHG’s custody or under NMHG’s control. NMHG agrees to keep GECC/NFS Personal
Data confidential, and agrees to not disclose GECC/NFS Personal Data to third
parties except with the express written approval from GECC and NFS or as
required by law. NMHG’s staff shall Process GECC/NFS Personal Data only on a
need-to-know basis, in connection with the Permitted Purposes. NMHG shall
implement technical and organizational measures to ensure the security and
confidentiality of GECC/NFS Personal Data in order to prevent, among other
things: (i) accidental, unauthorized or unlawful destruction, alteration,
modification or loss of GECC/NFS Personal Data, (ii) accidental, unauthorized or
unlawful disclosure or access to GECC/NFS Personal Data, (iii) unlawful forms of
Processing. The security measures taken shall be in compliance with applicable
data protection regulation and shall be adapted to the risks represented by the
Processing and the nature of the GECC/NFS Personal Data to be Processed, having
regard to the state of the art and the cost of implementation. NMHG shall
immediately inform GECC and NFS of any breach of this security and
confidentiality undertaking with respect to Personal Data.


(c) Default. Any violation of this Section 6.04 shall constitute a “Cause” as
defined in Section 14(b) of the Shareholders Agreement between GECC and NMHG.


(d) Audits. GECC and/or NFS reserve the right to conduct at any time, subject to
a prior written notice and during business hours, an on-site verification of
NMHG’s compliance with obligations relating to GECC/NFS Personal Data. NMHG
shall provide access to all concerned facilities, equipment and records in order
to conduct such verification.



--------------------------------------------------------------------------------





ARTICLE VII
REPRESENTATIONS AND WARRANTIES


Section 7.01 Representations by GECC. GECC hereby represents and warrants to the
other parties hereto that:


(a) GECC is a corporation duly organized. validly existing and in good standing
under the laws of the State of Delaware and has (i) all necessary licenses,
authorizations, registrations and approvals for purposes of performing GECC’s
duties under this Agreement and (ii) full power and authority to carry out its
business as it is presently being conducted and as required in order to
consummate the transactions contemplated by this Agreement.


(b) GECC has the corporate power to enter into this Agreement and to perform its
obligations under this Agreement, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action of GECC, and this Agreement
constitutes the legal, valid and enforceable obligation of GECC.


Section 7.02 Representations by NFS. NFS hereby represents and warrants to the
other parties hereto that:


(a) NFS is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.


(b) NFS has the corporate power to enter into this Agreement and to perform its
obligations under this Agreement, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action of NFS, and this Agreement
constitutes the legal, valid and enforceable obligation of NFS.


Section 7.03 Representations by NMHG. NMHG hereby represents and warrants to the
other parties hereto that:


(a) NMHG is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has (i) all necessary licenses,
authorizations, registrations and approvals for purposes of performing NMHG’s
duties under this Agreement and (ii) full power and authority to carry out its
business as it is presently being conducted and as required in order to
consummate the transactions contemplated by this Agreement.


(b) NMHG has the corporate power to enter into this Agreement and to perform its
obligations under this Agreement, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action of NMHG, and this Agreement
constitutes the legal, valid and enforceable obligation of NMHG.


ARTICLE VIII
STANDARD OF CARE





--------------------------------------------------------------------------------



Section 8.01 Generally. GECC and NMHG each agrees to use commercially reasonable
efforts to perform all of its duties and obligations under this Agreement with
the same standard of care that GECC and NMHG each respectively employs in
connection with the management and administration of its own business and
affairs and, in connection therewith, will use its commercially reasonable
efforts to comply with all applicable laws, regulations and ordinances.
Section 8.02 Judgment. With respect to any service or duty that requires a
judgment or decision to be made by GECC or NMHG (as the case may be), GECC and
NMHG each agrees to exercise good faith in connection with any such judgment or
decision.
Section 8.03 Reliance. GECC and NMHG may each rely, and shall be protected in
acting or refraining from acting, upon (i) the opinion or advice of any
attorney, accountant or other advisor or (ii) any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent or
other paper or document believed in good faith by GECC or NMHG (as the case may
be) to be genuine.
Section 8.04 Limitation. ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, TO THE EXTENT THAT GECC AND/OR NMHG HAS COMPLIED WITH THE
STANDARD OF CARE DESCRIBED IN SECTIONS 8.01, 8.02 AND 8.03 ABOVE, GECC AND/OR
NMHG SHALL HAVE NO LIABILITY WITH RESPECT TO THE PERFORMANCE OF, OR ANY FAILURE
TO PERFORM, ANY OF ITS DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT.


ARTICLE IX
INDEMNITIES


Section 9.01 Indemnity by NFS. NFS shall indemnify, defend and hold GECC, NMHG,
and their respective parents, subsidiaries and affiliates, as well as the
directors, officers and employees of each of such companies, harmless from and
against any and all losses, damages, penalties, injuries, claims, actions and
suits (including; without limitation, outside attorneys’ fees and legal
expenses) of whatsoever kind or nature (collectively “Losses”), arising out of
or in connection with, directly or indirectly, GECC’s or NMHG’s (as the case may
be) provision of, or failure to provide, any service required hereunder, except
to the extent that such action or inaction on GECC’s or NMHG’s part was caused
by its failure to abide by the standard of care enumerated in Article VIII
hereof.
Section 9.02 Indemnity by GECC. GECC shall indemnify, defend and hold NFS, NMHG,
and their respective parents, subsidiaries and affiliates, as well as the
directors, officers and employees of each of such companies, harmless from and
against all Losses arising out of or in connection with, directly or indirectly:
(i) any breach by GECC of any of the terms of, or any of its obligations under,
this Agreement, but only if, and to the extent that, such breach was caused by
GECC’s failure to abide by the standard of care set forth in Article VIII
hereof; or (ii) any failure; at any time, of any representation or warranty of
GECC in this Agreement to be true and correct in all respects.
Section 9.03 Indemnity by NMHG. NMHG shall indemnify, defend and hold NFS, GECC,



--------------------------------------------------------------------------------



and their respective parents, subsidiaries and affiliates, as well as the
directors, officers and employees of each of such companies, harmless from and
against all Losses arising out of or in connection with, directly or indirectly:
(i) any breach by NMHG of any of the terms of, or any of its obligations under,
this Agreement, but only if and to the extent that, such breach was caused by
NMHG’s failure to abide by the standard of care set forth in Article VIII
hereof; or (ii) any failure, at any time, of any representation or warranty of
NMHG in this Agreement to be true and correct in all respects.
ARTICLE X
SERVICE FEES


Section 10.01 Administrative Overhead Fee. In consideration of the services
provided hereunder, NFS hereby agrees to pay GECC, from time to time, upon
demand, amounts that are intended to compensate GECC for the salary and benefits
of all GECC employees that will be assigned to administer the business and
affairs of NFS (the “Administrative Overhead Fee”). Notwithstanding any
provision to the contrary herein, NMHG agrees that it shall not be entitled to
any fees whatsoever for any of the services it has agreed to provide pursuant to
the terms hereof.
Section 10.02 Adjustments. GECC shall have the right to adjust the
Administrative Overhead Fee from time to time to compensate for salary and
benefit increases or decreases for employees.
Section 10.03 Out-Of-Pocket Costs. NFS will reimburse GECC, within five business
days of any request therefor, for any Out-Of-Pocket Costs that GECC may incur in
connection with the services to be provided by GECC under this Agreement. GECC
agrees to use those procedures that it uses for its own account to limit
Out-Of-Pocket Costs to amounts which are reasonable and/or necessary to achieve
the desired results. For these purposes, Out-Of-Pocket Costs shall mean and
include any and all assessments imposed by or on GECC or any successor thereto
or any internal assessments made by or on GECC in connection with NFS or its
investment portfolio and shall also mean and include any out-of-pocket costs
that are incurred by GECC in connection with the performance of any of its
duties and obligations under this Agreement (except for any salary and benefits
paid to any GECC employees), including, without limitation, any fees, costs and
charges paid to any outside attorneys, accountants, collection agencies,
repossession agencies, corporate service companies, or any other agents and
advisors.
Section 10.04 Past Due Payments. If any payment due under this Article X is not
made by NFS to GECC on its due date, then interest shall accrue thereon from its
due date until paid in full at a rate equal to the lesser of (i) eighteen
percent (18%) per annum or (ii) the maximum rate not prohibited by applicable
law. If GECC shall place this Agreement in the hands of any attorneys for
collection of any sums due from NFS, NFS hereby agrees to pay all reasonable
attorneys’ fees and costs incurred in connection therewith.
ARTICLE XI
GENERAL PROVISIONS





--------------------------------------------------------------------------------



Section 11.01 Notices.
(a) Any notice to be given under this Agreement shall be made in writing and
shall be deemed to have been duly given upon actual receipt of certified or
registered mail, return receipt requested, addressed as set forth below:
(i) If to GECC:
General Electric Capital Corporation
300 East John Carpenter Freeway, Suite 510
Irving, TX 75062
Attention: General Counsel - Vendor Finance
 
(ii) If to NFS:
NMHG Financial Services, Inc.
c/o General Electric Capital Corporation
300 East John Carpenter Freeway, Suite 510
Irving, TX 75062
Attention: General Counsel - Vendor Finance


(iii) If to NMHG:
NACCO Materials Handling Group, Inc.
5875 Landerbrook Drive, Suite 300
Mayfield Heights, OH 44124
Attn: General Counsel


(b) GECC, NMHG or NFS may change the address to which notice is to be sent by
giving notice of such change in conformity with the provisions of this Section.
Section 11.02 Jurisdiction and Arbitration. This Agreement shall be construed
and enforced in accordance with the laws of the State of New York. Any and all
disputes, controversies or claims arising out of, or relating to, this Agreement
shall be determined by arbitration in accordance with the Arbitration Rules of
the American Arbitration Association. The number of arbitrators shall be three.
One arbitrator each shall be appointed by NMHG and GECC respectively, and the
third arbitrator, who shall serve as chairman of the tribunal, shall be
appointed by the American Arbitration Association. The place of arbitration
shall be New York City. The language of the arbitration shall be English and any
arbitral award arising from any arbitration pursuant to this paragraph shall be
final and binding upon all parties hereto and no party shall seek recourse to a
court of law or other authorities to appeal for revision of such decision or any
other ruling of the arbitrator. The cost of the arbitration shall be borne by
the party who does not prevail in the arbitration proceeding or as is otherwise
decided by the arbitration panel. The question of whether a dispute is governed
by this arbitration clause shall itself be determined by arbitration.
Section 11.03 Entire Agreement. This Agreement constitutes the entire
understanding and



--------------------------------------------------------------------------------



agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings, inducements or
conditions, with respect thereto, express or implied, oral or written, except as
expressly herein contained. This Agreement may not be modified or amended other
than by an agreement in writing executed by an authorized representative of each
party at a contemporaneous or subsequent date.
Section 11.04 Validity. In the event that all or any portion of any provision of
this Agreement shall be held to be invalid, the same shall not affect in any
respect whatsoever the validity of the remainder of this Agreement.
Section 11.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.
Anything in the immediately preceding sentence to the contrary notwithstanding,
NFS shall not be permitted to assign any of its rights or obligations hereunder.
Except as otherwise provided herein or in any of the Other Agreements, neither
GECC or NMHG shall, without the consent of the other party (as the case may be),
delegate any of its duties hereunder to any entity other than an affiliate of
GECC or NMHG (as the case may be). In the case of any delegation to (i) NMHG or
GECC or (ii) any other person or entity that was selected by GECC or NMHG (as
the case may be) with the standard of care set forth in Article VIII hereof,
GECC or NMHG (as the case may be) shall not be liable or otherwise accountable
for any act or omission of such delegate.
Section 11.06 Waiver. Neither the failure nor any delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or any other right, remedy, power or privilege; nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
signed by the party asserted to have granted such waiver.
Section 11.07 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Section 11.08 Headings. The headings of articles and sections in this Agreement
are for convenience only; they form no part of this Agreement and shall not
affect its interpretation.
Section 11.09 Payments. Except as may be otherwise expressly provided in this
Agreement, all payments to be made by either party to the other under this
Agreement shall be payable upon demand therefor.
Section 11.10 Term and Termination.
(a) Except as otherwise provided in this Section 11.10, this Agreement shall be
coterminous with



--------------------------------------------------------------------------------



the term of the Shareholders Agreement.
(b) NFS may terminate this Agreement in the event that GECC or NMHG defaults in
the performance of any of its duties hereunder and fails to cure the same within
90 days after written notice thereof.
(c) GECC may terminate this Agreement if (i) NFS or NMHG defaults in the
performance at any of its duties hereunder and fails to cure the same within 90
days after written notice thereof, or (ii) at any time GECC fails to own at
least eighty percent (80%) of the issued and outstanding shares in any class of
the capital stock of NFS.
Section 11.11 Survival. The indemnities contained in Article IX hereof shall
survive any expiration or termination of this Agreement.
Section 11.12 Non-Exclusivity. Nothing herein shall be construed so as to
restrict GECC from performing the same type or similar services to any other
person or entity so long as such activities are consistent with Section 19 of
the Shareholders Agreement.


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and delivery this Agreement on the date first above
written.


GENERAL ELECTRIC CAPITAL            NMHG FINANCIAL SERVICES, INC.
CORPORATION                
BY:                            BY:                        
TITLE:                        TITLE:                    


NACCO MATERIALS HANDLING GROUP, INC.                        
BY:                            
TITLE:                         







--------------------------------------------------------------------------------



EXHIBIT F
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT


SECOND AMENDED AND RESTATED
TAX ALLOCATION AGREEMENT


THIS SECOND AMENDED AND RESTATED TAX ALLOCATION AGREEMENT, dated November 21,
2013 (“Agreement”), is by and between GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation with offices at 300 East John Carpenter Freeway, Irving, TX
75062 (“GECC”), and NMHG FINANCIAL SERVICES, INC., a Delaware corporation
(“NFS”).


BACKGROUND


NACCO Materials Handling Group, Inc. (“NMHG”) is in the business of
manufacturing forklift trucks and other equipment, including without limitation,
Yale, Hyster and Utilev brand name equipment (collectively, the “NMHG
Equipment”) which is sold and distributed by NMHG and by its dealers
(“Dealers”).
GECC is in the business of, among other things, providing financing for
equipment similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of NFS or as approved by the Board of
Directors of NFS.
In conjunction therewith, NMHG and GECC have determined to amend and restate
that certain Restated and Amended Joint Venture and Shareholders Agreement dated
April 15, 1998, as such has been amended from time to time, and certain of the
ancillary agreements related to the operation of NFS, including this Agreement.
Pursuant to the terms of the Second Amended and Restated Administrative Services
Agreement, dated as of the date hereof between GECC and NFS (“Administrative
Services Agreement”), GECC is responsible for the preparation of all federal,
state and local tax returns of NFS and, in the case of state and local tax
returns, may, but is not obligated, to consolidate or combine any such return of
NFS with that of GECC and, possibly, certain affiliates of GECC (any such group
being hereinafter collectively referred to as the “GECC Consolidated Group”).


As set forth herein, to the extent that any federal, state or local tax return
of NFS is consolidated or combined with that of any GECC Consolidated Group, it
is contemplated that NFS



--------------------------------------------------------------------------------



will from time to time pay to GECC the amount of any additional taxes that such
GECC Consolidated Group may incur as a result of the inclusion of the results of
the operations of NFS in such consolidated or combined return and, conversely,
GECC will from time to time pay to NFS any tax savings that such GECC
Consolidated Group may be entitled to as a result of the inclusion of the
results of the operations of NFS in such consolidated or combined return;


NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein below, the parties hereto hereby agree as follows:


1.    Tax Liabilities. To the extent that the inclusion of NFS’s income,
deductions and credits (collectively, “Tax Items”) in a consolidated or combined
tax return of any GECC Consolidated Group causes the amount of federal, state
and local taxes which such GECC Consolidated Group is required to pay for any
year to increase, NFS shall pay, for any such year, GECC an amount equal to the
difference between:


(i)    The amount of federal, state or local tax which such GECC Consolidated
Group owes with the inclusion of NFS’s Tax Items in such GECC Consolidated
Group’s consolidated or combined return for such year; and


(ii)    The amount of federal, state or local tax which such GECC Consolidated
Group would have owed were NFS’s Tax Items relating to such year excluded from
the consolidated or combined return referred to in (i) above.


Any such payments shall be paid to GECC on or before the date which is one
hundred and eighty (180) days after the date on which such tax payments
(including, without limitation, any estimated tax payments) would have been due
to the appropriate taxing authority if NFS had filed federal, state and local
tax returns without consolidation or combination with such GECC Consolidated
Group.


2.    Tax Savings. To the extent that NFS’s Tax Items are included in any GECC
Consolidated Group’s consolidated or combined tax return, GECC shall pay to NFS
an amount equal to the amount of any net reduction in the GECC Consolidated
Group’s tax liability attributable to the inclusion of NFS’s Tax Items in such
GECC Consolidated Group’s consolidated or combined tax return, with such
reduction in tax to be calculated in accordance with the methodology described
in Section 1 above. Any such payments shall be made by GECC on or before the
date which one hundred and eighty (180) days after the date that any such net
reduction or tax saving (collectively, “Tax Savings”) is realized by such GECC
Consolidated Group. For the purposes of this Section 2, any such Tax Savings
shall be considered to have been realized by the GECC Consolidated Group on the
date on which any payment of tax (including, without limitation, any estimated
tax payments) is required to be made, or would otherwise have been due, to the
appropriate taxing authority were NFS’s Tax Items not included in the
consolidated or combined return of such GECC Consolidated Group.


3.    Tax Adjustments. (a) If any adjustment (that results in a final
determination of tax liability or overpayment) is made by any taxing authority
to the tax return of any consolidated or combined group of which GECC and NFS
are members and such adjustment would have required



--------------------------------------------------------------------------------



a higher payment by NFS under Section 1 above or a lower payment by GECC under
Section 2 above, then NFS shall pay to GECC an appropriate supplemental amount
to reflect the impact on NFS of such final determination of tax liability or
overpayment, plus interest thereon and any penalties with respect thereto, which
such taxing authority may charge with respect thereto. (b) Conversely, if any
adjustment (that results in a final determination of tax liability or
overpayment) is made by a taxing authority to any tax return of any consolidated
or combined group of which GECC and NFS are members and such adjustment would
have required a lower payment by NFS under Section 1 above or a higher payment
by GECC under Section 2 above, then GECC shall pay to NFS an appropriate
supplemental amount to reflect the impact on NFS of such final determination of
tax liability or overpayment, plus interest thereon in an amount equal to the
aggregate amount of interest that would have been paid by the Internal Revenue
Service were such reduction in tax to be determined in connection with the
filing by NFS of a separate federal tax return. Alternatively, for non-federal
tax filings, interest in the previous sentence shall be determined to mean the
incremental interest benefit computed as a result of the inclusion of the NFS’s
Tax Items in any consolidated or combined non-federal return. In the case of
non-federal tax filings, both GECC and NFS will work together to determine the
incremental interest benefit stated in the previous sentence using generally
accepted methods. If, as a result of the complexity of the calculation, there is
a dispute as to the benefit, both GECC and NFS will agree on a nationally
recognized accounting firm to determine said incremental interest benefit. (c)
Any supplemental payment required by this Section 3, whether by NFS or by GECC,
shall be made no later than one hundred and eighty (180) days after the date on
which payments are made to, or refunds or credits are received from, the
appropriate taxing authority.


4.    Method of Calculation. Anything in this Agreement to the contrary
notwithstanding, any tax matters that are required or permitted by applicable
law to be determined on a consolidated or combined basis shall be determined on
the basis of the applicable GECC Consolidated Group position for purposes of the
computation of any payment due from or to NFS under Section 1, 2, or 3 above.


5.    Contests. In connection with any proposed adjustment to any consolidated
or combined tax return which includes NFS and GECC as members thereof, GECC
agrees to exercise in good faith its best efforts to minimize the tax liability
of NFS; provided, however, that any decision to contest or otherwise oppose any
such adjustment shall be controlled solely by the Tax Counsel of the parent
company of the applicable GECC Consolidated Group on the basis of what is
reasonable, proper and consistent with the overall tax interests of such GECC
Consolidated Group.


6.    Further Cooperation. The parties hereto agree to take such further action
and to execute such further documents or instruments which may be necessary or
appropriate to complete or give effect to the transactions contemplated hereby.


7.    Jurisdiction and Arbitration. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York. Any and all
disputes, controversies or claims arising out of, or relating to, this Agreement
shall be determined by arbitration in accordance with the Arbitration Rules of
the American Arbitration Association. The number of arbitrators shall be three.
One arbitrator each shall be appointed by the minority shareholder of NFS and
GECC



--------------------------------------------------------------------------------



respectively, and the third arbitrator, who shall serve as chairman of the
tribunal, shall be appointed by the American Arbitration Association. The place
of arbitration shall be New York City. The language of the arbitration shall be
English and any arbitral award arising from any arbitration pursuant to this
paragraph shall be final and binding upon all parties hereto and no party shall
seek recourse to a court of law or other authorities to appeal for revision of
such decision or any other ruling of the arbitrator. The cost of the arbitration
shall be borne by the party who does not prevail in the arbitration proceeding
or as is otherwise decided by the arbitration panel. The question of whether a
dispute is governed by this arbitration clause shall itself be determined by
arbitration.


8.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof.


9.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, and
such counterparts together shall constitute and be one and the same instrument.


10.    Duration. This Agreement shall terminate upon any expiration or
termination of the Second Amended and Restated Joint Venture and Shareholders
Agreement between GECC and NMHG dated as of the date hereof, provided, however,
that the provisions of Sections 1, 2, 3 and 4 shall survive any such termination
with respect to taxes for any period prior to such termination.


11.    Prior Agreement. This Agreement shall supersede and replace the Original
Tax Agreement from and after the date hereof; provided however, that Section 3
of the Original Tax Agreement shall remain operative with respect to all
applicable taxable years or periods which precede the date of this Agreement.


12.    Entire Agreement. This Agreement constitutes the entire agreement with
respect to the subject matter hereof, and shall, except as provided in Section
11 above, supersede all prior understandings (whether written, verbal or
implied) with respect thereto. Neither this Agreement nor an of the terms hereof
may be amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the party against which enforcement of such
changes is sought.


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement on the date first above
written.


GENERAL ELECTRIC CAPITAL            NMHG FINANCIAL SERVICES, INC.
CORPORATION                
BY:                            BY:                        
TITLE:                        TITLE:                    





--------------------------------------------------------------------------------



EXHIBIT G
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT


FOURTH AMENDED AND RESTATED
REMARKETING SERVICES AGREEMENT


THIS FOURTH AMENDED AND RESTATED REMARKETING SERVICES AGREEMENT (this
“Agreement”), dated as of November ___, 2013 (the “Restatement Effective Date”),
is by and between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
with offices at 300 East John Carpenter Freeway, Irving, TX 75062 (“GECC”),
NACCO MATERIALS HANDLING GROUP, INC., a Delaware corporation with offices at
5875 Landerbrook Drive, Mayfield Heights, OH 44124 (“NMHG”) and NMHG FINANCIAL
SERVICES, INC., a Delaware corporation with offices at 300 East John Carpenter
Freeway, Irving, TX 75062 (“NFS”).
BACKGROUND
NMHG is in the business of manufacturing forklift trucks and other equipment,
including without limitation, both Yale, Hyster and Utilev brand name equipment
(collectively, the “NMHG Equipment”) that is sold and distributed by NMHG and by
its dealers (“Dealers”).
GECC is in the business of, among other things, providing financing on equipment
similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of the Corporation or as approved by
the Corporation’s Board of Directors.
In conjunction therewith, NMHG, GECC and NFS have determined to amend and
restate that certain Amended and Restated Joint Venture and Shareholders
Agreement dated April 15, 1998, as such has been amended from time to time (to
be amended, restated, modified, supplemented and extended from time to time,
including that certain Second Amended and Restated Joint Venture and
Shareholders Agreement dated as the date hereof, the “Shareholder’s Agreement”)
and certain of the ancillary agreements related to the operation of NFS,
including without limitation, that certain Remarketing and Services Agreement
dated as of November 8, 1989, as restated and amended by Restated and Amended
Remarketing Services Agreement dated October 21, 1998, Second Restated and
Amended Remarketing Services Agreement dated November 23, 2005 and Third
Restated and Amended Remarketing Services Agreement dated July 1, 2008 (as
further amended the “Original Remarketing Agreement”). Therefore, this Fourth
Amended and Restated Remarketing Services Agreement amends and restates the
Original Remarketing Agreement and sets forth the terms and conditions on which
NMHG will continue to provide Remarketing Services for the Equipment.
NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein, as well as other good and valuable considerations, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:


ARTICLE I
CERTAIN DEFINITIONS


1.
Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings, and all capitalized terms not defined herein shall
have the same meanings as contained in the Shareholder’s




--------------------------------------------------------------------------------



Agreement.


(a)“Affiliate” shall mean, with respect to any Person, any other Person that
controls, is controlled by, or under common control with, such Person.


(b)“Anti-Money Laundering Laws and Regulations” means federal and state
anti-money laundering laws and regulations, including, but not limited to, 18
U.S.C. Sections 1956 and 1957 and Cash Transaction Reporting Requirements.


(c)“Applicable Laws” shall mean all federal, state and local statutes,
ordinances, laws, rules and regulations, and executive orders, and all
injunctions and orders of any court or other governmental body applicable to the
Remarketing Services being provided hereunder, including but not limited to, the
uniform commercial code as amended and as in effect in the applicable state,
Anti-Money Laundering Laws and Regulations, OFAC Laws and Regulations, Export
Controls and customs laws and regulations, health and safety laws and
regulations and Environmental Laws.


(d)“Business Day” shall mean and include any calendar day other than a Saturday,
Sunday or other day on which the commercial banks in New York, New York are
authorized or required to be closed.


(e)“Cash Transaction Reporting Requirements” means federal and state
requirements to report cash transactions, including 26 U.S.C. Section 6050I and
31 U.S.C. Section 5331 and their implementing regulations.


(f)“Casualty” shall mean, with respect to any Equipment, the loss, theft,
condemnation, or destruction of, or irreparable damage to, such Equipment.


(g)“Default” shall mean the occurrence, under any Lease Transaction, Lease
Finance Transaction, Loan Transaction or Re-lease Transaction, of any event or
events which upon occurrence (subject to any required notice requirement and
opportunity to cure) allow NFS to exercise its remedies under such Lease
Transaction, Lease Finance Transaction, Loan Transaction or Re-lease
Transaction.


(h)“Defaulted Lease Transaction” shall mean any Lease Transaction subject to a
Default.


(i)“Defaulted Lease Finance Transaction” shall mean any Lease Finance
Transaction subject to a Default.


(j)“Defaulted Loan Transaction” shall mean any Loan Transaction subject to a
Default.


(k)“Defaulted Re-lease Transaction” shall mean any Re-lease Transaction subject
to a Default.


(l)“Defaulted Transaction” shall mean any Defaulted Lease Transaction, Defaulted
Lease Finance Transaction, Defaulted Loan Transaction or Defaulted Re-lease
Transaction.


(m)“Displaced Lease Finance Transaction” shall mean a Lease Finance Transaction
where either NMHG, the Dealer or the applicable Customer has a stated fixed
price purchase option at the end of the term of such Lease Finance Transaction,
but fails to exercise that option.


(n)“Disposition” shall mean the consummation (on or after the Effective Date) of
a sale (determined as of the corresponding Sale Date) or Re-lease Transaction
(determined as of the corresponding Re-lease Date) of Equipment pursuant to this
Agreement as reflected in the GE Portfolio Management System. A Disposition must
include all MTM Renewal revenue.


(o)“Effective Date” shall mean January 1, 2008.





--------------------------------------------------------------------------------



(p)“Equipment” shall mean and include any NMHG Equipment, Allied Equipment or
Strategic Equipment that is subject to a Lease Transaction, Lease Finance
Transaction, Loan Transaction or Re-lease Transaction.


(q)“Environmental Laws” shall mean all applicable federal, state and local
environmental and hazardous waste laws and regulations, including, without
limitation, laws and regulations relating to the management, transportation and
disposal of wastes and hazardous materials.


(r)“Export Controls” means export laws, regulations, and controls administered
by the Bureau of Industry and Security including, but not limited to, the Export
Administration Regulations.


(s)“Expiration Date” shall mean, with respect to any Lease Transaction, Lease
Finance Transaction, Loan Transaction or Re-lease Transaction, the originally
scheduled expiration of such Lease Transaction, Lease Finance Transaction, Loan
Transaction or, as applicable, Re-Lease Transaction.


(t)“Exclusive Period” shall mean, with respect to any unit of Equipment, a
period of one hundred and eighty (180) days from the date that such unit is made
available for sale to NMHG under this Agreement following the expiration or
termination of any Lease Transaction or Re-Lease Transaction or (if expiration
or termination due to a Default) a Lease Finance Transaction or Loan
Transaction.


(u)“GE Portfolio Management System” shall mean, the system utilized by GECC on
behalf of NFS to record and track financial, accounting, tax and other data and
activities arising out of or otherwise relating to the portfolio of financial
transactions originated or otherwise acquired by NFS; and “GE Remarketing
Management System” shall mean, a system to be operationalized and utilized by
GECC on behalf of NFS to (among other things) record and track remarketing data
and activities of Remarking Services Inventory, and for NMHG to systematically
submit to NFS requests for review and receive decisions by NFS, of bids for the
Disposition of Equipment pursuant to the provisions set forth in Section 2.8(a)
hereof.


(v)“Lease Transaction” shall mean any lease of Equipment where NFS is the lessor
(whether directly or as assignee) and is accounting for such lease as a true
lease for federal income tax purposes.


(w)“Lease Finance Transaction” shall mean any lease of Equipment where NFS is
the lessor (whether directly or as assignee) and is not accounting for such
lease as a true lease for federal income tax purposes and for avoidance of
doubt, shall include, but not be limited to any nominal purchase option
transactions and any transactions where NMHG or any Dealer has guaranteed to
purchase the Equipment at the end of the term or has an option to do so for an
amount less than the Equipment’s then fair market value.


(x)“Lease Documentation” shall mean and include all documentation evidencing
either a Lease Transaction, a Re-lease Transaction, or a Lease Finance
Transaction.


(y)“Legally Available” shall mean with respect to Equipment subject to a
Defaulted Transaction: (i) NFS’s physical possession of the Equipment, or (ii) a
writ of replevin, order, seizure or the equivalent with respect to the Equipment
or against the Customer has been issued to NFS, or (iii) the Customer has agreed
to surrender voluntarily and peacefully to NFS (or NFS’s designee) possession of
the Equipment.


(z)“Loan Documentation” shall mean and include all documentation evidencing a
Loan Transaction.


(aa)“Loan Transaction” shall mean any financing of Equipment where NFS is the
lender and secured party of the Equipment (whether directly or as assignee) and
the applicable Customer is the borrower and owner of the Equipment.


(ab)“Minimum Authorized Disposition Price” shall mean, with respect to any item
of Equipment, an amount not to be less than the approved threshold amounts set
forth in the Remarketing Approval Guidelines



--------------------------------------------------------------------------------



delegated by Senior Risk Management of NFS to Remarketing Managers or
Remarketing Representatives of NMHG, which are set forth in Annex A attached
hereto and subject to change by Senior Risk Management of NFS from time to time
that will be communicated by NFS to NMHG in writing and effective as of the date
of such written communication.


(ac)“Minimum Return Condition” shall mean, with respect to any Equipment, the
minimum condition in which such Equipment must be returned according to the
provisions of the related Lease Documentation.


(ad)“OFAC” shall mean the Department of the Treasury, Office of Foreign Assets
Control.


(ae)“OFAC Laws and Regulations” shall mean any authorizing statute, enabling
legislation, executive order and/or regulation administered by OFAC, including
economic and trade sanctions on certain countries and governments and on
specially-designated persons and entities.


(af)“OFAC List” shall mean the List of Specially Designated Nationals and
Blocked Persons maintained by OFAC, and/or on any other similar list maintained
by OFAC pursuant to any OFAC Laws and Regulations; the Annex to Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), any related enabling legislation or any other similar executive
orders; a “Designated National” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515 (“Cuban Designated Nationals”); and any
subsequent or similar list of persons or entities with whom transactions or
dealings are restricted.


(ag)“Person” shall mean and include any individual corporation, partnership,
trust, association, or other entity of any kind whatsoever (including, without
limitation, governmental entities).


(ah)“Reimbursable Repair Amounts” shall have the meaning given to that term in
Section 2.4 of this Agreement.


(ai)“Re-lease Date” shall mean the corresponding commencement date of a
Re--lease Transaction.


(aj)“Re-lease Transaction” shall mean and include, with respect to any Lease
Transaction, any agreed upon fixed term extension or renewal of such Lease
Transaction with the existing Customer or any other written lease of the
Equipment by NFS as lessor (with either the existing Customer or any third party
lessee or borrower) following the expiration or termination of such Lease
Transaction. A Re-lease Transaction does not include any MTM Renewal.


(ak)“Remarketing Services” shall have the meaning provided in Section 2.1 of
this Agreement.


(al)“Remarketing Services Inventory” shall mean at any given time, the inventory
of all Equipment for which Remarketing Services are then being provided.


(am)“Required Repairs” shall have the meaning provided in Section 2.3(a) of this
Agreement.


(an)“Syndicated Transaction” shall mean a Lease Transaction, Lease Finance
Transaction, Loan Transaction or Re-Lease Transaction which is sold by NFS to a
third party purchaser.


(ao)“Termination Date” shall mean, with respect to any Lease Transaction, Lease
Finance Transaction, Loan Transaction or Re-lease Transaction that is terminated
prior to its Expiration Date, the date on which such Lease Transaction, Lease
Finance Transaction, Loan Transaction or Re-lease Transaction is terminated.





--------------------------------------------------------------------------------



(ap)“Type” shall mean, with respect to NMHG monthly reporting, the structure for
the financial instrument used by the Customer. (FMV, GPO, FPO, etc).


1.2.     Generally. The definitions contained in this Agreement shall be equally
applicable to the singular and plural forms of the terms defined herein.


ARTICLE II
REMARKETING SERVICES


2.1     Appointment.


(a)    Except as otherwise provided below, for all Equipment (other than
Equipment subject to a Syndicated Transaction) leased or otherwise financed by
NFS under any Lease Transaction, Re-lease Transaction, Loan Transaction or Lease
Finance Transaction (including any Defaulted Transaction), NFS hereby appoints
NMHG as its remarketing supplier to provide, and NMHG hereby agrees to provide,
Remarketing Services (as defined below) to NFS in connection with such
Equipment. Such appointment shall be on an exclusive basis with respect to all
such Equipment (other than Equipment subject to a Syndicated Transaction), for
the Exclusive Period.


(b)    As used in this Agreement, the phrase “Remarketing Services” shall mean
and include (i) providing remarketing activity information under Section 2.2
below, (ii) providing inspection and abuse billing services under Section 2.3
below, (iii) providing repair services under Section 2.4 below, (iv) storing the
Equipment in accordance with Section 2.5 below, (v) assisting in arranging for
insurance coverage on the Equipment while in storage in accordance with Section
2.6 below, (vi) providing information concerning the estimated fair market value
and/or fair market rental value of the Equipment in accordance with Section 2.7
below, and (vii) using best efforts to assist NFS in the sale or re-lease of the
Equipment as provided in Section 2.8 below. In addition to the Remarketing
Services set forth in the preceding sentence, NMHG shall, on behalf of NFS, bill
for the Disposition of Equipment subject to a sale by generating invoices from
NFS’s business system with invoicing capability (with all proceeds to be sent
directly to the lockbox established by NFS for such purposes, or to such other
location as NFS may specify in writing) and upon NFS’s request after NFS’s
attempt to collect for unpaid proceeds, assume ongoing collection efforts for
such unpaid proceeds. All proceeds from any Disposition subject to a Re-lease
Transaction shall be billed and collected directly by NFS or by GECC on behalf
of NFS. Nonetheless, if NMHG directly receives any proceeds from any
Disposition, such proceeds shall be remitted to NFS within five (5) Business
Days of receipt. Notwithstanding anything in this Section 2.1 or elsewhere in
this Agreement to the contrary, NFS and NMHG agree that any remarketing services
and any payments for such services relating to any Syndicated Transaction will
be addressed outside of this Agreement by either NFS and/or NMHG entering into a
separate remarketing agreement with the corresponding third party purchaser of
such transaction, containing such terms as the parties thereto may from time to
time agree upon.


2.2     Remarketing Activity.


(a)    Remarketing Activity Tracking. NMHG shall enter accurate and complete
information in a timely manner into NFS’s remarketing system to enable reliable
and consistent weekly reporting of the Remarketing Services Inventory, which
information shall include but not limited to: (i) Equipment status (e.g.,
Equipment receipt data, date that such Equipment is available for sale, and Sale
Date); (ii) Equipment location and condition, to the extent not previously
provided pursuant to Section 2.3 below); and (iii) listing of Equipment on NFS’s
Asset Seller Website.


(b)    Audits and Inspections by NFS. During the performance of Remarketing
Services and other obligations hereunder by NMHG and/or its Dealers, NFS may at
all reasonable times, after giving NMHG and/or its Dealers reasonable prior
written notice thereof, inspect and audit any Equipment, any Remarketing
Services and others obligations being performed by NMHG and/or its Dealers
hereunder, and such system, books and records of NMHG and/or its Dealers as are
directly relevant to any Equipment or related Remarketing Services, in each case
by physical audits and inspections, site visits, via online and/or other
inspection and audit processes and methods, as NFS may deem appropriate.


2.3     Equipment Inspection and Abuse Billing Services.



--------------------------------------------------------------------------------





(a)    Upon the expiration or termination of any Lease Transaction, Lease
Finance Transaction, Loan Transaction or Re-lease Transaction, NMHG shall cause
the Dealer to inspect, at the Dealer’s sole costs and expense, the Equipment
leased thereunder and provide NFS with a written report describing in reasonable
detail any maintenance or repairs that are necessary to put such Equipment into
its Minimum Return Condition (“Required Repairs”), to include a representative
selection of photos as directed by the NMHG remarketing team, and upon NFS’s
request, the estimated cost of such Required Repairs and the amount of any
corresponding excess usage charges payable by the Customer in connection with
the Equipment. NMHG remarketing team, upon evaluating the inspection reports of
returned units, will direct the Customer and Dealer regarding what repairs
and/or overtime or abuse billings will be required. From time to time NMHG
and/or NFS may agree to utilize independent third parties other than Dealers to
inspect the Equipment and report on Required Repairs. The cost of any such
inspections shall be for the account of and payable by NFS. NMHG shall, on
behalf of NFS bill the Customer for, and use commercially reasonable efforts to
collect from the Customer, the estimated cost of any such Required Repairs and
(as the case may be) excess usage charges using he NFS business system. NMHG may
also recommend any other maintenance or repairs which NMHG may deem to be
advisable in connection with readying the Equipment for a Disposition and shall
estimate the cost of such maintenance or repairs.


(b)    In addition, if and when requested by NFS, NMHG shall audit and inspect
any Equipment on behalf of NFS during the term of the related Lease Transaction,
Lease Finance Transaction, Loan Transaction or Re-lease Transaction. In
connection therewith, NMHG shall report in writing to NFS (i) whether all
Equipment is located at the equipment location specified in the related Lease
Documentation or Loan Documentation and (ii) as to any Required Repairs. If
there are any Required Repairs, NMHG will, on behalf of NFS, use commercially
reasonable efforts to cause the Customer to perform the same as soon as
possible. NMHG and NFS shall from time to time agree upon a reasonable fee and
cost reimbursement that NMHG would receive in connection with any services
provided under this Section 2.3(b).


(c)    For each Defaulted Transaction, NFS shall be responsible for making the
Equipment Legally Available to NMHG. (d) In connection with the delivery of the
Remarketing Services under this Agreement, NMHG shall comply in all material
respects, and shall use commercially reasonable efforts to cause all persons
engaged by NMHG to provide Remarketing Services hereunder, to comply in all
material respects with all Environmental Laws.


2.4     Repair Services. If and only if requested by NFS, NMHG shall perform, or
cause to be performed, any Required Repairs and other maintenance repairs that
may be advisable to ready such Equipment for Disposition. With respect to any
such maintenance or repairs that are performed by NMHG itself, NFS shall
reimburse NMHG for its actual costs (parts and labor) incurred in connection
with such maintenance or repairs. Any maintenance or repairs that are performed
by a Person other than NMHG shall require the prior consent of NFS and, if
consented to by NFS, NFS shall reimburse NMHG for the amount of any invoice
provided by such other Person. Any amounts required to be paid or reimbursed by
NFS under this Section 2.4 with respect to an item of Equipment shall be deemed
“Reimbursable Repair Amounts”.


2.5     Storage.


(a)    NMHG or its delegate shall, at NMHG’s sole cost and expense (unless
otherwise agreed to between NMHG and NFS for situations where the Customer
returns more than 20 units of Equipment at once to a single location), store any
Equipment that is returned to NFS following the expiration or termination of the
related Lease Transaction, Lease Finance Transaction or Re-lease Transaction,
(including any Defaulted Transaction where NFS has made the Equipment Legally
Available). All such Equipment shall be (i) stored in a secure and commercially
reasonable manner (ii) available for inspection and testing by NFS, its agents
and employees, any prospective purchaser and any prospective lessee during
regular business hours, and (iii) kept free and clear of all liens, claims and
encumbrances arising by, through or under NMHG or its delegate.


(b)    During such storage, all risk of loss or damage to the Equipment shall be
borne by NFS, except that NMHG shall be solely responsible for (i) any loss or
damage to the Equipment that may be caused by any failure by NMHG or its
delegate to use reasonable care as custodian of such Equipment, and (ii) any
liens, claims and/or encumbrances on the Equipment arising by, through or under
NMHG or its delegate. If and when NMHG makes



--------------------------------------------------------------------------------



payment in full to NFS for any claim that NFS may have against NMHG’s delegate,
NMHG shall automatically be subrogated to NFS’s claim against such delegate and
NFS will transfer and assign all its right, title and interest in such claim to
NMHG on an “AS IS, WHERE IS” basis without recourse or warranty of any kind
whatsoever, express or implied, by NFS.


2.6     Insurance Coverage. If and only if requested by NFS, NMHG shall assist
NFS in obtaining casualty insurance and/or liability insurance with respect to
any Equipment while in storage under Section 2.5 hereinabove. The premiums on
such insurance shall be borne solely by NFS.


2.7     Valuation Estimates. From time to time, upon any request of NFS, NMHG
shall (or cause its Dealers to), at its or Dealer’s own cost and expense,
provide NFS with estimates of the fair market value and/or fair rental value of
the Equipment in the Remarketing Services Inventory.


2.8     Re-lease and Remarketing Sales.


(a)    Re-lease and Remarketing Sales. Upon the expiration, termination or
Default (provided NFS has made the Equipment Legally Available) of any Lease
Transaction, Displaced Lease Finance Transaction, Defaulted Lease Finance
Transaction, Defaulted Loan Transaction or Re-lease Transaction, NMHG shall, at
its sole cost and expense, use its best efforts to arrange on behalf of NFS for
the Disposition of all such Equipment at the best possible price or rental that
is obtainable in an effort to, as the case may be, maximize to the greatest
extent possible the profit of NFS in connection therewith. In this regard, NMHG
shall solicit bids for the Disposition of the Equipment, as a unit or in
parcels, and shall (but only to the extent when the GE Remarketing Management
System has been operationalized and activated with functionalities reasonably
satisfactory to NMHG): (i) proceed with the Disposition if the Gross Sale
Proceeds or Gross Re-lease Proceeds of any such Disposition is equal to or
exceeds the Minimum Authorized Disposition Price, in each case subject to the
other provisions of this Section 2.8; or (ii) notify NFS promptly upon receipt
of such bid (and not accept or commit to accept such bid) if the Gross Sale
Proceeds or Gross Re-lease Proceeds of any such Disposition is less than the
Minimum Authorized Disposition Price, and anything in the foregoing to the
contrary notwithstanding, NFS may accept or reject any such bid within its sole
discretion (subject only to any rights or options given to a Customer under such
Customer’s Lease Documentation or Loan Documentation); and if NFS rejects any
such bid, NMHG shall continue to use its best efforts to arrange for the
Disposition of the Equipment as hereinabove provided. For each Disposition, (1)
NFS shall have the right to terminate any further business relationship with a
Dealer if such Dealer is in payment default to NFS and such default shall remain
uncured to NFS’s satisfaction for more than ninety (90) days; (2) NFS shall
execute any sale or lease documentation on its own behalf. UNLESS OTHERWISE
SPECIFIED BY NFS, ANY DISPOSITION OF THE EQUIPMENT SHALL BE ON AN “AS IS, WHERE
IS” BASIS WITHOUT RECOURSE OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, BY NFS; and (3) if the Disposition is to a purchaser that is not then a
Dealer of NMHG, such Disposition must be paid in immediately available funds at
the time of sale and NMHG may not offer any payment terms to such purchaser
without the prior written approval of NFS.


(b)    No Sale of System to OFAC-Sanctioned Countries or Persons on the OFAC
List. NMHG shall not directly or indirectly sell any Equipment to or receive
payments or remittances for any Equipment from any person or entity that is an
OFAC-sanctioned country, government, national, or resident or any person or
entity that is listed, or that owns a controlling interest in or is otherwise
controlled by a person or entity that is listed, on the OFAC List.


(c)    No Sale of System in Violation of Applicable Law or Where Suspicions of
Money Laundering. As between NFS and NMHG, NMHG shall not accept any offer for
any Equipment, re-lease or sell any Equipment, or accept any remittance for any
Equipment if NMHG knows, suspects or has reason to suspect that such re-lease or
sale may involve the proceeds of criminal activity, that such remittance may be
intended to avoid Currency Transaction Reporting Requirements, and/or that such
re-lease or sale or remittance may otherwise violate any Applicable Law.


(d)    Export Licenses. As between NFS and NMHG, NMHG is solely responsible for
complying with Export Controls for sales of each Equipment, including obtaining
any appropriate export licenses for any Equipment that will be exported directly
or indirectly by NMHG, and for ensuring that appropriate export licenses will be
obtained for any Equipment that NMHG knows or has reason to know will be
exported by any purchaser.



--------------------------------------------------------------------------------





(e)    Equipment Integrity. NMHG shall not misrepresent, mislabel,
misappropriate, and/or mischaracterize the functionality, capability,
certificate of authority, or licensing rights associated with any piece of any
Equipment and any related component, peripheral, attachment, accessory, or
option, whether reconfigured or not.


ARTICLE III
REMARKETING COMMISSION


3.1    Disposition and Remarketing Commission Reports. NFS will (a) by the fifth
(5th) Business Day of each month, obtain a report from NMHG identifying each
Disposition from the Existing Portfolio or provide a report to NMHG identifying
each Disposition from the New Portfolio, that is eligible for a Remarketing
Commission that had a Sale Date or Re-Lease Date in the prior month; and (b) pay
NMHG such aggregated monthly Remarketing Commission within the timeframe
specified in Annex B to this Agreement.


3.2    Remarketing Commission. Subject to other applicable provisions of this
Agreement, for Qualifying Dispositions of Equipment subject to a Lease
Transaction, Lease Finance Transaction, Loan Transaction or Re-Lease Transaction
from the Existing Portfolio or New Portfolio (as applicable), as compensation
for providing the Remarketing Services to NFS, NMHG shall be entitled to, upon
the Disposition of any such unit of Equipment (other than Equipment subject to a
Syndicated Transaction), the applicable Remarketing Commission equal to the
applicable percentage listed in Annex B of the Gross Sales or (as applicable)
Gross Re-lease Revenue earned from such Dispositions.


3.3    Residual Realization Review Triggers.


(a)    Each of the following events shall constitute a “Residual Realization
Review Trigger”: (i) Any Monthly Residual Realization Calculation or YTD
Residual Realization Calculation (as the case may be) or calculation of an
Annual Residual Realization indicating an Annual Residual Realization Percentage
for such period below 105%; or (ii) the Booked Residuals for all Remarketing
Services Inventory that has been in inventory for 120 days or more exceeds 25%
of the total Booked Residuals for all Remarketing Services Inventory then in
inventory.


(b)    Upon the occurrence of a Residual Realization Review Trigger, NFS or NMHG
can require that a meeting take place between representatives of the parties
designated by NFS Board of Directors to provide their respective input. Such
meeting may be held in person or by phone, but must take place within 15 days of
the request being made by NFS or NMHG (unless NFS and NMHG agree to an extension
of such time).


(c)    The purpose of such a meeting will be to determine what (if any) action
needs to be taken to address the potential adverse impact on anticipated
residual realizations given the occurrence of a Residual Realization Review
Trigger.


(d)    If the parties are unable to mutually agree upon the implementation of
measures designed to preserve the anticipated residual realizations, each party
reserves the right, upon 90-day advance written notice to the other party, to
terminate this Agreement and in such event NFS may contract with GECC, an
affiliate of GECC, or a third party otherwise acceptable to NFS, to provide
remarketing support for the Equipment,


ARTICLE IV
NATURE OF AGREEMENT AND TERM


4.1    Scope of Authority. Except as expressly authorized hereunder or otherwise
agreed in writing between the parties, NMHG agrees and understands that it shall
have no power or authority to bind NFS in any way hereunder or to take any
action contrary to those actions expressly authorized hereunder, or make
representations, promises, agreements or commitments for or on behalf of NFS.


4.2    Nature of Agreement. This Agreement is a service contract only. It is
expressly understood and agreed that at no time will this Agreement be deemed to
create any partnership or other relationship between NMHG and NFS other than
that of NMHG acting as an independent contractor and limited representative for
NFS as set forth herein. No



--------------------------------------------------------------------------------



universal or general power of agency or attorney has been created hereunder.
Except as otherwise expressly permitted by Section 2.4 and Section 2.5 of this
Agreement or as authorized in writing by NFS, in no event shall the NMHG
delegate any of its duties under this Agreement to any other party.


4.3    Limited Exclusive Relationship. Except to the extent otherwise provided
in this Agreement, the relationship set forth herein is non-exclusive. NMHG’s
customers shall have the option to purchase or lease the Equipment from NFS or
not. There shall be no restriction on NFS’s or NMHG’s independent business
judgment, including but not limited to decisions regarding selection of
prospective purchasers or lessees, pricing, marketing or credit decisions. After
the Exclusive Period for any Equipment, NFS reserves the right to sell or lease
such Equipment to any purchaser or lessee found by NFS or by any other
remarketing agent used by NFS.


4.4    Term. Subject to earlier termination under Section 3.3(d) above and
Section 4.5 below, the term of this Agreement shall be co-terminous with the
term of the Shareholder’s Agreement. Notwithstanding any expiration or
termination of this Agreement (except for a termination under Section 3.3(d)
above and Section 4.5 below), the rights and obligations of the parties under
this Agreement shall survive such expiration or termination as to all Equipment
under Lease Transactions, Lease Finance Transactions, Loan Transactions or
Re-lease Transactions at the time of such expiration or termination, including
without limitation, NMHG’s right to receive all Remarketing Commission earned by
it prior to such expiration or termination.


4.5     Non-Performance. Either party shall have the right to terminate this
Agreement at any time after 30 days prior written notice to the other party if
the other party (or in the case of NMHG, its Dealer) (i) materially fails to
perform any services in the time and manner required hereunder or (ii) otherwise
is in material default under this Agreement and has not cured the failure to
perform or material default within such 30 day notice period. Notwithstanding
any other provisions of this Agreement that may be to the contrary, upon any
such termination pursuant to the preceding sentence, neither party shall have
any further rights or obligations under this Agreement as to any Equipment
(regardless of whether the same is under a Lease Transaction, Lease Finance
Transaction, Loan Transaction or Re-lease Transaction at the time of such
termination).


4.6.     Books and Records. By its signature below, GECC acknowledges that the
services it is providing to NFS under this Agreement shall be deemed part of the
services being provided to NFS by GECC under the Administrative Services
Agreement. GECC acknowledges that it will maintain books and records on the
activities it undertakes for NFS under this Agreement and permit access to such
books and records for inspection and examination by NFS and NMHG and their
respective representatives and/or accountants during normal business hours, all
as specified in Article V-A of the Administrative Services Agreement.


4.7    Title to Equipment. Title to and ownership of any Equipment by NFS shall
not be modified by this Agreement. NMHG acknowledges that it has no right, title
or interest in or to the Equipment or the proceeds of any sale, lease or other
disposition thereof. The Equipment is delivered to NMHG on consignment only.
NMHG agrees, upon NFS’s request, to execute, and to cause any of its delegates
to execute, any financing statements, notice to creditors or other instrument
deemed by NFS to be necessary or expedient for filing, recording or otherwise
protecting the interest of NFS in the Equipment or its proceeds.


4.8    Waiver of Liens. To the extent that NMHG may have a statutory, common law
or other right or interest in or lien upon any of the Equipment or its proceeds
for storage, labor, maintenance, repair or otherwise, it hereby releases and
waives such right, interest or lien and agrees to look only to its rights as a
general, unsecured creditor of NFS for compensation for performing the services
provided under this Agreement, and not to the Equipment or its proceeds.


ARTICLE V
INDEMNIFICATION AND GENERAL PROVISIONS


5.1    Indemnification. The provisions of Article VIII of the Administrative
Services Agreement shall apply to this Agreement, mutatis mutandis, as if fully
set forth herein.


5.2    General Provisions. The provisions of Article X of the Administrative
Services Agreement shall apply to this



--------------------------------------------------------------------------------



Agreement, mutatis mutandis, as if fully set forth herein.


ARTICLE VI
RESTATEMENT AND AMENDMENT


6.1    On the Restatement Effective Date, the Original Remarketing Agreement
shall be amended and restated in its entirety by this Agreement and the Original
Remarketing Agreement shall thereafter be of no further force and effect except
to evidence (i) the representations and warranties of the parties hereto prior
to the Restatement Effective Date and (ii) any action or omission performed or
required to be performed pursuant to such Original Remarketing Agreement prior
to the Restatement Effective Date. The restatements and amendments set forth
herein shall not cure any breach thereof existing prior to the Restatement
Effective Date.


6.2    The restatements and amendments set forth herein are limited as written
and are not a consent to any other amendment, restatement or waiver, whether or
not similar and, except as expressly provided herein or in any other related
transaction document, all terms and conditions of the related transaction
documents remain in full force and effect unless otherwise specifically amended
hereby or by means of any other related transaction document.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


NMHG FINANCIAL SERVICES, INC.             NACCO MATERIALS HANDLING
GROUP, INC.


BY:                             BY:                         


TITLE:                             TITLE:                     




Agreed and acknowledged solely with respect to Section 4.6 of the Agreement:


GENERAL ELECTRIC CAPITAL CORPORATION


BY:                         


TITLE:                     



--------------------------------------------------------------------------------



ANNEX A
TO
FOURTTH AMENDED AND RESTATED
REMARKETING SERVICES AGREEMENT


Remarketing Approval Guidelines
delegated by
Senior Risk Management of NMHG Financial Services, Inc. (“NFS”)
to
Remarketing Managers or Remarketing Representatives of
NACCO Materials Handling Group, Inc. (“NMHG”) as indicated herein




NOTE: The threshold amounts set forth below are: (i) on a per unit of Equipment
basis, (ii) guidelines only, and (iii) subject to change by Senior Risk
Management of NFS from time to time that will be communicated by NFS to NMHG in
writing and effective as of the date of such written communication.


 
 
Remarketing Manager
of NMHG
 
Remarketing Representative
of NMHG
 
 
 
 
 
*Financial Loss on Disposition:
 
$2,500
 
$500
 
 
 
 
 
**FMV Realization
(Authority to sell below FMV):
 
No less than 80% of NFS Valuation Department’s
Approved FMV
 
No less than 90% of NFS Valuation Department’s
Approved FMV







* Financial Loss on Disposition of Equipment subject to any Lease Transaction,
Re-lease Transaction, Loan Transaction or Lease Finance Transaction (including
any Defaulted Transaction) shall mean the Net Book Value of such transaction (as
defined below).


** If FMV information is not then available from NFS, the Remarketing Manager
and Remarketing Representative of NMHG shall follow the threshold amounts set
forth above for “Financial Loss on Disposition”.


For the purpose hereof, “Net Book Value” of any Lease Transaction, Re-lease
Transaction, Loan Transaction or Lease Finance Transaction (including any
Defaulted Transaction) means the value of such transaction, as reflected on
NFS’s books and records, calculated on the basis of: (i) all accrued and unpaid
sums due under such transaction; plus (ii) all future payments due during the
remainder of the term of such Transaction, with each such payment discounted to
its present value from the due date thereof to the date of payment of the Net
Book Value at the interest rate applicable to such transaction; plus (iii) an
amount equal to the residual value of the Equipment assumed by NFS, discounted
to its present value from the due date thereof to the date of payment of the Net
Book Value at the interest rate applicable to such transaction plus (iv) all
unpaid or accrued property taxes, insurance premiums and other amounts due under
such transaction; plus (v) all out of pocket expenses (including outside
counsel’s legal fees), if any, incurred by NFS prior to receipt of the Net Book
Value.



--------------------------------------------------------------------------------



ANNEX B


Certain Provisions and Definitions Relating to Remarketing Commission for
Dispositions of Equipment from Existing Portfolio and New Portfolio


Commencing on the Effective Date and ending on December 31st of that same
calendar year, and commencing on the first day of each calendar year thereafter
and ending on the following December 31st, NFS will for accounting purposes
establish an Annual Disposition Pool for all Qualifying Dispositions taking
place in that calendar year (or portion thereof), and the following provisions
shall apply respectively to Qualifying Dispositions of Equipment from the
Existing Portfolio or the New Portfolio (as the case may be), and solely by way
of illustration of such provisions and not by way of limitation, the examples
set forth in the Existing Portfolio Illustration Table and the New Portfolio
Illustration Table are examples (“Examples”) of the application of such
provisions in conjunction with the calculation or matter described in such
provisions, and the parties agree that such illustration is based solely on the
facts and assumptions contained in the Examples and, in the event of any
conflict between the following provisions and the Examples, the following
provisions shall be controlling:


EXISTING PORTFOLIO: For Qualifying Dispositions of Equipment from the Existing
Portfolio, the following provisions shall apply:
 
 
Remarketing Commission:
3% Gross Sales or (as applicable) Gross Re-lease Revenue.
 
 
Residual Sharing:
If the Monthly Residual Realization Calculation indicates that for all
Qualifying Dispositions taking place in that calendar month, the Annual Residual
Realization Sharing Threshold or the Annual Residual Realization Secondary
Sharing Threshold (as the case may be):
has been met, NFS will (subject to the year-end true-up process described in
subsection (d) below) advance to NMHG within 15 days after the end of such
calendar month, the amount (if any) of NMHG’s Monthly Residual Sharing
Allocation or NMHG’s Monthly Secondary Residual Sharing Allocation, as the case
may be; or
has not been met, no residual sharing payment will have been earned by NMHG or
be made to NMHG for such month.


If the calculation of the Annual Residual Realization indicates that the amount
of any advances made during the eleven calendar months of the same calendar year
exceeds the amount otherwise payable by NFS based upon its year end calculation
of the Annual Residual Realization, the amount of such overpayment will be
refunded to NFS within 15 days after the end of such year end.
 
 
NEW PORTFOLIO: For Qualifying Dispositions of Equipment from the New Portfolio,
the following provisions shall apply:
 
 
Remarketing Commission (Percentage of
Gross Sales or (as applicable)
Gross Re-lease Revenue):


if the YTD Residual Realization
Calculation for such calendar month is:


then Remarketing Commission Percentage
shall be:
Below Tier 1 Target Month:
< 109.9%
No Commission:
0.0%
Above Tier 1 Target Month:
> 109.9% but < 123%
Tier 1 Commission:
1.5%
Above Tier 2 Target Month:
> 123%
Tier 2 Commission:
3.0% (without duplication of above)
 
 
Remarketing Commission
True-Up Process:
Refund Payment to NFS. If the YTD Residual Realization Calculation for a
calendar month following the first Above Tier 1 Target Month shall not have
exceeded 109.9%, all advances of Tier 1 Commission previously made to NMHG will
be refunded by NMHG to NFS within 15 days after NFS requests such a refund, and
if the YTD Residual Realization Calculation for a calendar month following the
first Above Tier 2 Target Month shall not have exceeded 123%, all advances of
Tier 2 Commission previously made to NMHG will be refunded by NMHG to NFS within
15 days after NFS requests such a refund (each called a “Refund Month”).


Refund Reversal to NMHG. If the YTD Residual Realization Calculation for a
calendar month succeeding a Refund Month shall have exceeded 109.9%, the refund
of Tier 1 Commission made by NMHG to NFS for such Refund Month shall be reversed
and paid to NMHG within 15 days after NMHG requests such a reversal; and if the
YTD Residual Realization Calculation for a calendar month succeeding a Refund
Month shall have exceeded 123%, the refund of Tier 2 Commission made by NMHG to
NFS for such Refund Month shall be reversed and paid to NMHG within 15 days
after NMHG requests such a reversal.


True-Up Process on an Annual Basis Only. The provisions relating to advances,
refunds and refund reversals of Remarketing Commission set forth herein shall
apply and be processed with respect to each Annual Disposition Pool only,
without any retroactivity or carry over to or affecting any other Annual
Disposition Pool.



Related Definitions for Annex B. For purposes of this Annex and the Agreement,
the following terms shall have the following meanings, and all capitalized terms
not defined herein shall have the same meanings as contained in the Agreement or
Shareholder’s Agreement, as applicable.


(a)
“Aggregate Re-lease Revenue” shall mean the Gross Re-Lease Revenue from a
Disposition, plus excess usage and equipment abuse billing.






--------------------------------------------------------------------------------



(b)“Annual Disposition Pool” shall mean each Qualifying Disposition taking place
in any given calendar year (or portion thereof if less than a full calendar
year) covered under this Agreement.


(c)“Annual Residual Realization” shall mean, for each Annual Disposition Pool,
the amount (if any) by which the Applicable Total Net Revenue (as defined below)
for all Qualifying Dispositions in such pool, exceed the aggregate Booked
Residuals pertaining to such Qualifying Dispositions as reflected in the GE
Portfolio Management System. For purpose hereof, “Applicable Total Net Revenue”
means: (i) with respect to all Qualifying Dispositions of Equipment subject to a
Lease Transaction, Lease Finance Transaction, Loan Transaction or Re-Lease
Transaction from the Existing Portfolio, the Total Net Revenue invoiced by NFS
for such Qualifying Dispositions; or (ii) with respect to all Qualifying
Dispositions of Equipment subject to a Lease Transaction, Lease Finance
Transaction, Loan Transaction or Re-Lease Transaction from the New Portfolio,
the Total Net Revenue received by NFS for such Qualifying Dispositions.


(d)“Annual Residual Realization Percentage” shall mean the ratio (expressed as a
percentage) of the Annual Residual Realization to the aggregate Booked Residuals
pertaining to the corresponding Annual Disposition Pool.


(e)“Annual Residual Realization Sharing Threshold” shall mean for each Annual
Disposition Pool, an Annual Residual Realization Percentage of 102%.


(f)“Annual Residual Realization Secondary Sharing Threshold” shall mean for each
Annual Disposition Pool, an Annual Residual Realization Percentage of 112%.


(g)“Booked Residual” shall mean, with respect to any Equipment, the assumed
residual value on such Equipment that NFS has taken into account for book
accounting purposes (as reflected in the GE Portfolio Management System) in
connection with the corresponding Lease Transaction, Lease Finance Transaction,
or Re-lease Transaction.


(h)“Existing Portfolio” shall mean all Lease Transactions, Lease Finance
Transactions, Loan Transactions and Re-Lease Transaction funded by NFS in any
given calendar year before January 1, 2011 (or portion thereof) under the
Shareholder’s Agreement;


(i)“Gross Re-Lease Revenue” shall mean, with respect to a Disposition that
results in a Re-Lease Transaction financed by NFS, the monthly fixed term rental
payments payable under such a Re-Lease Transaction (exclusive of any taxes)
through its scheduled Expiration Date, with such payments discounted to a
present value at the implicit interest rate used to price the transaction.


(j)“Gross Sales” shall mean, with respect to a Disposition that is a sale and
not otherwise financed by NFS, the total selling price that is invoiced by NFS
(exclusive of any taxes) as reflected in the GE Portfolio Management System,
which for the avoidance of doubt shall include all final Dispositions.


(k)“Monthly Residual Realization Calculation” shall mean, with respect to
Qualifying Dispositions taking place in each calendar month, the calculation for
such calendar month of Annual Residual Realization (if any) attributable to such
Qualifying Dispositions.


(l)“MTM Renewal” shall mean a month-to-month non fixed term renewal of a Lease
Transaction after its corresponding Expiration Date, but does not include any
Re-lease Transaction or Lease Finance Transaction.


(m)“MTM Renewal Periodic Rentals” shall mean Periodic Rentals relating to an MTM
Renewal.


(n)“New Portfolio” shall mean all Lease Transactions, Lease Finance
Transactions, Loan Transactions and Re-Lease Transactions funded by NFS in any
given calendar year on or after January 1, 2011 (or portion thereof) under the
Shareholder’s Agreement;


(o)“NMHG’s Monthly Residual Sharing Allocation” shall mean 60% of the total
amount (if any) by which the Monthly Residual Realization Calculation exceeds
the Annual Residual Realization Threshold (up to the Annual Residual Realization
Secondary Sharing Threshold.


(p)“NMHG’s Monthly Secondary Residual Sharing Allocation” shall mean 75% of the
total amount (if any) by which the Monthly Residual Realization Calculation
exceeds the Annual Residual Realization Secondary Sharing



--------------------------------------------------------------------------------



Threshold).


(q)“Periodic Rentals” shall mean and include any rentals (exclusive of sales,
use, ad valorem, excise and similar taxes) due to NFS that are both regular and
periodic (e.g., monthly, quarterly, semi-annual rentals, etc.).


(r)“Qualifying Disposition” means a Disposition for which NMHG has earned a
Remarketing Commission from NFS pursuant to the provisions of Section 3.2 and
Annex B of the Agreement and the following provisions:


(1)    if the Equipment is subject to a Disposition consisting of a sale or a
Re-lease Transaction within the Exclusive Period for such Equipment, the
Remarketing Commission will be deemed earned by NMHG regardless of whether NMHG
found the purchaser for such Disposition or the lessee for such Re-lease
Transaction, as the case may be,


(2)    if the Equipment is not sold within (or subject to a Re-lease Transaction
not within) the Exclusive Period for such Equipment, the Remarketing Commission
will only be deemed earned by NMHG if NMHG found the purchaser or the lessee for
such Re-lease Transaction (as the case may be), unless NFS otherwise elects to
pay NMHG the Remarketing Commission,


(3)    no Remarketing Commission shall be payable to NMHG in connection with any
required bid solicited by NMHG unless and until such required bid is accepted by
NFS or otherwise permitted under this Agreement and a sale or re-lease is
consummated in accordance therewith,


(4)    no Remarketing Commission shall be payable to NMHG with respect to any
Equipment that is subject to a Casualty, unless NFS otherwise elects to pay NMHG
the Remarketing Commission,


(5)    no Remarketing Commission shall be payable to NMHG in connection with any
Equipment if NMHG has materially failed to perform its Remarketing Services with
respect to such Equipment; and


(6)    no Remarketing Commission shall be payable to NMHG in connection with any
Disposition resulting from a Lease Finance Transaction or Loan Transaction,
unless also a Defaulted Lease Finance Transaction, Defaulted Loan Transaction or
a Displaced Lease Finance Transaction.


Whether or not NFS elects to pay NMHG the Remarketing Commission relating to any
Disposition arising under subsections (2) or (4) above, that Disposition will be
included for purposes of calculating the corresponding Monthly Residual
Realization Calculation, YTD Residual Realization Calculation and Annual
Residual Realization. For the avoidance of doubt, a Disposition resulting from a
Lease Finance Transaction or Loan Transaction that is not also a Defaulted Lease
Finance Transaction, Defaulted Loan Transaction or a Displaced Lease Finance
Transaction will not be included for purposes of calculating the corresponding
Monthly Residual Realization Calculation, YTD Residual Realization Calculation
and Annual Residual Realization.


(s) “Remarketing Commission” shall mean, with respect to each Qualifying
Disposition, the applicable remarketing commission equal to the applicable
percentage listed in this Annex B of the Gross Sales or (as applicable) Gross
Re-lease Revenue earned from such Qualifying Disposition, subject to the
applicable residual sharing or true-up provisions set forth in such Annex B.


(t)“Sale Date” shall mean, (i) with respect to all Qualifying Dispositions of
Equipment subject to a Lease Transaction, Lease Finance Transaction, Loan
Transaction or Re-Lease Transaction from the Existing Portfolio, the date on
which NFS invoiced for such Qualifying Dispositions; or (ii) with respect to all
Qualifying Dispositions of Equipment subject to a Lease Transaction, Lease
Finance Transaction, Loan Transaction or Re-Lease Transaction from the New
Portfolio, the date on which NFS receives payment for and transfers title to
such Equipment to the purchaser thereof.


(u)“Total Net Revenue” shall mean, with respect to any Equipment, the aggregate
of (i) Gross Sales invoiced by NFS for such Equipment (net of any Reimbursable
Repair Amounts), plus excess usage and abuse billing, plus (ii) the Aggregate
Re-lease Revenue invoiced by NFS for such Equipment, plus (iii) the MTM Renewal
Periodic Rentals (x) invoiced as it pertains to the Existing Portfolio, or (y)
cash actually received by NFS as it pertains to the New Portfolio for such
Equipment, less (iv) Remarketing Commission earned.





--------------------------------------------------------------------------------



(v)“YTD Residual Realization Calculation” shall mean, with respect to Qualifying
Dispositions taking place in each calendar year, the calculation of year to date
Annual Residual Realization (if any) attributable to such Qualifying
Dispositions.















--------------------------------------------------------------------------------



EXHIBIT H
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT






[RESERVED]





--------------------------------------------------------------------------------





ANNEX A


TO GUARANTY AGREEMENT




LIST OF JV DOCUMENTS




1.
Second Amended and Restated Joint Venture and Shareholders Agreement

2.
Second Amended and Restated Administrative Services Agreement

3.
Second Amended and Restated Corporate Name Agreement

4.
First Amended and Restated Recourse and Indemnity Agreement

5.
Fourth Amended and Restated Remarketing Services Agreement

6.
Second Amended and Restated Tax Allocation Agreement

7.
Second Amended and Restated Financing Agreement

8.
Financing Agreement Guaranty

9.
Second Amended and Restated By-Laws










--------------------------------------------------------------------------------



EXHIBIT I
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND
SHAREHOLDERS AGREEMENT


PARTICIPATION FEE CALCULATION
The Participation Fee shall be calculated as the payment of 68 basis points on
all NMHG Equipment lease transactions originated in the United States and funded
by NFS during such calendar month, provided however, that no Participation Fee
shall be paid to NMHG for any loans or any leases with nominal purchase options.





--------------------------------------------------------------------------------



EXHIBIT J
TO THE SECOND AMENDED AND RESTATED JOINT VENTURE AND SHAREHOLDERS AGREEMENT


FIRST AMENDED AND RESTATED
RECOURSE AND INDEMNITY AGREEMENT
THIS FIRST AMENDED AND RESTATED RECOURSE AND INDEMNITY AGREEMENT, dated November
21, 2013 (“Agreement”) is by and among GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation with offices at 300 East John Carpenter Freeway, Irving, TX
75062 (“GECC”), NMHG FINANCIAL SERVICES, INC., a Delaware corporation (“NFS”),
and NACCO MATERIALS HANDLING GROUP, INC., a Delaware corporation with offices at
5875 Landerbrook Drive, Mayfield Heights, OH 44124 (“NMHG”).
NMHG is in the business of manufacturing forklift trucks and other equipment,
including without limitation, Yale, Hyster and Utilev brand name equipment
(collectively, the “NMHG Equipment”) that is sold and distributed by NMHG and by
its dealers (“Dealers”).
GECC is in the business of, among other things, providing financing for
equipment similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and/or the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of NFS or as approved by the Board of
Directors of NFS.
In conjunction therewith, NMHG and GECC have determined to amend and restate
that certain Restated and Amended Joint Venture and Shareholders Agreement dated
April 15, 1998, as such has been amended from time to time, and certain of the
ancillary agreements related to the operation of NFS, including this Agreement.
This First Amended and Restated Recourse and Indemnity Agreement amends and
restates that certain Recourse and Indemnity Agreement dated as of October 21,
1998, as such has been amended from time to time, and sets forth the terms and
conditions on which NMHG guarantees the prompt payment and performance to GECC
and NFS of the obligations of Dealers pursuant to loans and extensions of credit
by NFS to such Dealers.



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein, as well as other good and valuable considerations, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:
ARTICLE I
CERTAIN DEFINITIONS
1.01    “Base Term” shall mean the period from the date hereof to and including
December 31, 2018, unless sooner terminated as provided herein.
1.02     “Commercial Equipment Financing” shall have the meaning given such term
in Section (1)(b)(v) of the Shareholders Agreement.
1.03     “Equipment” means any NMHG Equipment, Allied Equipment or Strategic
Equipment (as each of those terms is used in the Shareholders Agreement)
financed by NFS for a Customer.


1.04     “Eligible US Fleet Rental Financing Account” means and includes all US
Fleet Rental Financing Accounts other than any US Fleet Rental Financing
Accounts constituting an “Ineligible US Fleet Rental Financing Account” approved
by NFS in its sole discretion to qualify as Eligible US Fleet Rental Financing
Accounts hereunder.
1.05     “Eligible US Fleet Rental Financing Account Default” means and includes
any default of an obligor under an Eligible US Fleet Rental Financing Account
(whether such obligor is the direct obligor or a surety) where such default is
not cured by such obligor within 45 days of such obligor’s receipt of notice of
said default.
1.06    “Fleet Rental Financing Account” means and includes any loan or other
extension of credit to a Dealer for the acquisition by the Dealer of Equipment,
including attachments and batteries (and any related trade-ins) only if and to
the extent such Equipment (and any related trade-ins) is or becomes part of such
Dealer’s rental fleet, but does not include any loan or other extension of
credit by NFS to a Customer.
1.07    “Fleet Rental Financing Equipment” means any Equipment financed through
a Fleet Rental Financing Account.


1.08     “Ineligible Fleet Rental Financing Account” means and includes the
following: (i) Fleet Rental Financing Accounts financing property located
outside of the United States; (ii) any US Fleet Rental Financing Account covered
by a separate recourse arrangement; and (iii) any US Fleet Rental Financing
Account that is not approved by NFS in its sole discretion to qualify as a
Eligible US Fleet Rental Financing Account, which disapproval/ineligibility
shall be communicated in writing to NMHG.
1.09     “Lease Financing” shall have the meaning defined in Section (1)(b)(vi)
of the Shareholders Agreement.





--------------------------------------------------------------------------------




1.10    “Loss Pool Balance” means, for each Loss Pool Account, the current
balance of the Loss Pool Account, as determined in accordance with Section 2.06
of this Agreement.
1.11     “Net Book Value” means the value of an Eligible US Fleet Rental
Financing Account, as reflected on NFS’s books and records, calculated on the
basis of: (i) all accrued and unpaid sums due under such Eligible US Fleet
Rental Financing Account; plus (ii) all future payments due during the remainder
of the term of such Eligible US Fleet Rental Financing Account, with each such
payment discounted to its present value from the due date thereof to the date of
payment of the Net Book Value at the interest rate applicable to such Eligible
US Fleet Rental Financing Account.
1.12     “Net Remarketing Proceeds” means the proceeds actually received by NMHG
upon its remarketing of Equipment, minus any applicable sales taxes and Actual
Out-Of-Pocket Costs (as defined in Section 2.06(b)(2) hereof). If NMHG does not
remarket the Equipment during the Remarketing Period, Net Remarketing Proceeds
will be deemed to be equal to the Net Book Value paid to NFS and the adjustment
to the applicable Loss Pool Account will be zero.
1.13    “Person” shall mean and include any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any political subdivision thereof.
1.14    “Remarketing Period” means the period beginning on the date of receipt
of the Net Book Value under section 2.01 below and ending one hundred eighty
(180) days thereafter.
1.15    “Retail Customer” shall mean and include any Customer of a Dealer.
1.16     “Sale Out of Trust” means any conversion, disposal, sale or encumbrance
(other than a permitted rental or sublease to a Retail Customer) by a Dealer of
any Equipment that is the subject of a US Fleet Rental Financing Account in
violation of the terms of the applicable US Fleet Rental Financing Account
financing documents without the prior written consent of NFS.
1.17    “Shareholders Agreement” shall mean that certain Second Amended and
Restated Joint Venture and Shareholder’s Agreement dated as of the date of this
Agreement, by and between GECC and NMHG.
1.18     “US Fleet Rental Financing Account” means and includes any Fleet Rental
Financing Account financing property located in the United States.
1.19    “Wholesale Account” shall mean and include any loan or other extension
of credit, now or hereafter, by NFS to either: (i) any Dealer (whether or not
owned by NMHG or any of its respective affiliates or subsidiaries), or (ii) NMHG
or any of its respective affiliates or subsidiaries secured by NMHG Equipment
(whether or not such NMHG Equipment is purchased directly from the proceeds of
any such loan or other extension of credit or is kept as inventory for sale or
as part of the respective party’s rental fleet), provided, however, that
Wholesale Account shall not include any Commercial Equipment Financing nor any
Lease Financing to Dealers or NMHG, where such assets are thereafter subleased
to Retail Customers.



--------------------------------------------------------------------------------



1.20     “Wholesale Account Documents” shall mean any documents evidencing any
Wholesale Account.
All capitalized terms not defined herein shall have the same meanings as
contained in the Shareholder’s Agreement.


ARTICLE II
RECOURSE FOR WHOLESALE ACCOUNTS
2.01     Recourse for Wholesale Accounts. The following provisions shall apply
with respect to all Wholesale Accounts not covered by the provisions of Section
2.06 hereof:
(a) In the event of a default under any of the Wholesale Accounts entered into
by NFS during the Base Term (other than US Fleet Rental Financing Accounts
covered by a separate recourse arrangement outside of this Agreement and
Wholesale Accounts covered by the provisions of Section 2.06), NMHG will, within
twenty (20) days of demand, repurchase any such Wholesale Account(s) affected by
such default and pay NFS the amount then owed by the respective party thereto to
NFS under the default pursuant to the terms of the respective Wholesale Account
Documents (“Repurchase Price”). For purposes of this Section 2.01, default is
defined as the occurrence of any event which would, under the terms of the
Wholesale Account Documents, constitute a default. It is not contemplated that
NFS will automatically exercise its rights to demand repurchase of any Wholesale
Account(s) under this Section unless collection of such Account(s) is deemed to
be unlikely. Failure on the part of NFS to exercise such right shall not
constitute a waiver of such right. Upon receipt by NFS of the full amount of the
Repurchase Price for any Wholesale Account(s), and provided that NMHG is not
otherwise in Default under this Agreement, NFS will assign all of its right,
title and interest in such Account(s) to NMHG (or its designee) without recourse
to, or warranty (of any kind whatsoever) from NFS.
(b)     Anything in this Agreement to the contrary notwithstanding, NMHG hereby
agrees that its obligations under this Section 2.01 shall be primary, absolute,
continuing and unconditional, irrespective of, and unaffected by, any of the
following actions or circumstances (regardless of any notice to, or consent of,
NMHG): (i) the genuineness, validity, regularity and enforceability of any
Wholesale Account; (ii) any extension, renewal, amendment, change, waiver or
other modification by NFS of any Wholesale Account; (iii) the absence of, or
delay in, any action to enforce the terms of any Wholesale Account; (iv) the
release of, extension of time for payment or performance by, or any other
indulgence granted to the Dealer or any other person with respect to any
Wholesale Account by operation of law or otherwise; (v) the existence, value,
condition, loss, subordination or release (with or without substitution) of, or
failure to have title to or perfect and maintain a security interest in, or the
time, place and manner of any sale or other disposition of any NMHG Equipment,
collateral or security given in connection with any Wholesale Account, or any
other impairment (whether intentional or negligent, by operation of law or
otherwise) of NFS’s rights to any such NMHG Equipment, collateral or security;
(vi) any Dealer’s voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization, or similar proceedings affecting the
Dealer or any of its assets; or (vii) any other action or circumstances which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor. Notwithstanding any



--------------------------------------------------------------------------------



provision to the contrary herein, NMHG shall have no obligation to repurchase
any Wholesale Account pursuant to this Section 2.01 under any of the following
circumstances: (x) solely with respect to Wholesale Accounts which are
documented solely by NFS, if a Wholesale Account proves unenforceable due to the
fact that the applicable Wholesale Account Documents are incomplete, (y) solely
with respect to Wholesale Accounts where NFS is responsible for the perfection
of its security interest in the respective NMHG Equipment, if a Wholesale
Account proves unenforceable due to a failure of the GECC to obtain and perfect
a valid first priority security interest in such Equipment, or (z) if a
Wholesale Account falls into default solely because NFS is in default of its
obligations under the applicable Wholesale Account Documents.
(c)     At least One-Hundred and Eighty (180) days prior to the expiration of
the Base Term, NFS, GECC and NMHG shall enter into discussions with respect to
the continuing need for recourse on Wholesale Accounts. In the event that NFS,
GECC and NMHG have not reached a mutual agreement as to the provision of
recourse on Wholesale Accounts for the period following the expiration of the
Base Term on or before the expiration of the Base Term, NFS may at the
expiration of the Base Term, in its sole discretion, cease providing Wholesale
Accounts to Dealers. Notwithstanding any provision to the contrary herein, with
respect to any and all obligations of NMHG as set forth in this Section 2.01
with respect to Wholesale Accounts which may arise during the Base Term (“Base
Term Obligations”), those Base Term Obligations shall nevertheless continue and
remain undischarged until the same are indefeasibly paid and performed in full.
2.02     Certain Waivers. With respect to NMHG’s recourse obligation set forth
in Section 2.01, notice of acceptance thereof and of any default by any Dealer
or any other Person is hereby waived. Presentment, protest, demand, and notice
of protest, demand and dishonor of any Wholesale Account, and the exercise of
possessory, collection or other remedies on any Wholesale Account, are hereby
waived. Notice of adverse change in any Dealer’s financial condition or of any
other fact which might materially increase the risk of NMHG is also waived. All
settlements, compromises, accounts stated and agreed balances made in good faith
between NFS and any Dealer shall be binding upon NMHG.
2.03     No Subrogation. Without NFS’s prior written consent, NMHG shall not
exercise any rights which it may acquire against any· Dealer or the NMHG
Equipment or any other collateral or security by way of subrogation under this
Agreement, nor shall NMHG seek or attempt to exercise or enforce any of NFS’s
rights or remedies against any Dealer or the NMHG Equipment or any of the
collateral or security in respect of any payments made by NMHG hereunder, unless
and until all of the obligations of such Dealer hereby guaranteed have been paid
and performed in full. However, nothing in this Section shall be deemed to
prohibit NMHG from making demand upon, or suing, any Dealer for any payment made
by NMHG on behalf of such Dealer under this Agreement, so long as such demand or
suit does not involve (i) any attempt to accelerate or otherwise require such
Dealer to pay any amount not paid by NMHG, or (ii) any attempt to repossess,
foreclose upon, or otherwise proceed against the NMHG Equipment or any other
collateral or security (whether or not NMHG may also have a security interest in
or lien upon the same).



--------------------------------------------------------------------------------



2.04     Dealer Credit Lines. In consideration of the recourse set forth in this
Article II, NMHG and NFS shall work in a timely fashion to determine, from time
to time, the maximum amount of credit (“Credit Line”) that will be extended to
each Dealer. However, it is expressly agreed and understood that it shall be no
defense to NMHG’s obligations under this Article II if such Credit Line is ever
exceeded, unless NMHG has specifically rejected, in writing, an extension of
credit to a Dealer in excess of the Credit Line previously determined by both
NMHG and NFS.
2.05     Termination. The recourse obligation set forth in Section 2.01 may be
terminated by NMHG at any time as to any Dealer upon delivery to NFS of a
written notice of such termination, but as to all “pretermination obligations”
those obligations shall nevertheless continue and remain undischarged until the
same are indefeasibly paid and performed in full. For these purposes,
“pretermination obligations” shall mean and include all of the Dealer’s
obligations under any Wholesale Account in existence, or any proposed Wholesale
Account for which NFS may have made a commitment, on or before delivery of such
written notice of termination.
2.06.     Rental Fleet Financing Account Loss Pool. The following recourse
provisions shall apply to all Eligible US Fleet Rental Financing Accounts. For
the avoidance of doubt, the parties hereto hereby confirm: Fleet Rental
Financing Accounts other than Eligible US Fleet Rental Financing Accounts, and
Eligible US Fleet Rental Financing Accounts that become Ineligible US Fleet
Rental Financing Accounts due to a Sale Out of Trust, shall be covered under the
provisions of Section 2.01 hereof.
(a)     Operation of Loss Pool Accounts.
(1)     NFS and NMHG will establish (for notional purposes only) an initial Loss
Pool Account (the “Initial Loss Pool Account”) for all Eligible US Fleet Rental
Financing Accounts funded prior to January 1, 2008.
(2)     Commencing annually on the first day of each subsequent calendar year
and thereafter ending on the last day of such calendar year during the Base Term
(or on the last day of the Base Term if such term expires on a day which is not
the last day of such calendar year), NFS and NMHG will (for notional purposes
only) establish a new annual loss pool account (each such account, together with
the Initial Loss Pool Account, a “Loss Pool Account”) for all Eligible US Fleet
Rental Financing Accounts funded during that calendar year.
(3)    The starting Loss Pool Balance for the Initial Loss Pool Account shall be
equal to seven and one half percent (7.5%) of the Net Book Value of each
outstanding Eligible US Fleet Rental Financing Accounts funded prior to January
1, 2008.
(4)     The starting Loss Pool Balance in each annual Loss Pool Account on
January 1 of the calendar year in which such Loss Pool Account is established
(other than the Initial Loss Pool Account) will be equal to $1,500,000.00.



--------------------------------------------------------------------------------



(5)    Unless otherwise specifically agreed by the parties, the Loss Pool
Balance for an annual Loss Pool Account will remain unchanged until the
aggregate Eligible US Fleet Rental Financing Accounts funded by NFS during such
calendar year (the “Annual Aggregate Funded Amount”) exceeds twenty million
dollars ($20,000,000.00). When the Annual Aggregate Funded Amount exceeds twenty
million dollars ($20,000,000.00), NFS and NMHG will, simultaneously with the
funding of additional Eligible US Fleet Rental Financing Accounts, increase the
Loss Pool Account for such calendar year by an amount equal to seven and one
half percent (7.5%) of the Net Book Value of such funded Eligible US Fleet
Rental Financing Accounts.
(6)     In the event that NFS determines that an Eligible US Fleet Rental
Financing Account Default has occurred, NFS may at its discretion provide NMHG
with written notice of such default, including the applicable Net Book Value for
such account (“Loss Pool Default Notice”).
(7)     Within ten (10) days of its receipt of a Loss Pool Default Notice, NMHG
will pay NFS the applicable Net Book Value associated with such Fleet Rental
Financing Account causing the Loss Pool Default. Notwithstanding the foregoing,
if the applicable Net Book Value exceeds the then existing applicable Loss Pool
Balance, NMHG shall be required to pay only that portion of the applicable Net
Book Value (the “Partial Net Book Value”) that does not exceed the then existing
applicable Loss Pool Balance (unless NMHG, in its discretion, chooses to make a
payment to NFS in excess of that balance). Further, if the particular Net Book
Value is greater than the applicable annual Loss Pool Balance, NFS will be
entitled to obtain the unpaid portion out of any other Loss Pool Balance (or if
the Loss Pool Balance for such calendar year is still subject to increase under
Section 2.06(a)(5) above, then out of the future Loss Pool Balance of such
annual Loss Pool Account) and/or retain any future collections in regard to the
defaulted Transaction (up to the applicable Net Book Value).
(8)    The Loss Pool Balance for the Initial Loss Pool Account shall be reduced
by NFS and NMHG to the extent that the Net Book Value of the total Eligible US
Fleet Rental Financing Accounts funded prior to January 1, 2008 becomes less
than the Loss Pool Balance in the Initial Loss Pool Account. The Loss Pool
Balance for all other Loss Pool Account shall be reduced by NFS and NMHG to the
extent that after the calendar year in which the Loss Pool Account is
established, the total Net Book Value of the Eligible US Fleet Rental Financing
Accounts for such year becomes less than the Loss Pool Balance in such year’s
Loss Pool Account.
(9)     Provided that NFS has received the applicable Net Book Value from NMHG,
NFS will transfer and assign all its right, title and interest in such Eligible
US Fleet Rental Financing Account and any Equipment associated with such account
to NMHG on an AS-IS, WHERE-IS basis, without representation or warranty, except
that neither NFS nor any agent of NFS shall have encumbered the applicable
account.
(10)     Upon receipt of either the Net Book Value or the Partial Net Book
Value, as the case may be, and the remarketing of the applicable Equipment
pursuant to the remarketing



--------------------------------------------------------------------------------



agreement, the applicable annual Loss Pool Balance will be reduced by the
difference between such Partial Net Book Value or Net Book Value, as the case
may be, and the applicable Net Remarketing Proceeds. For the avoidance of doubt,
no Loss Pool Account will be reduced to less than zero at any time.
(11)     In no event shall the payment by NMHG of any indemnity or recourse
payment, including any amount payable pursuant to Section 2.01 of this
Agreement, result in a reduction of, or otherwise affect, any Loss Pool Balance.
(12)     Notwithstanding the foregoing, on no more than (3) occasions (unless
NFS shall agree in writing to a greater number) during the term of any Eligible
US Fleet Rental Financing Account, NMHG, in its discretion, may choose to cure
an Eligible US Fleet Rental Financing Account Default by paying the accrued and
unpaid amounts (each a “Cure Payment”) due under such account as of the date of
the corresponding Loss Pool Default Notice in lieu of paying NFS the applicable
Net Book Value. Should an Eligible US Fleet Rental Financing Account Default
occur following NMHG’s making of three (3) Cure Payments, NMHG shall be required
to pay the applicable Net Book Value.
(b)     Remarketing of Eligible US Fleet Rental Financing Equipment
(1) Upon payment of the Net Book Value, NMHG shall obtain possession and, on a
best efforts basis, remarket the Fleet Rental Financing Equipment during the
Remarketing Period. In performing its remarketing responsibilities, NMHG will
not discriminate between the Fleet Rental Financing Equipment and equipment
owned by it or another party to whom NMHG may be bound to provide remarketing
assistance.
(2) In attempting to remarket the Fleet Rental Financing Equipment to a third
party on a best efforts basis during the Remarketing Period, NMHG shall be
entitled to the actual and reasonable costs of repossession, repair,
refurbishment, insurance and remarketing (“Actual Out-Of-Pocket Costs”) which do
not exceed fifteen percent (15%) of the Net Book Value of the Fleet Rental
Financing Equipment being remarketed.
(3) If NMHG is able to remarket the Fleet Rental Financing Equipment to a third
party during the Remarketing Period, the proceeds actually received by NMHG will
be distributed in the following manner: (i) first, to NMHG, an amount equal to
the Actual Out-Of-Pocket Costs; (ii) second, to NFS, an amount equal to the
outstanding Net Book Value, to the extent not previously paid by NMHG; (iii)
third, to NMHG, an amount equal to that portion of the Net Book Value that was
previously paid by NMHG to NFS; and (iv) fourth, to any other amounts owed to
NFS for which the Fleet Rental Financing Equipment acted as security for such
other amounts owed, if any; and (v) any amount remaining after payment of the
amounts described in subparagraphs (i) through (iv) shall be remitted to the
applicable Dealer.
ARTICLE III
INDEMNITIES



--------------------------------------------------------------------------------



3.01     Lender Liability. NMHG hereby agrees to indemnify, save and keep
harmless NFS, its respective agents, employees, successors and assigns from and
against any and all losses, damages, penalties, injuries, claims, actions and
suits, including legal expenses and outside attorneys’ fees, of whatsoever kind
and nature, in contract or tort (collectively, “Losses”) arising out of or in
connection with (i) any decision or recommendation by NMHG to limit, terminate
or otherwise modify any Dealer’s Credit Line, (ii) any decision or
recommendation by NMHG to the effect that NFS should not enter into any
Wholesale Account with any Dealer, (iii) any refusal by NFS to enter into any
Wholesale Account with any Dealer by reason of NMHG’s termination of the
recourse set forth in Article II above with respect to such Dealer’s
obligations, or (iv) any termination or other modification of any Dealer’s
franchise by NMHG.
3.02     Product Liability and Infringement Claims. NMHG hereby also agrees to
indemnify, save and keep harmless, NFS, its respective agents, employees,
successors and assigns from and against any and all Losses arising out of or in
connection with the manufacture, sale, delivery, use, specifications,
performance, operation or condition of any NMHG Equipment and infringement
claims relating to NMHG Equipment.
3.03     Defense. NMHG shall, upon written request, defend any actions based on
any matter covered by the indemnities contained in Section 3.01 or 3.02 above
(collectively, “Indemnities”).
3.04    Survival. The Indemnities shall survive the expiration or termination of
this Agreement.
ARTICLE IV
COLLATERAL AUDITS
4.01     Audits. From time to time NFS may cause an audit to be performed as to
all of the collateral or security of any Dealer for any obligation to NFS
(“Collateral Audit”). Such Collateral Audit shall be conducted by a party of
NFS’s choosing, which party may be related to NFS or may be independent of NFS.
At NFS’s election, NMHG may perform Collateral Audits (each, an “NMHG Audit”).
4.02     Costs. NMHG and the NFS shall pay their own costs in connection with
any NMHG Audit.
ARTICLE V
MISCELLANEOUS
5.01     Assignment. NFS may not assign its respective rights hereunder, without
the prior written consent of NMHG. NMHG may not delegate any of its duties or
obligations hereunder without the prior written consent of NFS.
5.02     Successors and Permitted Assigns. The respective rights and obligations
of the parties set forth in this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.



--------------------------------------------------------------------------------



5.03     Notices. All notices permitted or required to be given hereunder shall
be in writing and shall be delivered, via certified mail (return receipt
requested), overnight courier, hand delivery or telefax, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):
(i)     If to NFS or GECC:
GENERAL ELECTRIC CAPITAL CORPORATION

    300 East John Carpenter Freeway, Suite 510

    Irving, TX 75062

    Attention: General Counsel – Vendor Finance


(ii)     If to NMHG:
NACCO Materials Handling Group, Inc.

5875 Landerbrook Drive, Suite 300

Mayfield Heights, OH 44124

Attn: General Counsel


Such notices shall be deemed delivered upon receipt.
5.04     Headings. Article and Section headings used in this Agreement are for
convenience of reference only and shall not be used in interpreting or
construing or affecting the meaning or construction of this Agreement.
5.05     Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one and the same instrument.
5.06    Severability. If any provision of this Agreement is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect or impair
the validity or enforceability of the remaining provisions of this Agreement.
5.07     Further Acts. The parties agree to take such further action and to
execute such further documents or instruments which are necessary and
appropriate to complete or give effect to the transactions contemplated hereby.



--------------------------------------------------------------------------------



5.08     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, both written and oral, with respect to the subject matter
hereof. There are no representations or warranties of, or conditions to the
obligation of, any party hereto except as expressly set forth in this Agreement.
This Agreement may not be altered or varied nor its provisions waived except in
a writing duly executed by GECC, NFS and NMHG.
5.09     Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York. Any and all
disputes, controversies or claims arising out of, or relating to, this Agreement
or any of the Other Agreements shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by NMHG
and GECC respectively, and the third arbitrator, who shall serve as chairman of
the tribunal, shall be appointed by the American Arbitration Association. The
place of arbitration shall be New York City. The language of the arbitration
shall be English and any arbitral award arising from any arbitration pursuant to
this paragraph shall be final and binding upon all parties hereto and no party
shall seek recourse to a court of law or other authorities to appeal for
revision of such decision or any other ruling of the arbitrator. The cost of the
arbitration shall be borne by the party who does not prevail in the arbitration
proceeding or as is otherwise decided by the arbitration panel. The question of
whether a dispute is governed by this arbitration clause shall itself be
determined by arbitration.




[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the first date above
written.
GENERAL ELECTRIC CAPITAL            NACCO MATERIALS
CORPORATION                    HANDLING GROUP, INC.
BY:
 
BY:
 
TITLE:
 
TITLE:
 



NMHG FINANCIAL SERVICES, INC.
By:
 
 
Name:
 
Title:






